Exhibit (17)(c)(ii) IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy. The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Privacy Policy periodically for changes by accessing the link on our homepage: www. eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy applies only to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio(s) (if applicable) will file a schedule of portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website at www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds and Portfolios Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Municipal Income Funds as of Februar y 28, 2010 TABLE OF CONTENTS Investment Update 2 Performance Information and Portfolio Composition Alabama 3 Arkansas 5 Georgia 7 Kentucky 9 Louisiana 11 Maryland 13 Missouri 15 North Carolina 17 Oregon 19 South Carolina 21 Tennessee 23 Virginia 25 Fund Expenses 27 Financial Statements 34 Board of Trustees Annual Approval of the Investment Advisory Agreements 145 Officers and Trustees 149 1 Eaton Vance Municipal Income Funds as of Februar y 28, 2010 INVESTMENT UPDATE Economic and Market Conditions During the six months ending February 28, 2010, the U.S. economy and the capital markets remained relatively stable, despite continued high unemployment and concerns over the U.S. budget. After contracting in the first two quarters of 2009declining at annualized rates of 6.4% and 0.7%, respectivelythe U.S. economy grew at annualized rates of 2.2% and 5.7% in the third and fourth quarters, respectively, according to the U.S. Department of Commerce. During the six-month period, the municipal bond market continued to post solid positive performance, driven by demand from investors seeking tax-free income. The Funds primary benchmark, the Barclays Capital Municipal Bond Index (the Index)a broad-based, unmanaged index of municipal bondsgained 4.13% for the period. 1 The appetite for municipal bonds continued to be buoyed by provisions in the American Recovery and Reinvestment Act of 2009 aimed at supporting the municipal market. The new Build America Bond program gave municipal issuers broader access to the taxable debt markets, providing the potential for lower net borrowing costs and reducing the supply of traditional tax-exempt bonds. The federal stimulus program also provided direct cash subsidies to municipalities that were facing record budget deficits. The result of these events was a rally in the latter half of 2009 for the sector as yields fell and prices rose across the yield curve. In the first two months of 2010, the market has been relatively unchanged. Management Discussion During the six months ending February 28, 2010, the Funds Class A shares at net asset value outperformed the Index and the average return of their respective Lipper peer groups. 1 Given the significant price movement at the longer end of the municipal yield curve, managements bias toward longer maturities was the basis for much of the Funds outperformance during the period. Investing across the credit spectrum and making higher allocations to revenue bonds also contributed positively to relative performance. The Funds generally invest in bonds with stated maturities of 10 years or longer, as longer-maturity bonds historically have provided greater tax-exempt income for investors than shorter-maturity bonds. Longer-maturity bonds outperformed shorter maturities during the first 4 months of the period, thus providing the basis for much of the Funds outperformance of the Index. Management employed leverage in some of the Funds, through which additional exposure to the municipal market was achieved. Leverage has the impact of magnifying a Funds exposure to its underlying investments in both up and down markets. 2 As we move ahead, we recognize that many state and local governments face significant budget deficits that are driven primarily by a steep decline in tax revenues. We will continue to monitor any new developments as state and local officials formulate solutions to address these fiscal problems. As in all environments, we maintain our long-term perspective on the markets against the backdrop of relatively short periods of market volatility. We will continue to actively manage the Funds with the same income-focused, relative value approach we have always employed. We believe that this approach, which is based on credit research and decades of experience in the municipal market, will serve municipal investors well over the long term. As of February 19, 2010, Thomas M. Metzold became the portfolio manager of Eaton Vance Louisiana Municipal Income Fund. Mr. Metzold is a Vice President and Co-Director of Municipal Investments of Eaton Vance Management (EVM). He has been a portfolio manager of Eaton Vance municipal income funds since 1991. Effective December 1, 2009, each Fund changed its name from Eaton Vance [State] Municipals Fund to Eaton Vance [State] Municipal Income Fund. 1 It is not possible to invest directly in an Index or a Lipper classification. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. The Lipper total returns are the average total returns, at net asset value, of the funds that are in the same Lipper Classification as the Funds. 2 Certain Funds employ residual interest bond (RIB) financing. The leverage created by RIB investments provides an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value). See Note 1I to the financial statements for more information on RIB investments. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of trading intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance Alabama Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: W i ll i am H. Ahern, Jr., CFA Performance 1 Class A Class B Class C Class I Share Class Symbol ETALX EVALX ECALX EIALX Average Annual Total Returns (at net asset value) Six Months 5.60% 5.12% 5.21% 5.70% One Year 14.28 13.43 13.53 14.61 Five Years 4.00 3.21 N.A. N.A. 10 Years 5.42 4.64 N.A. N.A. Life of Fund  4.60 4.66 3.14 8.06 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.62% 0.12% 4.21% 5.70% One Year 8.83 8.43 12.53 14.61 Five Years 2.99 2.86 N.A. N.A. 10 Years 4.90 4.64 N.A. N.A. Life of Fund  4.28 4.66 3.14 8.06  Inception dates: Class A: 12/7/93; Class B: 5/1/92; Class C: 3/21/06; Class I: 3/3/08 Total Annual Operat i ng Expenses 2 Class A Class B Class C Class I Expense Ratio 0.85% 1.60% 1.60% 0.65% D i str i but i on Rates/Y i elds Class A Class B Class C Class I Distribution Rate 3 4.15% 3.45% 3.45% 4.33% Taxable-Equivalent Distribution Rate 6.72 5.59 5.59 7.01 SEC 30-day Yield 5 3.27 2.69 2.71 3.63 Taxable-Equivalent SEC 30-day Yield 5.30 4.36 4.39 5.88 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification Six Months 4.18% One Year 10.97 Five Years 3.35 10 Years 4.81 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered at net asset value. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.05% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Fund's distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.25% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 127, 125, 111 and 103 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 3 Eaton Vance Alabama Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 25.7% BB 1.0% AA 20.4% CCC 1.6% A 31.6% Not Rated 11.7% BBB 8.0% Fund Statistics 2  Number of Issues: 60  Average Maturity: 20.4 years  Average Effective Maturity: 11.6 years  Average Call Protection: 6.8 years  Average Dollar Price: $101.09  RIB Leverage 3 : 2.2% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. 4 Eaton Vance Arkansas Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Adam A. We i gold, CFA Performance 1 Class A Class B Class C Share Class Symbol ETARX EVARX ECARX Average Annual Total Returns (at net asset value) Six Months 5.39% 5.00% 5.00% One Year 15.07 14.21 14.21 Five Years 2.98 2.20 N.A. 10 Years 4.81 4.05 N.A. Life of Fund  4.38 4.26 1.91 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.41% 0.00% 4.00% One Year 9.66 9.21 13.21 Five Years 1.99 1.85 N.A. 10 Years 4.30 4.05 N.A. Life of Fund  4.06 4.26 1.91  Inception dates: Class A: 2/9/94; Class B: 10/2/92; Class C: 4/28/06 Total Annual Operat i ng Expenses 2 Class A Class B Class C Expense Ratio 0.83% 1.58% 1.58% D i str i but i on Rates/Y i elds Class A Class B Class C Distribution Rate 3 4.08% 3.37% 3.37% Taxable-Equivalent Distribution Rate 6.75 5.57 5.57 SEC 30-day Yield 5 3.52 2.94 2.94 Taxable-Equivalent SEC 30-day Yield 5.82 4.86 4.86 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification Six Months 4.18% One Year 10.97 Five Years 3.35 10 Years 4.81 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.05% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 39.55% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 127, 125, 111 and 103 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 5 Eaton Vance Arkansas Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 12.5% BB 0.6% AA 27.4% CCC 1.2% A 47.2% Not Rated 5.6% BBB 5.5% Fund Statistics 2  Number of Issues: 92  Average Maturity: 20.5 years  Average Effective Maturity: 11.6 years  Average Call Protection: 7.9 years  Average Dollar Price: $96.29  RIB Leverage 3 : 0.8% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. 6 Eaton Vance Georgia Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Adam A. We i gold, CFA Performance 1 Class A Class B Class C Class I Share Class Symbol ETGAX EVGAX ECGAX EIGAX Average Annual Total Returns (at net asset value) Six Months 5.46% 5.11% 5.11% 5.67% One Year 15.04 14.17 14.16 15.36 Five Years 2.99 2.23 N.A. N.A. 10 Years 5.13 4.36 N.A. N.A. Life of Fund  4.16 4.18 2.16 7.50 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.49% 0.11% 4.11% 5.67% One Year 9.55 9.17 13.16 15.36 Five Years 2.00 1.89 N.A. N.A. 10 Years 4.62 4.36 N.A. N.A. Life of Fund  3.85 4.18 2.16 7.50  Inception dates: Class A: 12/7/93; Class B: 12/23/91; Class C: 4/25/06; Class I: 3/3/08 Total Annual Operat i ng Expenses 2 Class A Class B Class C Class I Expense Ratio 1.01% 1.75% 1.75% 0.80% D i str i but i on Rates/Y i elds Class A Class B Class C Class I Distribution Rate 3 4.40% 3.70% 3.71% 4.58% Taxable-Equivalent Distribution Rate 7.20 6.06 6.07 7.50 SEC 30-day Yield 5 4.01 3.46 3.45 4.41 Taxable-Equivalent SEC 30-day Yield 6.56 5.66 5.65 7.22 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Georgia Municipal Debt Funds Classification Six Months 4.37% One Year 11.27 Five Years 3.27 10 Years 4.92 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered at net asset value. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.18% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Georgia Municipal Debt Funds Classification contained 18, 18, 15 and 14 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 7 Eaton Vance Georgia Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 25.2% BB 0.9% AA 41.0% CCC 1.1% A 24.8% Not Rated 0.9% BBB 6.1% Fund Statistics 2  Number of Issues: 82  Average Maturity: 22.4 years  Average Effective Maturity: 13.2 years  Average Call Protection: 9.5 years  Average Dollar Price: $101.82  RIB Leverage 3 : 8.4% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. 8 Eaton Vance Kentucky Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Adam A. We i gold, CFA Performance 1 Class A Class B Class C Share Class Symbol ETKYX EVKYX ECKYX Average Annual Total Returns (at net asset value) Six Months 6.41% 6.06% 5.94% One Year 13.90 13.11 13.11 Five Years 3.31 2.53 N.A. 10 Years 4.50 3.75 N.A. Life of Fund  4.11 4.15 2.44 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 1.35% 1.06% 4.94% One Year 8.50 8.11 12.11 Five Years 2.32 2.19 N.A. 10 Years 4.00 3.75 N.A. Life of Fund  3.80 4.15 2.44  Inception dates: Class A: 12/7/93; Class B: 12/23/91; Class C: 3/23/06 Total Annual Operat i ng Expenses 2 Class A Class B Class C Expense Ratio 0.78% 1.53% 1.53% D i str i but i on Rates/Y i elds Class A Class B Class C Distribution Rate 3 4.27% 3.56% 3.56% Taxable-Equivalent Distribution Rate 6.99 5.83 5.83 SEC 30-day Yield 5 3.69 3.13 3.13 Taxable-Equivalent SEC 30-day Yield 6.04 5.12 5.12 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification Six Months 4.18% One Year 10.97 Five Years 3.35 10 Years 4.81 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/10. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unlever-aged funds. The Lipper Other States Municipal Debt Funds Classification contained 127, 125, 111 and 103 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 9 Eaton Vance Kentucky Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution 1 By total investments Fund Statistics  Number of Issues: 56  Average Maturity: 18.6 years  Average Effective Maturity: 10.3 years  Average Call Protection: 6.7 years  Average Dollar Price: $93.89 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assess- ment of the volatility of a securitys market value or of the liquidity of an investment in the security. 10 Eaton Vance Louisiana Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Thomas M. Metzold, CFA Performance 1 Class A Class B Class C Share Class Symbol ETLAX EVLAX ELACX Average Annual Total Returns (at net asset value) Six Months 6.03% 5.57% 5.67% One Year 17.88 17.07 17.17 Five Years 3.27 2.49 N.A. 10 Years 5.44 4.66 N.A. Life of Fund  4.57 4.42 2.34 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.95% 0.57% 4.67% One Year 12.31 12.07 16.17 Five Years 2.27 2.15 N.A. 10 Years 4.92 4.66 N.A. Life of Fund  4.25 4.42 2.34  Inception dates: Class A: 2/14/94; Class B: 10/2/92; Class C: 12/4/07 Total Annual Operat i ng Expenses 2 Class A Class B Class C Expense Ratio 0.80% 1.55% 1.54% D i str i but i on Rates/Y i elds Class A Class B Class C Distribution Rate 3 4.51% 3.83% 3.82% Taxable-Equivalent Distribution Rate 7.38 6.27 6.25 SEC 30-day Yield 5 4.29 3.74 3.75 Taxable-Equivalent SEC 30-day Yield 7.02 6.12 6.14 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification Six Months 4.18% One Year 10.97 Five Years 3.35 10 Years 4.81 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.04% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 127, 125, 111 and 103 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 11 Eaton Vance Louisiana Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 30.9% BBB 24.7% AA 16.3% Not Rated 8.3% A 19.8% Fund Statistics 2  Number of Issues: 53  Average Maturity: 24.1 years  Average Effective Maturity: 17.1 years  Average Call Protection: 7.4 years  Average Dollar Price: $95.59  RIB Leverage 3 : 0.8% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. 12 Eaton Vance Maryland Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Cra i g R. Brandon, CFA Performance 1 Class A Class B Class C Class I Share Class Symbol ETMDX EVMYX ECMDX EIMDX Average Annual Total Returns (at net asset value) Six Months 5.95% 5.60% 5.60% 6.15% One Year 17.45 16.63 16.63 17.92 Five Years 3.39 2.62 N.A. N.A. 10 Years 4.98 4.20 N.A. N.A. Life of Fund  4.22 4.28 2.52 7.56 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.94% 0.60% 4.60% 6.15% One Year 11.86 11.63 15.63 17.92 Five Years 2.38 2.28 N.A. N.A. 10 Years 4.47 4.20 N.A. N.A. Life of Fund  3.90 4.28 2.52 7.56  Inception dates: Class A: 12/10/93; Class B: 2/3/92; Class C: 5/2/06; Class I: 3/3/08 Total Annual Operat i ng Expenses 2 Class A Class B Class C Class I Expense Ratio 0.92% 1.68% 1.67% 0.71% D i str i but i on Rates/Y i elds Class A Class B Class C Class I Distribution Rate 3 4.34% 3.65% 3.65% 4.51% Taxable-Equivalent Distribution Rate 7.12 5.99 5.99 7.40 SEC 30-day Yield 5 3.57 3.00 3.00 3.95 Taxable-Equivalent SEC 30-day Yield 5.86 4.92 4.92 6.48 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Maryland Municipal Debt Funds Classification Six Months 5.27% One Year 14.07 Five Years 3.37 10 Years 4.88 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered at net asset value. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.10% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 39.06% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Maryland Municipal Debt Funds Classification contained 35, 34, 25 and 19 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 13 Eaton Vance Maryland Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 25.9% BBB 8.4% AA 22.6% BB 1.0% A 31.9% Not Rated 10.2% Fund Statistics 2  Number of Issues: 78  Average Maturity: 21.7 years  Average Effective Maturity: 13.3 years  Average Call Protection: 7.5 years  Average Dollar Price: $101.33  RIB Leverage 3 : 2.2% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. 14 Eaton Vance Missouri Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Cynth i a J. Clemson Performance 1 Class A Class B Class C Share Class Symbol ETMOX EVMOX ECMOX Average Annual Total Returns (at net asset value) Six Months 5.19% 4.71% 4.72% One Year 13.06 12.27 12.17 Five Years 2.85 2.07 N.A. 10 Years 5.11 4.32 N.A. Life of Fund  4.52 4.64 1.67 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.22% -0.29% 3.72% One Year 7.69 7.27 11.17 Five Years 1.87 1.73 N.A. 10 Years 4.59 4.32 N.A. Life of Fund  4.21 4.64 1.67  Inception dates: Class A: 12/7/93; Class B: 5/1/92; Class C: 2/16/06 Total Annual Operat i ng Expenses 2 Class A Class B Class C Expense Ratio 0.84% 1.59% 1.59% D i str i but i on Rates/Y i elds Class A Class B Class C Distribution Rate 3 3.85% 3.14% 3.14% Taxable-Equivalent Distribution Rate 6.30 5.14 5.14 SEC 30-day Yield 5 3.48 2.91 2.91 Taxable-Equivalent SEC 30-day Yield 5.70 4.76 4.76 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Missouri Municipal Debt Funds Classification Six Months 5.17% One Year 12.68 Five Years 3.31 10 Years 4.98 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.04% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Missouri Municipal Debt Funds Classification contained 15, 14, 12 and 11 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 15 Eaton Vance Missouri Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 26.3% BBB 9.5% AA 36.3% B 1.1% A 21.1% Not Rated 5.7% Fund Statistics 2  Number of Issues: 92  Average Maturity: 18.8 years  Average Effective Maturity: 12.8 years  Average Call Protection: 8.4 years  Average Dollar Price: $97.03  RIB Leverage 3 : 1.8% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. 16 Eaton Vance North Carolina Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Thomas M. Metzold, CFA Performance 1 Class A Class B Class C Class I Share Class Symbol ETNCX EVNCX ECNCX EINCX Average Annual Total Returns (at net asset value) Six Months 5.26% 4.92% 4.92% 5.47% One Year 16.12 15.35 15.34 16.43 Five Years 3.82 3.07 N.A. N.A. 10 Years 4.96 4.20 N.A. N.A. Life of Fund  4.30 4.33 3.40 8.32 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.26% -0.08% 3.92% 5.47% One Year 10.58 10.35 14.34 16.43 Five Years 2.81 2.73 N.A. N.A. 10 Years 4.46 4.20 N.A. N.A. Life of Fund  3.98 4.33 3.40 8.32  Inception dates: Class A: 12/7/93; Class B: 10/23/91; Class C: 5/2/06; Class I: 3/3/08 Total Annual Operat i ng Expenses 2 Class A Class B Class C Class I Expense Ratio 0.93% 1.68% 1.68% 0.74% D i str i but i on Rates/Y i elds Class A Class B Class C Class I Distribution Rate 3 4.48% 3.80% 3.80% 4.65% Taxable-Equivalent Distribution Rate 7.47 6.34 6.34 7.76 SEC 30-day Yield 5 4.11 3.57 3.56 4.52 Taxable-Equivalent SEC 30-day Yield 6.85 5.95 5.94 7.54 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper North Carolina Municipal Debt Funds Classification Six Months 4.74% One Year 13.48 Five Years 3.31 10 Years 4.77 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered at net asset value. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.11% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 40.04% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper North Carolina Municipal Debt Funds Classification contained 25, 24, 18 and 16 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 17 Eaton Vance North Carolina Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 31.5% BBB 3.1% AA 44.4% Not Rated 2.6% A 18.4% Fund Statistics 2  Number of Issues: 87  Average Maturity: 22.3 years  Average Effective Maturity: 12.7 years  Average Call Protection: 9.6 years  Average Dollar Price: $97.63  RIB Leverage 3 : 10.5% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of RIBs purchased in secondary market transactions. 18 Eaton Vance Oregon Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Thomas M. Metzold, CFA Performance 1 Class A Class B Class C Share Class Symbol ETORX EVORX ECORX Average Annual Total Returns (at net asset value) Six Months 5.07% 4.67% 4.67% One Year 16.50 15.62 15.60 Five Years 3.10 2.34 N.A. 10 Years 4.76 3.98 N.A. Life of Fund  4.19 4.31 1.83 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.13% -0.33% 3.67% One Year 10.99 10.62 14.60 Five Years 2.11 2.00 N.A. 10 Years 4.25 3.98 N.A. Life of Fund  3.88 4.31 1.83  Inception dates: Class A: 12/28/93; Class B: 12/24/91; Class C: 3/2/06 Total Annual Operat i ng Expenses 2 Class A Class B Class C Expense Ratio 0.94% 1.68% 1.69% D i str i but i on Rates/Y i elds Class A Class B Class C Distribution Rate 3 4.35% 3.65% 3.64% Taxable-Equivalent Distribution Rate 7.52 6.31 6.29 SEC 30-day Yield 5 4.37 3.85 3.85 Taxable-Equivalent SEC 30-day Yield 7.55 6.66 6.66 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification Six Months 4.18% One Year 10.97 Five Years 3.35 10 Years 4.81 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.12% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 42.15% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 127, 125, 111 and 103 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 19 Eaton Vance Oregon Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 10.9% B 0.4% AA 54.9% CCC 0.9% A 16.1% Not Rated 6.5% BBB 10.3% Fund Statistics 2  Number of Issues: 98  Average Maturity: 22.7 years  Average Effective Maturity: 16.1 years  Average Call Protection: 12.0 years  Average Dollar Price: $84.64  RIB Leverage 3 : 4.3% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. 20 Eaton Vance South Carolina Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Thomas M. Metzold, CFA Performance 1 Class A Class B Class C Class I Share Class Symbol EASCX EVSCX ECSCX EISCX Average Annual Total Returns (at net asset value) Six Months 4.93% 4.52% 4.51% 5.03% One Year 15.55 14.68 14.68 15.76 Five Years 2.78 2.00 N.A. N.A. 10 Years 5.19 4.41 N.A. N.A. Life of Fund  4.38 4.23 1.72 8.02 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months -0.02% -0.48% 3.51% 5.03% One Year 10.07 9.68 13.68 15.76 Five Years 1.77 1.66 N.A. N.A. 10 Years 4.69 4.41 N.A. N.A. Life of Fund  4.06 4.23 1.72 8.02  Inception dates: Class A: 2/14/94; Class B: 10/2/92; Class C: 1/12/06; Class I: 3/3/08 Total Annual Operat i ng Expenses 2 Class A Class B Class C Class I Expense Ratio 0.90% 1.66% 1.65% 0.70% D i str i but i on Rates/Y i elds Class A Class B Class C Class I Distribution Rate 3 4.12% 3.42% 3.42% 4.32% Taxable-Equivalent Distribution Rate 6.82 5.66 5.66 7.15 SEC 30-day Yield 5 4.19 3.65 3.65 4.60 Taxable-Equivalent SEC 30-day Yield 6.93 6.04 6.04 7.61 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification Six Months 4.18% One Year 10.97 Five Years 3.35 10 Years 4.81 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered at net asset value. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.10% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 39.55% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 127, 125, 111 and 103 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 21 Eaton Vance South Carolina Municipal Income Fund as of Februar y 28, 2010 P O R T F O L I O C O M P O S I T I O N Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 23.9% BBB 17.1% AA 16.4% CCC 0.2% A 42.4% Fund Statistics 2  Number of Issues: 81  Average Maturity: 22.1 years  Average Effective Maturity: 15.2 years  Average Call Protection: 9.8 years  Average Dollar Price: $95.77  RIB Leverage 3 : 5.0% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of RIBs purchased in secondary market transactions. 22 Eaton Vance Tennessee Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Adam A. We i gold, CFA Performance 1 Class A Class B Class C Share Class Symbol ETTNX EVTNX ECTNX Average Annual Total Returns (at net asset value) Six Months 5.37% 4.94% 4.94% One Year 14.93 14.05 14.06 Five Years 2.41 1.65 N.A. 10 Years 4.54 3.78 N.A. Life of Fund  4.20 4.22 1.48 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.39% -0.06% 3.94% One Year 9.42 9.05 13.06 Five Years 1.43 1.30 N.A. 10 Years 4.04 3.78 N.A. Life of Fund  3.89 4.22 1.48  Inception dates: Class A: 12/9/93; Class B: 8/25/92; Class C: 5/2/06 Total Annual Operat i ng Expenses 2 Class A Class B Class C Expense Ratio 0.82% 1.57% 1.57% D i str i but i on Rates/Y i elds Class A Class B Class C Distribution Rate 3 4.11% 3.39% 3.40% Taxable-Equivalent Distribution Rate 6.73 5.55 5.56 SEC 30-day Yield 5 3.17 2.58 2.58 Taxable-Equivalent SEC 30-day Yield 5.19 4.22 4.22 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Other States Municipal Debt Funds Classification Six Months 4.18% One Year 10.97 Five Years 3.35 10 Years 4.81 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.03% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.90% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification contained 127, 125, 111 and 103 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 23 Eaton Vance Tennessee Municipal Income Fund as of Februar y 28, 2010 P O R T F O L I O C O M P O S I T I O N Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 25.1% BBB 10.5% AA 39.5% Not Rated 8.1% A 16.8% Fund Statistics 2  Number of Issues: 77  Average Maturity: 19.6 years  Average Effective Maturity: 12.2 years  Average Call Protection: 8.1 years  Average Dollar Price: $97.73  RIB Leverage 3 : 0.5% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. 24 Eaton Vance Virginia Municipal Income Fund as of Februar y 28, 2010 PERFORMANCE INFORMATION Portfol i o Manager: Adam A. We i gold, CFA Performance 1 Class A Class B Class C Class I Share Class Symbol ETVAX EVVAX ECVAX EVAIX Average Annual Total Returns (at net asset value) Six Months 5.67% 5.30% 5.30% 5.88% One Year 18.54 17.58 17.58 18.72 Five Years 2.24 1.47 N.A. N.A. 10 Years 4.50 3.74 N.A. N.A. Life of Fund  4.05 4.27 1.13 6.55 SEC Average Annual Total Returns (including sales charge or applicable CDSC) Six Months 0.62% 0.30% 4.30% 5.88% One Year 12.92 12.58 16.58 18.72 Five Years 1.25 1.13 N.A. N.A. 10 Years 4.00 3.74 N.A. N.A. Life of Fund  3.74 4.27 1.13 6.55  Inception dates: Class A: 12/17/93; Class B: 7/26/91; Class C: 2/8/06; Class I: 3/3/08 Total Annual Operat i ng Expenses 2 Class A Class B Class C Class I Expense Ratio 0.95% 1.70% 1.71% 0.76% D i str i but i on Rates/Y i elds Class A Class B Class C Class I Distribution Rate 3 4.23% 3.54% 3.55% 4.41% Taxable-Equivalent Distribution Rate 6.90 5.78 5.79 7.20 SEC 30-day Yield 5 4.08 3.53 3.53 4.48 Taxable-Equivalent SEC 30-day Yield 6.66 5.76 5.76 7.31 Index Performance 6 (Average Annual Total Returns) Barclays Capital Barclays Capital 20 Year Municipal Bond Index Municipal Bond Index Six Months 4.13% 4.62% One Year 9.98 13.15 Five Years 4.50 4.50 10 Years 5.83 6.50 Lipper Averages 7 (Average Annual Total Returns) Lipper Virginia Municipal Debt Funds Classification Six Months 5.02% One Year 14.29 Five Years 3.42 10 Years 4.91 Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or offering price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. Fund performance during certain periods reflects the strong bond market performance and/or the strong performance of bonds held during those periods. This performance is not typical and may not be repeated. Bond values decline as interest rates rise. For performance as of the most recent month end, please refer to www.eatonvance.com. 1 Six-month returns are cumulative. Other returns are presented on an average annual basis. These returns do not include the 4.75% maximum sales charge for Class A shares or the applicable contingent deferred sales charges (CDSC) for Class B and Class C shares. If sales charges were deducted, the returns would be lower. SEC Average Annual Total Returns for Class A reflect the maximum 4.75% sales charge. SEC Average Annual Total Returns for Class B reflect the applicable CDSC based on the following schedule: 5% - 1st and 2nd years; 4% - 3rd year; 3% - 4th year; 2% - 5th year; 1% - 6th year. SEC Average Annual Total Returns for Class C reflect a 1% CDSC for the first year. Class I shares are offered at net asset value. 2 Source: Prospectus dated 1/1/10. Includes interest expense of 0.12% relating to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. 3 The Funds distribution rate represents actual distributions paid to shareholders and is calculated by dividing the last regular distribution per share in the period (annualized) by the net asset value at the end of the period. 4 Taxable-equivalent figures assume a maximum 38.74% combined federal and state income tax rate. A lower tax rate would result in lower tax-equivalent figures. 5 The Fund's SEC yield is calculated by dividing the net investment income per share for the 30-day period by the offering price at the end of the period and annualizing the result. 6 It is not possible to invest directly in an Index. The Indices total returns do not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Indices. Index performance is available as of month end only. 7 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Virginia Municipal Debt Funds Classification contained 30, 29, 23 and 20 funds for the 6-month, 1-year, 5-year and 10-year time periods, respectively. Lipper Averages are available as of month end only. 25 Eaton Vance Virginia Municipal Income Fund as of Februar y 28, 2010 PORTFOLIO COMPOSITION Rating Distribution* 1 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Fund's financial statements. Absent such securities, the Fund's rating distribution at 2/28/10 is as follows: AAA 21.0% BBB 10.7% AA 41.9% BB 1.1% A 21.4% Not Rated 3.9% Fund Statistics 2  Number of Issues: 72  Average Maturity: 23.1 years  Average Effective Maturity: 15.4 years  Average Call Protection: 8.6 years  Average Dollar Price: $102.02  RIB Leverage 3 : 5.8% 1 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. Credit quality can change from time to time, and recently issued credit ratings may not fully reflect the actual risks posed by a particular security or the issuers current financial condition. The rating assigned to a security by a rating agency does not necessarily reflect its assessment of the volatility of a securitys market value or of the liquidity of an investment in the security. 2 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1I to the Funds financial statements. 3 See Note 1l to the Funds financial statements. RIB leverage represents the amount of RIB Floating Rate Notes outstanding at 2/28/10 as a percentage of the Funds net assets plus Floating Rate Notes. Floating Rate Notes reflect the effect of RIBs purchased in secondary market transactions. 26 Eaton Vance Mun i c i pal Income Funds as o f F e bruar y 28, 2010 FUN D EXP ENSES Example: As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchases and redemption fees (if applicable); and (2) ongoing costs, including management fees; distribution or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2009  February 28, 2010). Actual Expenses: The first section of each table below provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled Expenses Paid During Period to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes: The second section of each table below provides information about hypothetical account values and hypothetical expenses based on the actual Fund expense ratio and an assumed rate of return of 5% per year (before expenses), which is not the actual return of the Fund. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in each table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption fees (if applicable). Therefore, the second section of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would be higher. Eaton Vance Alabama Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,056.00 $3.77 Class B $1,000.00 $1,051.20 $7.58 Class C $1,000.00 $1,052.10 $7.58 Class I $1,000.00 $1,057.00 $2.75 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.10 $3.71 Class B $1,000.00 $1,017.40 $7.45 Class C $1,000.00 $1,017.40 $7.45 Class I $1,000.00 $1,022.10 $2.71 * Expenses are equal to the Funds annualized expense ratio of 0.74% for Class A shares, 1.49% for Class B shares, 1.49% for Class C shares and 0.54% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. 27 Eaton Vance Mun i c i pal Income Funds as o f F e bruar y 28, 2010 FUN D EXP ENSES CONTD Eaton Vance Arkansas Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,053.90 $3.77 Class B $1,000.00 $1,050.00 $7.57 Class C $1,000.00 $1,050.00 $7.57 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.10 $3.71 Class B $1,000.00 $1,017.40 $7.45 Class C $1,000.00 $1,017.40 $7.45 * Expenses are equal to the Funds annualized expense ratio of 0.74% for Class A shares, 1.49% for Class B shares and 1.49% for Class C shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. Eaton Vance Georgia Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,054.60 $4.23 Class B $1,000.00 $1,051.10 $8.04 Class C $1,000.00 $1,051.10 $8.04 Class I $1,000.00 $1,056.70 $3.26 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.70 $4.16 Class B $1,000.00 $1,017.00 $7.90 Class C $1,000.00 $1,017.00 $7.90 Class I $1,000.00 $1,021.60 $3.21 * Expenses are equal to the Funds annualized expense ratio of 0.83% for Class A shares, 1.58% for Class B shares, 1.58% for Class C shares and 0.64% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. 28 Eaton Vance Mun i c i pal Income Funds as o f F e bruar y 28, 2010 FUN D EXP ENSES CONTD Eaton Vance Kentucky Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,064.10 $3.68 Class B $1,000.00 $1,060.60 $7.51 Class C $1,000.00 $1,059.40 $7.51 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.20 $3.61 Class B $1,000.00 $1,017.50 $7.35 Class C $1,000.00 $1,017.50 $7.35 * Expenses are equal to the Funds annualized expense ratio of 0.72% for Class A shares, 1.47% for Class B shares and 1.47% for Class C shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. Eaton Vance Louisiana Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,060.30 $3.58 Class B $1,000.00 $1,055.70 $7.39 Class C $1,000.00 $1,056.70 $7.39 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.30 $3.51 Class B $1,000.00 $1,017.60 $7.25 Class C $1,000.00 $1,017.60 $7.25 * Expenses are equal to the Funds annualized expense ratio of 0.70% for Class A shares, 1.45% for Class B shares and 1.45% for Class C shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. 29 Eaton Vance Mun i c i pal Income Funds as o f F e bruar y 28, 2010 FUN D EXP ENSES CONTD Eaton Vance Maryland Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,059.50 $4.09 Class B $1,000.00 $1,056.00 $7.90 Class C $1,000.00 $1,056.00 $7.90 Class I $1,000.00 $1,061.50 $3.07 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.80 $4.01 Class B $1,000.00 $1,017.10 $7.75 Class C $1,000.00 $1,017.10 $7.75 Class I $1,000.00 $1,021.80 $3.01 * Expenses are equal to the Funds annualized expense ratio of 0.80% for Class A shares, 1.55% for Class B shares, 1.55% for Class C shares and 0.60% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. Eaton Vance Missouri Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,051.90 $3.87 Class B $1,000.00 $1,047.10 $7.66 Class C $1,000.00 $1,047.20 $7.66 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.00 $3.81 Class B $1,000.00 $1,017.30 $7.55 Class C $1,000.00 $1,017.30 $7.55 * Expenses are equal to the Funds annualized expense ratio of 0.76% for Class A shares, 1.51% for Class B shares and 1.51% for Class C shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. 30 Eaton Vance Mun i c i pal Income Funds as o f F e bruar y 28, 2010 FUN D EXP ENSES CONTD Eaton Vance North Carolina Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,052.60 $4.28 Class B $1,000.00 $1,049.20 $8.08 Class C $1,000.00 $1,049.20 $8.08 Class I $1,000.00 $1,054.70 $3.26 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.60 $4.21 Class B $1,000.00 $1,016.90 $7.95 Class C $1,000.00 $1,016.90 $7.95 Class I $1,000.00 $1,021.60 $3.21 * Expenses are equal to the Funds annualized expense ratio of 0.84% for Class A shares, 1.59% for Class B shares, 1.59% for Class C shares and 0.64% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. Eaton Vance Oregon Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,050.70 $4.12 Class B $1,000.00 $1,046.70 $7.92 Class C $1,000.00 $1,046.70 $7.92 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.80 $4.06 Class B $1,000.00 $1,017.10 $7.80 Class C $1,000.00 $1,017.10 $7.80 * Expenses are equal to the Funds annualized expense ratio of 0.81% for Class A shares, 1.56% for Class B shares and 1.56% for Class C shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. 31 Eaton Vance Mun i c i pal Income Funds as o f F e bruar y 28, 2010 FUN D EXP ENSES CONTD Eaton Vance South Carolina Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,049.30 $3.91 Class B $1,000.00 $1,045.20 $7.71 Class C $1,000.00 $1,045.10 $7.71 Class I $1,000.00 $1,050.30 $2.95 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.00 $3.86 Class B $1,000.00 $1,017.30 $7.60 Class C $1,000.00 $1,017.30 $7.60 Class I $1,000.00 $1,021.90 $2.91 * Expenses are equal to the Funds annualized expense ratio of 0.77% for Class A shares, 1.52% for Class B shares, 1.52% for Class C shares and 0.58% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. Eaton Vance Tennessee Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,053.70 $3.72 Class B $1,000.00 $1,049.40 $7.52 Class C $1,000.00 $1,049.40 $7.47 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,021.20 $3.66 Class B $1,000.00 $1,017.50 $7.40 Class C $1,000.00 $1,017.50 $7.35 * Expenses are equal to the Funds annualized expense ratio of 0.73% for Class A shares, 1.48% for Class B shares and 1.47% for Class C shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. 32 Eaton Vance Mun i c i pal Income Funds as o f F e bruar y 28, 2010 FUN D EXP ENSES CONTD Eaton Vance Virginia Municipal Income Fund Beginning Account Value Ending Account Value Expenses Paid During Period* (9/1/09) (2/28/10) (9/1/09  2/28/10) Actual Class A $1,000.00 $1,056.70 $4.08 Class B $1,000.00 $1,053.00 $7.89 Class C $1,000.00 $1,053.00 $7.89 Class I $1,000.00 $1,058.80 $3.06 Hypothetical (5% return per year before expenses) Class A $1,000.00 $1,020.80 $4.01 Class B $1,000.00 $1,017.10 $7.75 Class C $1,000.00 $1,017.10 $7.75 Class I $1,000.00 $1,021.80 $3.01 * Expenses are equal to the Funds annualized expense ratio of 0.80% for Class A shares, 1.55% for Class B shares, 1.55% for Class C shares and 0.60% for Class I shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Example assumes that the $1,000 was invested at the net asset value per share determined at the close of business on August 31, 2009. 33 Eaton Vance Alabama Mun i c i pal Income Fund as o f F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) Tax-Exe m pt Inve stm e nts  99.1% Principal Amount (000s omitted) Security Value Education  2.8% $1,500 University of Alabama, 5.00%, 7/1/34 $ 1,578,825 $ 1,578,825 Electric Utilities  0.6% $ 375 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 358,305 $ 358,305 Escrowed / Prerefunded  2.4% $1,250 Huntsville, Health Care Authority, Prerefunded to 6/1/11, 5.75%, 6/1/31 $ 1,346,075 $ 1,346,075 General Obligations  9.7% $1,000 Auburn, 5.25%, 12/1/27 $ 1,094,680 1,125 Huntsville, 5.25%, 5/1/31 1,192,916 1,250 Madison, 5.15%, 2/1/39 1,284,175 1,000 Mobile, 5.00%, 2/15/27 1,047,830 1,000 Mobile County, 4.50%, 6/1/34 961,390 $ 5,580,991 Hospital  12.1% $1,740 Alabama Special Care Facilities Financing Authority, (Ascension Health), 5.00%, 11/15/39 $ 1,748,744 1,500 Birmingham Special Care Facilities Financing Authority, (Childrens Hospital), 6.125%, 6/1/34 1,546,320 400 Health Care Authority, (Baptist Health), 5.00%, 11/15/16 412,604 750 Health Care Authority, (Baptist Health), 5.00%, 11/15/18 755,880 400 Health Care Authority, (Baptist Health), 5.00%, 11/15/21 392,668 1,000 Marshall County, Health Care Authority, 5.75%, 1/1/32 996,220 1,000 University of Alabama, Hospital Revenue, 5.75%, 9/1/22 1,089,070 $ 6,941,506 Industrial Development Revenue  4.0% $ 600 Butler Industrial Development Board, (Georgia-Pacific Corp.), (AMT), 5.75%, 9/1/28 $ 544,752 750 Phoenix County, Industrial Development Board Environmental Improvements, 6.10%, 5/15/30 675,225 Principal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $1,180 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 $ 871,560 250 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 223,875 $ 2,315,412 Insured-Education  12.3% $1,000 Alabama State Board of Education, (Chattahoochee Valley Community College), (AGC), 5.00%, 6/1/34 $ 1,029,070 500 Alabama State University, (AGC), 4.75%, 5/1/33 504,180 1,885 Alabama State University, (XLCA), 4.625%, 8/1/36 1,791,165 1,250 Auburn University, (AGM), 5.00%, 6/1/38 1,276,625 1,230 Jacksonville State University, (AGC), 5.125%, 12/1/33 1,266,211 1,110 Montgomery, Public Educational Building Authority, (Alabama State University), (XLCA), 5.25%, 10/1/25 1,162,481 $ 7,029,732 Insured-Electric Utilities  1.9% $ 400 Puerto Rico Electric Power Authority, (BHAC), (FGIC), (NPFG), 5.25%, 7/1/24 $ 451,356 625 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 624,088 $ 1,075,444 Insured-Escrowed / Prerefunded  13.6% $2,500 Birmingham, Waterworks and Sewer Board, (NPFG), Prerefunded to 1/1/13, 5.25%, 1/1/33 $ 2,810,650 445 Helena, Utilities Board Water and Sewer, (NPFG), Prerefunded to 4/1/12, 5.25%, 4/1/27 492,304 555 Helena, Utilities Board Water and Sewer, (NPFG), Prerefunded to 4/1/12, 5.25%, 4/1/27 613,996 450 Helena, Utilities Board Water and Sewer, (NPFG), Prerefunded to 4/1/12, 5.25%, 4/1/33 497,835 550 Helena, Utilities Board Water and Sewer, (NPFG), Prerefunded to 4/1/12, 5.25%, 4/1/33 608,465 2,065 Montgomery, BMC Special Care Facilities Financing Authority, (Baptist Health Montgomery), (NPFG), Prerefunded to 11/15/14, 5.15%, 11/15/27 2,388,049 330 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 399,369 $ 7,810,668 Insured-General Obligations  8.0% $2,000 Gadsden, (AMBAC), 5.125%, 8/1/28 $ 2,035,980 1,000 Homewood, (AGM), 4.25%, 9/1/31 965,770 S e e notes to financ ial statem ents 34 Eaton Vance Alabama Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 500 Mobile, (AMBAC), 5.00%, 2/15/30 $ 513,215 1,000 Pell City, (XLCA), 5.00%, 2/1/24 1,038,390 $ 4,553,355 Insured-Hospital  2.5% $1,500 East Alabama, Health Care Authority, (NPFG), 5.00%, 9/1/27 $ 1,457,385 $ 1,457,385 Insured-Lease Revenue / Certificates of Participation  5.2% $ 800 Leeds, Public Educational Building Authority, (AGC), 5.125%, 4/1/33 $ 815,624 120 Mobile, Public Educational Building Authority, (AMBAC), 4.50%, 3/1/31 115,574 500 Montgomery County, Public Building Authority, (NPFG), 5.00%, 3/1/31 513,835 770 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 931,862 520 Puerto Rico Public Finance Corp., (Commonwealth Appropriation), (AMBAC), 5.125%, 6/1/24 589,888 $ 2,966,783 Insured-Special Tax Revenue  4.8% $2,800 Alabama Public School and College Authority, (AGM), 2.50%, 12/1/27 $ 2,099,972 1,105 Birmingham-Jefferson Civic Center Authority, (NPFG), 0.00%, 9/1/18 675,210 $ 2,775,182 Insured-Transportation  3.4% $1,000 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/16 $ 739,340 1,185 Puerto Rico Highway and Transportation Authority, (AMBAC), 5.50%, 7/1/29 1,214,826 $ 1,954,166 Insured-Utilities  1.8% $1,000 Foley, Utilities Board, (AGM), 4.75%, 11/1/31 $ 1,003,390 $ 1,003,390 Insured-Water and Sewer  7.8% $2,410 Alabama Drinking Water Finance Authority, (AMBAC), 4.00%, 8/15/28 $ 2,208,813 Principal Amount (000s omitted) Security Value Insured-Water and Sewer (continued) $ 800 Birmingham, Waterworks and Sewer Board, (AGM), 4.50%, 1/1/35 $ 780,080 255 Birmingham, Waterworks and Sewer Board, (AMBAC), 4.50%, 1/1/39 233,080 270 Limestone County, Water and Sewer Authority, (XLCA), 4.25%, 12/1/29 233,931 1,000 Mobile Water and Sewer Commissioners, (NPFG), 5.00%, 1/1/31 1,024,360 $ 4,480,264 Lease Revenue / Certificates of Participation  0.9% $ 500 Puerto Rico, (Guaynabo Municipal Government Center Lease), 5.625%, 7/1/22 $ 500,415 $ 500,415 Other Revenue  2.8% $1,500 Alabama Incentives Financing Authority, 5.00%, 9/1/29 $ 1,578,870 $ 1,578,870 Special Tax Revenue  2.5% $ 145 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 147,217 155 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 157,415 780 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 774,431 325 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 352,787 $ 1,431,850 Total Tax-Exempt Investments  99.1% (identified cost $55,005,307) $56,738,618 Other Assets, Less Liabilities  0.9% $ 517,528 Net Assets  100.0% $57,256,146 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. S e e notes to financ ial statem ents 35 Eaton Vance Alabama Mun i c i pal Income Fund as o f F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD The Fund invests primarily in debt securities issued by Alabama municipalities. In addition, 13.0% of the Funds net assets at February 28, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 61.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.8% to 21.4% of total investments. (1) When-issued security. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (3) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (4) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. S e e notes to financ ial statem ents 36 Eaton Vance Arkansas Mun i c i pal Income Fund as of F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) Tax-Exe m pt Inve stm e nts  97.0% Principal Amount (000s omitted) Security Value Education  0.4% $ 250 University of Arkansas, 5.00%, 12/1/29 $ 261,655 $ 261,655 General Obligations  21.8% $ 750 Arkansas, 4.75%, 6/1/29 $ 797,512 2,750 Arkansas State College Savings, 0.00%, 6/1/14 2,566,300 1,000 Arkansas Water, Waste Disposal and Pollution Facilities, 4.875%, 7/1/43 1,020,260 750 Benton, School District No. 8, 4.80%, 2/1/38 750,773 1,000 Benton, School District No. 8, 4.85%, 2/1/40 1,002,720 315 Bradford, Special School District, 4.75%, 2/1/39 317,744 1,490 Bryant, School District No. 25, 4.75%, 2/1/39 1,499,059 750 Conway, School District No. 1, 4.75%, 2/1/34 748,913 1,000 Farmington, School District No. 6, 4.60%, 6/1/33 975,510 390 Forrest City, School District No. 7, 4.50%, 2/1/32 391,856 595 Forrest City, School District No. 7, 4.625%, 2/1/35 598,415 1,365 Greenwood, School District No. 25, 4.20%, 12/1/26 1,370,132 1,000 Harmony Grove, School District No. 1, 4.90%, 2/1/39 1,006,290 350 Puerto Rico Public Buildings Authority, Government Facilities, 5.00%, 7/1/36 323,488 500 Pulaski County, Special School District, 5.00%, 2/1/35 506,720 875 Sheridan, School District No. 37, 4.375%, 2/1/30 875,096 1,000 Siloam Springs, School District No. 21, 4.60%, 6/1/34 992,130 $15,742,918 Hospital  0.9% $ 430 Arkansas Development Finance Authority, (White River Medical Center), 5.60%, 6/1/24 $ 426,212 250 North Little Rock, Health Facilities Board, (Baptist Health), 5.70%, 7/1/22 252,717 $ 678,929 Housing  4.4% $ 435 Arkansas Development Finance Authority, SFMR, (GNMA), (AMT), 5.125%, 7/1/24 $ 441,982 1,175 Arkansas Development Finance Authority, SFMR, (GNMA/FNMA), (AMT), 4.75%, 7/1/32 1,141,830 860 Arkansas Development Finance Authority, SFMR, (GNMA/FNMA), (AMT), 4.80%, 7/1/26 856,095 110 Arkansas Development Finance Authority, SFMR, (GNMA/FNMA), (AMT), 5.00%, 1/1/29 110,079 210 Arkansas Development Finance Authority, SFMR, (GNMA/FNMA), (AMT), 5.05%, 7/1/31 211,359 Principal Amount (000s omitted) Security Value Housing (continued) $ 380 North Little Rock Residential Housing Facilities, (Parkstone Place), 6.50%, 8/1/21 $ 375,463 $ 3,136,808 Industrial Development Revenue  5.8% $ 400 Arkansas Development Finance Authority, Industrial Facility Revenue, (Potlatch Corp.), (AMT), 7.75%, 8/1/25 $ 407,772 2,000 Baxter, (Aeroquip Corp.), 5.80%, 10/1/13 2,249,140 250 Pine Bluff, Environmental Improvements Revenue, (International Paper Co.), (AMT), 6.70%, 8/1/20 252,710 1,150 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 849,401 475 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 425,363 $ 4,184,386 Insured-Education  13.2% $1,000 Arkansas State University, (AMBAC), 5.00%, 9/1/35 $ 1,015,390 1,000 Arkansas State University, (Consolidated Building System), (AMBAC), 5.00%, 4/1/24 1,071,200 1,250 Arkansas State University, (Student Fee), (AMBAC), 5.00%, 3/1/32 1,251,538 2,155 Pulaski Technical College, (AMBAC), 5.00%, 11/1/36 2,105,176 1,000 University of Arkansas, (Fayetteville Campus), (AMBAC), 5.00%, 11/1/36 1,029,090 500 University of Arkansas, (Fayetteville Campus), (FGIC), (NPFG), 5.00%, 12/1/32 507,825 500 University of Arkansas, (Fayetteville Campus), (NPFG), 4.75%, 11/1/24 520,670 1,000 University of Arkansas, (Pine Bluffs Campus), (AMBAC), 5.00%, 12/1/35 1,026,090 1,000 University of Arkansas, (UAMS Campus), (NPFG), 5.00%, 11/1/34 1,022,520 $ 9,549,499 Insured-Electric Utilities  4.4% $ 55 North Little Rock, Electric System, (NPFG), 6.50%, 7/1/10 $ 55,887 1,000 North Little Rock, Electric System, (NPFG), 6.50%, 7/1/15 1,126,750 650 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 663,039 550 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 549,208 750 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 766,470 $ 3,161,354 S e e notes to financ ial statem ents 37 Eaton Vance Arkansas Mun i c i pal Income Fund as of F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Insured-Escrowed / Prerefunded  1.3% $ 500 Harrison, Residential Housing Facility Board, SFMR, (FGIC), Escrowed to Maturity, 7.40%, 9/1/11 $ 550,850 400 Puerto Rico Electric Power Authority, (AGM), Prerefunded to 7/1/10, 5.25%, 7/1/29 411,056 $ 961,906 Insured-General Obligations  2.0% $ 500 Arkansas State College Savings, (FGIC), (NPFG), 0.00%, 6/1/17 $ 395,495 500 Little Rock, School District, (AGM), 5.25%, 2/1/33 509,510 480 Puerto Rico, (NPFG), 5.50%, 7/1/20 507,115 $ 1,412,120 Insured-Health  Miscellaneous  1.1% $ 245 Arkansas Development Finance Authority, (Public Health Laboratory), (AMBAC), 3.90%, 12/1/24 $ 245,397 500 Arkansas Development Finance Authority, (Public Health Laboratory), (AMBAC), 5.00%, 12/1/18 530,540 $ 775,937 Insured-Hospital  6.3% $1,140 Heber Springs, Hospital and Health Care Facilities Board, (Baptist Healthcare System), (CIFG), 5.00%, 5/1/26 $ 1,166,676 1,500 Pulaski County, (Childrens Hospital), (AMBAC), 5.00%, 3/1/30 1,524,570 1,565 Pulaski County, (Childrens Hospital), (AMBAC), 5.00%, 3/1/35 1,570,493 295 Saline County, Retirement Housing and Healthcare Facilities Board, (Evan Lutheran Good Samaritan), (AMBAC), 5.80%, 6/1/11 296,151 $ 4,557,890 Insured-Lease Revenue / Certificates of Participation  3.7% $ 425 Arkansas Development Finance Authority, (AGM), 5.00%, 6/1/34 $ 438,205 1,000 Arkansas Development Finance Authority, SFMR, (Donaghey Plaza), (AGM), 5.00%, 6/1/29 1,043,770 1,000 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 1,210,210 $ 2,692,185 Insured-Other Revenue  4.9% $1,000 Arkansas Development Finance Authority, Tobacco Settlement Revenue, (AMBAC), 0.00%, 7/1/24 $ 539,490 Principal Amount (000s omitted) Security Value Insured-Other Revenue (continued) $1,320 Arkansas Development Finance Authority, Tobacco Settlement Revenue, (AMBAC), 0.00%, 7/1/30 $ 486,711 3,500 Arkansas Development Finance Authority, Tobacco Settlement Revenue, (AMBAC), 0.00%, 7/1/36 905,485 7,690 Arkansas Development Finance Authority, Tobacco Settlement Revenue, (AMBAC), 0.00%, 7/1/46 1,107,129 500 University of Arkansas, Parking Revenue, (NPFG), 5.00%, 7/1/29 510,600 $ 3,549,415 Insured-Special Tax Revenue  4.8% $ 405 Bentonville Sales and Use Tax Revenue, (AMBAC), 4.375%, 11/1/27 $ 406,948 1,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/27 1,005,490 1,000 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/42 103,640 4,465 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 257,675 1,070 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 132,220 7,480 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 859,452 1,695 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 182,196 535 Springdale Sales and Use Tax Revenue, (AGM), 4.00%, 7/1/27 523,374 $ 3,470,995 Insured-Transportation  1.7% $1,200 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 1,233,684 $ 1,233,684 Insured-Utilities  2.0% $1,435 Benton, Utilities Revenue, (AMBAC), 5.00%, 9/1/36 $ 1,437,511 $ 1,437,511 Insured-Water and Sewer  9.7% $ 515 Arkansas Community Water System, Public Water Authority, (NPFG), 5.00%, 10/1/33 $ 518,837 500 Arkansas Community Water System, Public Water Authority, (NPFG), 5.00%, 10/1/42 501,785 500 Conway, Water Revenue, (FGIC), (NPFG), 5.125%, 12/1/23 504,955 1,145 Fort Smith, Water and Sewer, (AGM), 5.00%, 10/1/23 1,198,826 500 Fort Smith, Water and Sewer, (AGM), 5.00%, 10/1/32 522,355 S e e notes to financ ial statem ents 38 Eaton Vance Arkansas Mun i c i pal Income Fund as of F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Insured-Water and Sewer (continued) $1,000 Little Rock, Sewer Revenue, (AGM), 4.75%, 6/1/37 $ 998,410 450 Little Rock, Sewer Revenue, (AGM), 5.00%, 6/1/31 465,188 750 Little Rock, Sewer Revenue, (AGM), 5.00%, 10/1/32 773,385 500 Rogers, Sewer Revenue, (AMBAC), 5.00%, 2/1/32 505,820 1,000 Rogers, Water Revenue, (AMBAC), 5.00%, 2/1/37 999,960 $ 6,989,521 Lease Revenue / Certificates of Participation  2.1% $1,500 Arkansas Development Finance Authority, Correctional Facilities, 5.125%, 5/15/39 $ 1,515,810 $ 1,515,810 Other Revenue  0.4% $7,250 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 270,062 $ 270,062 Special Tax Revenue  5.1% $2,000 Little Rock, Hotel and Restaurant Gross Receipts Tax, 7.375%, 8/1/15 $ 2,305,920 790 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 784,359 125 Virgin Islands Public Finance Authority, 5.00%, 10/1/39 112,715 435 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 472,193 $ 3,675,187 Transportation  0.6% $ 500 Northwest Arkansas Regional Airport Authority, (AMT), 5.00%, 2/1/18 $ 456,385 $ 456,385 Water and Sewer  0.4% $ 250 Arkansas Development Finance Authority, (Waste Water System), 5.50%, 12/1/19 $ 299,177 $ 299,177 Total Tax-Exempt Investments  97.0% (identified cost $70,211,679) $70,013,334 Other Assets, Less Liabilities  3.0% $ 2,172,663 Net Assets  100.0% $72,185,997 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by Arkansas municipalities. In addition, 14.0% of the Funds net assets at February 28, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 56.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.8% to 29.3% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). S e e notes to financ ial statem ents 39 Eaton Vance Georg i a Mun i c i pal Income Fund as o f F e bruar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) Tax-Exe m pt Inve stm e nts  108. 1% Principal Amount (000s omitted) Security Value Education  10.1% $1,600 Athens-Clarke County Unified Government Development Authority, Educational Facilities, 4.50%, 6/15/38 $ 1,554,976 1,000 Atlanta Development Authority, Educational Facilities, 4.75%, 7/1/27 1,002,710 950 Atlanta Development Authority, Educational Facilities, 5.00%, 7/1/39 953,411 1,500 Fulton County Development Authority, (Georgia Technology Foundation), 5.00%, 11/1/31 1,541,010 1,995 Georgia Private Colleges and Universities Authority, (Emory University), 5.00%, 9/1/38 2,084,276 1,505 Georgia Private Colleges and Universities Authority, (Emory University), 5.00%, 9/1/38 1,572,349 $ 8,708,732 Electric Utilities  1.2% $1,000 Burke County Development Authority, (Oglethorpe Power Corp.), 5.50%, 1/1/33 $ 1,037,310 $ 1,037,310 Escrowed / Prerefunded  1.2% $ 800 Forsyth County Hospital Authority, (Georgia Baptist Health Care System), Escrowed to Maturity, 6.375%, 10/1/28 $ 1,014,704 $ 1,014,704 General Obligations  13.7% $1,750 Gainesville and Hall County Hospital Authority, (Northeast Georgia Medical Center), 5.00%, 2/15/33 $ 1,728,772 2,000 Georgia, 1.00%, 3/1/26 1,289,100 500 Georgia, 2.00%, 12/1/23 416,520 500 Georgia, 2.00%, 8/1/27 376,665 6,000 Gwinnett County, School District, 5.00%, 2/1/36 6,360,210 500 Lagrange-Troup County Hospital Authority, (West Georgia Health Foundation, Inc.), 5.50%, 7/1/38 514,105 1,000 Lincoln County, School District, 5.50%, 4/1/37 1,066,240 $11,751,612 Hospital  6.5% $ 750 Floyd County Hospital Authority, (Floyd Health Medical Center), 5.25%, 7/1/29 $ 797,790 3,000 Fulton County Development Authority, (Childrens Healthcare of Atlanta), 5.25%, 11/15/39 3,052,320 750 Glynn-Brunswick Memorial Hospital Authority, (Georgia Medical Center), 5.625%, 8/1/34 744,548 Principal Amount (000s omitted) Security Value Hospital (continued) $1,000 Macon-Bibb County Hospital Authority, (The Medical Center of Central Georgia), 5.00%, 8/1/35 $ 1,005,190 $ 5,599,848 Housing  5.3% $1,000 Georgia Housing and Finance Authority, (AMT), 4.85%, 12/1/37 $ 954,450 1,000 Georgia Housing and Finance Authority, (AMT), 4.90%, 12/1/31 981,550 2,000 Georgia Housing and Finance Authority, (AMT), 5.25%, 12/1/37 2,037,300 600 Georgia Private Colleges and Universities Authority, Student Housing Revenue, (Mercer Housing Corp.), 6.00%, 6/1/31 569,586 $ 4,542,886 Industrial Development Revenue  8.2% $2,000 Albany Dougherty Payroll Development Authority, Solid Waste Disposal, (Procter and Gamble), (AMT), 5.20%, 5/15/28 $ 2,074,060 700 Cartersville Development Authority, (Anheuser-Busch), (AMT), 5.95%, 2/1/32 707,525 1,000 Cobb County Development Authority, Solid Waste Disposal, (Georgia Waste Management Project), (AMT), 5.00%, 4/1/33 962,830 750 Effingham County, Solid Waste Disposal, (Fort James Project), (AMT), 5.625%, 7/1/18 725,948 1,250 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 923,262 990 Savannah Economic Development Authority, (Intercat- Savannah), (AMT), 7.00%, 1/1/38 766,448 730 Vienna Water and Sewer, (Cargill), (AMT), 6.00%, 9/1/14 731,635 225 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 201,488 $ 7,093,196 Insured-Education  2.9% $ 500 Fulton County Development Authority, (Morehouse College), (AMBAC), 4.50%, 6/1/37 $ 471,490 930 Georgia Private Colleges and Universities Authority, (Agnes Scott College), (NPFG), 4.75%, 6/1/28 935,264 1,085 South Regional Joint Development Authority, (Valdosta State University), (XLCA), 5.00%, 8/1/38 1,084,956 $ 2,491,710 S e e notes to financ ial statem ents 40 Eaton Vance Georg i a Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities  7.9% $ 280 Georgia Municipal Electric Power Authority, (NPFG), 0.00%, 1/1/12 $ 258,773 3,005 Georgia Municipal Electric Power Authority, (NPFG), 5.50%, 1/1/20 3,480,121 390 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 397,823 455 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 454,345 750 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 748,905 1,450 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 1,481,842 $ 6,821,809 Insured-General Obligations  1.4% $ 660 Fayette County, School District, (AGM), 4.95%, (0.00% until 9/1/10), 3/1/25 $ 669,880 480 Puerto Rico, (NPFG), 5.50%, 7/1/20 507,115 $ 1,176,995 Insured-Hospital  4.7% $1,190 Clarke County Hospital Authority, (Athens Regional Medical Center), (NPFG), 5.00%, 1/1/32 $ 1,209,921 1,750 Cobb County Kennestone Hospital Authority, (Wellstar Health System), (AMBAC), 5.50%, 4/1/37 1,811,600 1,000 Henry County Hospital Authority Revenue, (Henry Medical Center, Inc.), (AMBAC), 6.00%, 7/1/29 1,024,470 $ 4,045,991 Insured-Housing  0.1% $ 100 Peach County Development Authority, (Fort Valley State University Foundation), (AMBAC), 4.50%, 6/1/37 $ 92,455 $ 92,455 Insured-Lease Revenue / Certificates of Participation  4.3% $ 745 Atlanta Downtown Development Authority, (NPFG), 4.50%, 12/1/26 $ 750,215 962 Georgia Local Government Certificate of Participation, (NPFG), 4.75%, 6/1/28 871,197 1,000 Georgia Municipal Association, Inc. Certificate of Participation, (Riverdale), (AGC), 5.375%, 5/1/32 1,044,480 1,000 Georgia State University Higher Education Facilities Authority, (USG Real Estate Foundation), (AGC), 5.625%, 6/15/38 1,048,890 $ 3,714,782 Principal Amount (000s omitted) Security Value Insured-Other Revenue  0.9% $ 800 Downtown Savannah Authority, (Savannah Ellis Square Parking), (NPFG), 4.75%, 8/1/32 $ 803,776 $ 803,776 Insured-Special Tax Revenue  4.6% $1,000 George L. Smith II Georgia World Congress Center Authority, (Domed Stadium Project), (NPFG), (AMT), 5.50%, 7/1/20 $ 1,005,720 1,600 Metropolitan Atlanta Rapid Transit Authority, (AGM), 5.00%, 7/1/34 1,662,168 4,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 734,120 545 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/27 547,992 $ 3,950,000 Insured-Transportation  5.5% $ 785 Atlanta, Airport Passenger Facility Charge, (AGM), 4.75%, 1/1/28 $ 790,016 500 Atlanta, Airport Revenue, (FGIC), (NPFG), (AMT), 5.625%, 1/1/25 504,335 1,000 Metropolitan Atlanta Rapid Transit Authority, (AMBAC), 6.25%, 7/1/20 1,207,170 1,780 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,829,965 555 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/18 362,015 $ 4,693,501 Insured-Water and Sewer  19.6% $2,000 Atlanta, Water and Wastewater, (AGM), 5.00%, 11/1/34 $ 2,014,780 455 Atlanta, Water and Wastewater, (NPFG), 5.00%, 11/1/39 438,616 2,100 Columbus, Water and Sewer, (AGM), 5.00%, 5/1/30 2,173,143 1,135 Coweta County, Water and Sewer Authority, (AGM), 5.00%, 6/1/26 1,314,046 2,000 De Kalb County, Water and Sewer, (AGM), 5.25%, 10/1/32 2,265,800 3,000 Douglasville-Douglas County, Water and Sewer Authority, (NPFG), 5.00%, 6/1/37 3,067,590 1,000 Henry County, Water and Sewer Authority, (NPFG), 5.25%, 2/1/25 1,177,820 1,000 Henry County, Water and Sewer Authority, (NPFG), 5.25%, 2/1/30 1,151,090 1,040 Newnan, Water, Sewer and Light Commission, (AMBAC), 5.25%, 1/1/24 1,209,707 S e e notes to financ ial statem ents 41 Eaton Vance Georg i a Mun i c i pal Income Fund as o f F e bruar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Insured-Water and Sewer (continued) $1,000 Walton County, Water and Sewer Authority, (AGM), 5.00%, 2/1/33 $ 1,022,960 1,000 Walton County, Water and Sewer Authority, (AGM), 5.00%, 2/1/38 1,016,990 $16,852,542 Other Revenue  0.8% $ 670 Main Street Natural Gas, Inc., 5.00%, 3/15/22 $ 652,707 $ 652,707 Special Tax Revenue  3.7% $ 205 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 208,134 220 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 223,428 7,255 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 367,901 1,925 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 1,911,255 435 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 472,193 $ 3,182,911 Transportation  0.2% $ 215 Augusta, Airport Revenue, 5.15%, 1/1/35 $ 184,380 $ 184,380 Water and Sewer  5.3% $1,000 Athens-Clarke County, Unified Government Water and Sewer Revenue, 5.50%, 1/1/38 $ 1,074,520 800 Cherokee County, Water and Sewer Authority, 5.00%, 8/1/28 866,240 500 Coweta County, Water and Sewer Authority, 5.00%, 6/1/32 518,460 2,000 Coweta County, Water and Sewer Authority, 5.00%, 6/1/37 2,057,120 $ 4,516,340 Total Tax-Exempt Investments  108.1% (identified cost $91,267,358) $92,928,187 Other Assets, Less Liabilities  (8.1)% $ (6,938,919) Net Assets  100.0% $85,989,268 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Georgia municipalities. In addition, 11.9% of the Funds net assets at February 28, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 48.0% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.2% to 20.7% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem ents 42 Eaton Vance Kentucky Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) Tax-Exe m pt Inve stm e nts  98.2% Principal Amount (000s omitted) Security Value Education  2.1% $1,280 Campbellsville, (Campbellsville University), 5.70%, 3/1/34 $ 1,152,064 $ 1,152,064 Escrowed / Prerefunded  5.8% $1,465 Bowling Green, Prerefunded to 6/1/10, 5.30%, 6/1/19 $ 1,496,497 2,250 Puerto Rico Electric Power Authority, Escrowed to various sinking fund dates through 7/1/17, Series O, 0.00%, 7/1/17 1,720,800 $ 3,217,297 General Obligations  1.4% $ 750 Kenton County, 4.625%, 4/1/34 $ 751,988 $ 751,988 Hospital  3.5% $ 500 Kentucky Economic Development Authority, (Baptist Healthcare System), 5.625%, 8/15/27 $ 546,605 500 Kentucky Economic Development Authority, (Catholic Health Initiatives), 5.00%, 5/1/29 512,545 1,000 Murray Hospital Facilities, (Murray Calloway County Hospital), 5.125%, 8/1/37 857,880 $ 1,917,030 Housing  6.3% $ 440 Kentucky Housing Corp., (AMT), 5.00%, 7/1/37 $ 430,976 2,000 Kentucky Housing Corp., (AMT), 5.30%, 1/1/38 2,056,180 1,000 Kentucky Housing Corp., (Urban Florence I, L.P.), (AMT), 5.00% to 6/1/23 (Put Date), 6/1/35 1,015,750 $ 3,502,906 Industrial Development Revenue  5.2% $ 500 Owen County, (American Water Project), 6.25%, 6/1/39 $ 533,615 695 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 622,372 1,820 Wickliffe, Solid Waste Disposal, (Westvaco Corp.), (AMT), 6.375%, 4/1/26 1,706,032 $ 2,862,019 Principal Amount (000s omitted) Security Value Insured-Electric Utilities  13.6% $1,000 Carroll County, Environmental Facilities, (AMBAC), (AMT), 5.75%, 2/1/26 $ 1,021,650 1,000 Kentucky Municipal Power Agency, (NPFG), 5.25%, 9/1/27 1,053,220 2,000 Kentucky Municipal Power Agency, (Prairie Street Project), (NPFG), 5.00%, 9/1/37 2,007,440 2,000 Owensboro, (AMBAC), 0.00%, 1/1/20 1,259,700 1,200 Paducah Electric Plant Board, (AGC), 5.25%, 10/1/35 1,244,748 400 Puerto Rico Electric Power Authority, (BHAC), (FGIC), (NPFG), 5.25%, 7/1/24 451,356 500 Trimble County, Environmental Facilities, (AMBAC), (AMT), 6.00%, 3/1/37 491,465 $ 7,529,579 Insured-Escrowed / Prerefunded  1.9% $1,000 Kentucky Property and Buildings Commission, (AGM), Prerefunded to 8/1/11, 5.00%, 8/1/21 $ 1,065,370 $ 1,065,370 Insured-General Obligations  3.0% $ 600 Puerto Rico, (NPFG), 5.50%, 7/1/20 $ 633,894 1,000 Warren County, (Judicial Office Building and Parks), (AMBAC), 5.20%, 9/1/29 1,046,120 $ 1,680,014 Insured-Hospital  5.7% $ 850 Jefferson County, Health Facilities Authority, (University Medical Center), (NPFG), 5.25%, 7/1/22 $ 850,204 6,775 Kentucky Economic Development Authority, (Norton Healthcare, Inc.), (NPFG), 0.00%, 10/1/27 2,278,297 $ 3,128,501 Insured-Industrial Development Revenue  0.5% $ 250 Boone County, (Dayton Power & Light Co. (The)), (FGIC), 4.70%, 1/1/28 $ 250,313 $ 250,313 Insured-Lease Revenue / Certificates of Participation  14.0% $1,350 Hardin County, School District Finance Corp. School Building, (AGM), 4.75%, 7/1/21 $ 1,386,193 1,000 Jefferson County, School District Finance Corp. School Building, (AGM), 4.50%, 7/1/23 1,042,540 1,150 Kentucky Area Development Districts, (XLCA), 4.70%, 6/1/35 1,064,992 S e e notes to financ ial statem ents 43 Eaton Vance Kentucky Mun i c i pal Income Fund as of F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Insured-Lease Revenue / Certificates of Participation (continued) $ 500 Kentucky Property and Buildings Commission, (AGC), 5.25%, 2/1/29 $ 537,590 500 Kentucky Property and Buildings Commission, (AGM), 5.00%, 11/1/26 534,070 1,000 Louisville, Parking Authority, (NPFG), 5.00%, 6/1/32 1,011,440 865 Puerto Rico Public Buildings Authority, (AMBAC), 5.50%, 7/1/21 892,213 1,000 Puerto Rico Public Buildings Authority, (XLCA), 5.50%, 7/1/21 1,031,460 255 Wayne County, School District Finance Corp., (NPFG), 4.00%, 7/1/25 255,538 $ 7,756,036 Insured-Other Revenue  2.0% $1,000 Kentucky Economic Development Finance Authority, (Louisville Arena), (AGC), 6.00%, 12/1/42 $ 1,080,980 $ 1,080,980 Insured-Transportation  6.2% $1,000 Louisville Regional Airport Authority, (AGM), (AMT), 5.50%, 7/1/38 $ 1,016,650 3,690 Puerto Rico Highway and Transportation Authority, (AMBAC), 0.00%, 7/1/18 2,406,913 $ 3,423,563 Insured-Water and Sewer  15.1% $1,500 Boone-Florence Water Commission, Water Supply System, (FGIC), (NPFG), 5.00%, 12/1/27 $ 1,527,120 1,000 Campbell and Kenton County, District No. 1, (AGM), 5.00%, 8/1/31 1,006,550 1,500 Campbell and Kenton County, Sanitation District No. 1, (NPFG), 4.375%, 8/1/35 1,438,800 1,060 Kentucky Rural Water Finance Corp., (NPFG), 4.70%, 8/1/35 1,056,226 500 Louisville and Jefferson County, Metropolitan Sewer District and Drainage System, (AGC), 4.25%, 5/15/38 482,820 2,250 Louisville and Jefferson County, Metropolitan Sewer District and Drainage System, (FGIC), (NPFG), 5.00%, 5/15/38 2,274,998 290 Owensboro, (AGC), 5.00%, 9/15/27 310,390 225 Owensboro, (AGC), 5.00%, 9/15/31 233,881 $ 8,330,785 Lease Revenue / Certificates of Participation  7.4% $3,700 Jefferson County, (Capital Projects Corp.), 0.00%, 8/15/15 $ 3,261,624 Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation (continued) $ 750 Kentucky Property and Buildings Commission, 5.50%, 11/1/28 $ 821,977 $ 4,083,601 Other Revenue  0.5% $4,200 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 156,450 7,595 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 144,913 $ 301,363 Special Tax Revenue  1.1% $ 70 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 71,070 75 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 76,169 125 Virgin Islands Public Finance Authority, 5.00%, 10/1/39 112,715 325 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 352,787 $ 612,741 Transportation  2.9% $ 500 Kentucky Turnpike Authority, (Revitalization Project), 5.00%, 7/1/28 $ 529,700 1,000 Kentucky Turnpike Authority, (Revitalization Project), 5.00%, 7/1/29 1,056,510 $ 1,586,210 Total Tax-Exempt Investments  98.2% (identified cost $52,968,275) $54,232,360 Other Assets, Less Liabilities  1.8% $ 990,915 Net Assets  100.0% $55,223,275 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. S e e notes to financ ial statem ents 44 Eaton Vance Kentucky Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D The Fund invests primarily in debt securities issued by Kentucky municipalities. In addition, 13.5% of the Funds net assets at February 28, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 63.1% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.8% to 27.4% of total investments. S e e notes to financ ial statem ents 45 Eaton Vance Lou i s i ana Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) Tax-Exe m pt Inve stm e nts  99.5% Principal Amount (000s omitted) Security Value Electric Utilities  0.9% $ 375 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 358,305 $ 358,305 Hospital  7.3% $1,000 Louisiana Public Facilities Authority, (Ochsner Clinic Foundation), 5.50%, 5/15/47 $ 896,380 1,000 Louisiana Public Facilities Authority, (Our Lady of Lake Medical Center), 6.75%, 7/1/39 1,082,710 1,010 Tangipahoa Parish, Hospital Service District No. 1, (North Oaks Medical Center), 5.00%, 2/1/30 903,152 $ 2,882,242 Housing  7.0% $ 500 East Baton Rouge Mortgage Finance Authority, (GNMA/FNMA/FHLMC), 5.00%, 10/1/34 $ 504,340 760 East Baton Rouge Mortgage Finance Authority, (GNMA/FNMA/FHLMC), 5.10%, 10/1/40 772,130 480 Louisiana Housing Finance Agency, (GNMA/FNMA/FHLMC), (AMT), 4.80%, 12/1/38 475,248 895 Louisiana Housing Finance Agency, (GNMA/FNMA/FHLMC), (AMT), 5.20%, 6/1/39 901,381 345 Louisiana Housing Finance Authority, SFMR, (GNMA/FNMA), 0.00%, 6/1/27 135,254 $ 2,788,353 Industrial Development Revenue  5.7% $1,470 St. John Baptist Parish (Marathon Oil Corp.), 5.125%, 6/1/37 $ 1,380,257 1,000 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 895,500 $ 2,275,757 Insured-Education  14.0% $ 750 Lafayette Public Trust Financing Authority, (Ragin Cajun Facility, Inc.), (AGC), 6.00%, 10/1/38 $ 782,175 340 Lafayette Public Trust Financing Authority, (Ragin Cajun Facility, Inc.), (NPFG), 5.00%, 10/1/32 341,367 1,500 Louisiana Environmental Facilities and Community Development Authority, (AMBAC), 4.50%, 10/1/37 1,271,310 500 Louisiana Environmental Facilities and Community Development Authority, (Louisiana State University Student Housing), (NPFG), 4.75%, 8/1/28 462,340 1,140 Louisiana Public Facilities Authority, (Black & Gold Facilities), (CIFG), 4.50%, 7/1/38 831,311 Principal Amount (000s omitted) Security Value Insured-Education (continued) $1,000 Louisiana Public Facilities Authority, (University of New Orleans), (NPFG), 4.75%, 3/1/32 $ 955,290 850 Louisiana State University and Agricultural and Mechanical College, (AGC), 5.50%, 1/1/34 900,430 $ 5,544,223 Insured-Electric Utilities  5.8% $ 625 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 $ 624,087 2,000 Rapides Finance Authority, (Cleco Power LLC), (AMBAC), 4.70%, 11/1/36 1,688,720 $ 2,312,807 Insured-Escrowed / Prerefunded  2.5% $1,250 Jefferson Parish, Home Mortgage Authority, SFMR, (FGIC), Escrowed to Maturity, 0.00%, 5/1/17 $ 998,725 $ 998,725 Insured-General Obligations  2.8% $1,500 New Orleans, (AMBAC), 0.00%, 9/1/15 $ 1,119,705 $ 1,119,705 Insured-Hospital  1.9% $ 750 Terrebonne Parish, Hospital Service District No. 1, (Terrebonne General Medical Center), (AMBAC), 5.50%, 4/1/33 $ 733,650 $ 733,650 Insured-Industrial Development Revenue  2.7% $1,075 Louisiana Environmental Facilities and Community Development Authority, (BRCC Facility Corp.), (NPFG), 5.00%, 12/1/32 $ 1,076,021 $ 1,076,021 Insured-Lease Revenue / Certificates of Participation  1.9% $ 500 Calcasieu Parish Public Trust Authority Student Lease, (McNeese Student Housing), (NPFG), 5.25%, 5/1/33 $ 483,060 300 Louisiana Environmental Facilities and Community Development Authority, (Jefferson Parking Garage), (AMBAC), 5.00%, 9/1/31 285,570 $ 768,630 S e e notes to financ ial statem ents 46 Eaton Vance Lou i s i ana Mun i c i pal Income Fund as o f F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Insured-Other Revenue  7.9% $ 350 Louisiana Environmental Facilities and Community Development Authority, (Capital and Equipment Acquisition), (AMBAC), 4.50%, 12/1/18 $ 342,758 550 Louisiana Environmental Facilities and Community Development Authority, (Parking Facility Corp. Garage), (AMBAC), 5.375%, 10/1/31 521,389 1,000 Louisiana Local Government Environmental Facilities & Community Development Authority, (AMBAC), (BHAC), 4.50%, 12/1/18 1,089,440 1,000 Louisiana State Citizens Property Insurance Corp., (AGC), 6.75%, 6/1/26 1,170,930 $ 3,124,517 Insured-Special Tax Revenue  6.1% $1,000 East Baton Rouge Parish, Sales Tax Revenue, (AGC), 5.25%, 8/1/28 $ 1,079,420 1,000 Louisiana Gas and Fuels Tax, (AGM), 5.00%, 5/1/36 1,023,130 1,525 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 88,008 1,030 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 127,277 560 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 64,344 445 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 47,833 $ 2,430,012 Insured-Transportation  10.8% $1,000 Louisiana Local Government Environmental Facilities & Community Development Authority, (AGM), (AMT), 5.75%, 1/1/28 $ 1,039,970 1,205 New Orleans Aviation Board, (AGM), (AMT), 5.00%, 1/1/38 1,144,208 1,500 Port New Orleans Board of Commissioners, (AGC), 5.125%, 4/1/38 1,459,650 620 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 637,403 $ 4,281,231 Insured-Water and Sewer  5.1% $1,000 Bossier City, Utilities Revenue, (BHAC), 5.50%, 10/1/38 $ 1,064,000 975 Louisiana Environmental Facilities and Community Development Authority, (Denham Springs), (AGC), 4.875%, 12/1/38 975,273 $ 2,039,273 Principal Amount (000s omitted) Security Value Other Revenue  7.0% $6,995 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 260,564 3,015 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 57,526 1,000 Louisiana Environmental Facilities and Community Development Authority, (Jefferson Parish), 5.375%, 4/1/31 1,050,960 1,500 Tobacco Settlement Financing Corp., 5.875%, 5/15/39 1,394,445 $ 2,763,495 Senior Living / Life Care  1.3% $ 500 Louisiana Housing Finance Authority, (Saint Dominic Assisted Care Facility), (GNMA), 6.85%, 9/1/25 $ 500,760 $ 500,760 Special Tax Revenue  3.1% $1,005 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ 997,824 60 Virgin Islands Public Finance Authority, 5.00%, 10/1/39 54,103 175 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 189,963 $ 1,241,890 Transportation  1.7% $ 675 Louisiana Offshore Terminal Authority, Deepwater Port Revenue, (Loop LLC), 5.20%, 10/1/18 $ 675,527 $ 675,527 Water and Sewer  4.0% $1,000 East Baton Rouge, Sewer Commission, 5.25%, 2/1/39 $ 1,043,410 500 St. Tammany Parish, Utility Revenue, 5.50%, 8/1/35 520,935 $ 1,564,345 Total Tax-Exempt Investments  99.5% (identified cost $39,522,270) $39,479,468 Other Assets, Less Liabilities  0.5% $ 198,794 Net Assets  100.0% $39,678,262 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. S e e notes to financ ial statem ents 47 Eaton Vance Lou i s i ana Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by Louisiana municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 61.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 3.7% to 18.1% of total investments. (1) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. (2) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (3) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (4) When-issued security. S e e notes to financ ial statem ents 48 Eaton Vance Maryland Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) Tax-Exe m pt Inve stm e nts  98.9% Principal Amount (000s omitted) Security Value Cogeneration  1.2% $ 1,250 Maryland Energy Financing Administration, (AES Warrior Run), (AMT), 7.40%, 9/1/19 $ 1,250,388 $ 1,250,388 Education  10.3% $ 4,000 Maryland Health and Higher Educational Facilities Authority, (Johns Hopkins University), 5.00%, 7/1/32 $ 4,061,840 2,250 Maryland Health and Higher Educational Facilities Authority, (Loyola College), 4.75%, 10/1/33 2,259,787 1,500 Maryland Health and Higher Educational Facilities Authority, (Loyola College), 5.125%, 10/1/45 1,519,935 1,500 Maryland Health and Higher Educational Facilities Authority, (Maryland Institute College of Art), 5.00%, 6/1/36 1,388,475 400 Maryland Health and Higher Educational Facilities Authority, (Washington Christian Academy), 5.50%, 7/1/38 192,004 1,000 Maryland Industrial Development Financing Authority, (Our Lady of Good Counsel High School), 6.00%, 5/1/35 934,820 $ 10,356,861 Escrowed / Prerefunded  5.8% $ 1,160 Baltimore County, Economic Development Revenue, (Revisions, Inc.), Prerefunded to 8/15/11, 8.50%, 8/15/25 $ 1,305,638 1,125 Baltimore, SFMR, (Inner Harbor), Escrowed to Maturity, 8.00%, 12/1/10 1,191,329 2,000 Maryland Health and Higher Educational Facilities Authority, (Johns Hopkins Hospital), Prerefunded to 11/15/13, 5.125%, 11/15/34 2,294,520 500 Maryland Health and Higher Educational Facilities Authority, (Maryland Institute College of Art), Prerefunded to 6/1/11, 5.50%, 6/1/21 531,575 425 Westminster, Educational Facilities, (McDaniel College), Prerefunded to 10/1/12, 5.50%, 4/1/27 476,884 $ 5,799,946 General Obligations  14.3% $ 1,140 Anne Arundel County, Water and Sewer Construction, 4.50%, 4/1/29 $ 1,189,077 500 Anne Arundel County, Water and Sewer Construction, 4.625%, 4/1/33 516,345 1,000 Anne Arundel County, Water and Sewer Construction, 4.75%, 4/1/39 1,045,430 Principal Amount (000s omitted) Security Value General Obligations (continued) $ 2,000 Baltimore County, (Metropolitan District), 5.00%, 2/1/31 $ 2,159,400 2,000 Maryland, 5.00%, 11/1/19 2,387,040 1,000 Montgomery County, 5.00%, 5/1/23 1,125,400 1,500 Montgomery County, 5.00%, 5/1/25 1,669,080 1,000 Montgomery County, 5.25%, 10/1/19 1,049,030 2,235 Prince Georges County Housing Authority, 5.00%, 7/15/23 2,499,892 1,100 Puerto Rico, 0.00%, 7/1/16 813,274 $ 14,453,968 Hospital  10.4% $ 1,500 Baltimore County, (Catholic Health Initiatives), 4.50%, 9/1/33 $ 1,434,315 1,000 Maryland Health and Higher Educational Facilities Authority, (Anne Arundel Health Care Services, Inc.), 5.00%, 7/1/32 994,610 1,000 Maryland Health and Higher Educational Facilities Authority, (Calvert Health System), 5.50%, 7/1/36 1,021,210 1,500 Maryland Health and Higher Educational Facilities Authority, (MedStar Health, Inc.), 5.25%, 5/15/46 1,502,085 2,330 Maryland Health and Higher Educational Facilities Authority, (Peninsula Regional Medical Center), 5.00%, 7/1/36 2,361,455 2,500 Maryland Health and Higher Educational Facilities Authority, (University of Maryland Medical System), 5.00%, 7/1/41 2,441,800 750 Maryland Health and Higher Educational Facilities Authority, (Washington County Hospital), 5.75%, 1/1/38 728,655 $ 10,484,130 Housing  7.2% $ 1,000 Maryland Community Development Administration, (AMT), 5.10%, 9/1/37 $ 1,004,090 1,170 Maryland Community Development Administration, Department of Housing and Community Development, (AMT), 5.15%, 9/1/42 1,170,780 1,000 Maryland Community Development Administration, MFMR, (AMT), 4.70%, 9/1/37 939,210 1,000 Maryland Community Development Administration, MFMR, (AMT), 4.85%, 9/1/37 980,630 2,000 Maryland Community Development Administration, MFMR, (AMT), 4.85%, 9/1/47 1,914,840 350 Maryland Economic Development Corp., (Towson University), 5.00%, 7/1/39 301,073 1,000 Prince Georges County Housing Authority, (Langely Gardens), (AMT), 5.875%, 2/20/39 974,200 $ 7,284,823 S e e notes to financ ial statem ents 49 Eaton Vance Maryland Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Industrial Development Revenue  2.0% $ 960 Maryland Economic Development Corp., (AFCO Cargo), (AMT), 6.50%, 7/1/24 $ 810,816 205 Maryland Economic Development Corp., (AFCO Cargo), (AMT), 7.34%, 7/1/24 187,360 1,000 Maryland Economic Development Corp., (Waste Management, Inc.), (AMT), 4.60%, 4/1/16 1,001,010 $ 1,999,186 Insured-Education  1.4% $ 1,200 Morgan State University, Academic and Auxiliary Facilities, (NPFG), 6.10%, 7/1/20 $ 1,416,996 $ 1,416,996 Insured-Escrowed / Prerefunded  5.3% $ 3,145 Maryland Health and Higher Educational Facilities Authority, (Helix Health Issue), (AMBAC), Escrowed to Maturity, 5.00%, 7/1/27 $ 3,637,192 1,500 Puerto Rico Electric Power Authority, (AGM), Prerefunded to 7/1/12, 5.125%, 7/1/26 1,671,810 $ 5,309,002 Insured-General Obligations  1.0% $ 1,000 Puerto Rico, (NPFG), 5.50%, 7/1/29 $ 1,025,170 $ 1,025,170 Insured-Hospital  8.1% $ 2,010 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/42 $ 1,986,945 3,035 Maryland Health and Higher Educational Facilities Authority, (Medlantic/Helix Issue), (AMBAC), 5.25%, 8/15/38 3,039,401 3,150 Puerto Rico Industrial, Tourist, Educational, Medical & Environmental Control Facilities Financing Authority, (Auxilio Mutuo Obligated Group), (NPFG), 6.25%, 7/1/24 3,152,993 $ 8,179,339 Insured-Housing  1.2% $ 1,530 Maryland Economic Development Corp., (University of Maryland), (CIFG), 4.50%, 6/1/35 $ 1,234,970 $ 1,234,970 Insured-Special Tax Revenue  1.4% $ 550 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 $ 166,353 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $ 1,325 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/29 $ 370,510 2,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 367,060 300 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/37 44,187 2,000 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/30 515,840 $ 1,463,950 Insured-Transportation  10.4% $ 1,000 Maryland Transportation Authority, (AGM), 5.00%, 7/1/28 $ 1,051,510 1,500 Maryland Transportation Authority, (AGM), 5.00%, 7/1/36 1,585,305 1,000 Maryland Transportation Authority, (AGM), 5.00%, 7/1/38 1,053,980 2,000 Maryland Transportation Authority, (AGM), 5.00%, 7/1/41 2,100,790 1,500 Maryland Transportation Authority, Baltimore-Washington International Airport, (AMBAC), 5.00%, 3/1/27 1,531,470 1,500 Maryland Transportation Authority, Baltimore-Washington International Airport, (AMBAC), (AMT), 5.25%, 3/1/27 1,488,330 1,705 Puerto Rico Highway and Transportation Authority, (NPFG), 5.25%, 7/1/32 1,656,834 $ 10,468,219 Insured-Water and Sewer  5.2% $ 500 Baltimore, (Water Projects), (FGIC), (NPFG), 5.125%, 7/1/42 $ 504,310 1,250 Baltimore, Wastewater, (AMBAC), 5.00%, 7/1/32 1,286,300 1,000 Baltimore, Wastewater, (FGIC), (NPFG), 5.00%, 7/1/22 1,081,120 2,000 Baltimore, Wastewater, (NPFG), 5.65%, 7/1/20 2,342,800 $ 5,214,530 Other Revenue  2.7% $15,520 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 578,120 10,110 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 192,899 895 Maryland Health and Higher Educational Facilities Authority, (Board of Child Care), 5.375%, 7/1/32 902,482 1,000 Maryland Health and Higher Educational Facilities Authority, (Board of Child Care), 5.625%, 7/1/22 1,027,870 $ 2,701,371 S e e notes to financ ial statem ents 50 Eaton Vance Maryland Mun i c i pal Income Fund as o f F e bruar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Senior Living / Life Care  1.5% $ 375 Maryland Health and Higher Educational Facilities Authority, (Edenwald), 5.40%, 1/1/37 $ 325,451 590 Maryland Health and Higher Educational Facilities Authority, (King Farm Presbyterian Community), 5.00%, 1/1/17 543,809 750 Maryland Health and Higher Educational Facilities Authority, (Mercy Ridge), 4.75%, 7/1/34 667,598 $ 1,536,858 Special Tax Revenue  5.8% $ 747 Baltimore (Clipper Mill), 6.25%, 9/1/33 $ 699,939 500 Baltimore (Strathdale Manor), 7.00%, 7/1/33 514,220 800 Frederick County, Urbana Community Development Authority, 6.625%, 7/1/25 800,056 1,000 Montgomery County, Department of Liquor Control, 5.00%, 4/1/21 1,132,040 250 Montgomery County, Department of Liquor Control, 5.00%, 4/1/29 266,150 2,415 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 2,397,757 $ 5,810,162 Transportation  3.7% $ 1,000 Maryland State Department of Transportation, County Transportation, 5.00%, 2/15/23 $ 1,125,950 2,500 Washington Metropolitan Area Transit Authority, 5.00%, 7/1/32 2,623,575 $ 3,749,525 Total Tax-Exempt Investments  98.9% (identified cost $99,027,979) $ 99,739,394 Other Assets, Less Liabilities  1.1% $ 1,071,939 Net Assets  100.0% $100,811,333 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue The Fund invests primarily in debt securities issued by Maryland municipalities. In addition, 12.8% of the Funds net assets at February 28, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 34.4% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.2% to 12.0% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). S e e notes to financ ial statem ents 51 Eaton Vance M i ssour i Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) Tax-Exe m pt Inve stm e nts  100. 0% Principal Amount (000s omitted) Security Value Education  5.0% $2,000 Curators University System Facilities Revenue, (University of Missouri), 5.00%, 11/1/33 $ 2,076,040 1,275 Missouri State Health and Educational Facilities Authority, (Washington University), 5.375%, 3/15/39 1,388,705 1,500 Missouri State Health and Educational Facilities Authority, (Washington University), 5.375%, 3/15/39 1,633,770 $ 5,098,515 Escrowed / Prerefunded  1.1% $1,000 Saint Louis County, Mortgage Revenue, (GNMA), (AMT), Escrowed to Maturity, 5.40%, 1/1/16 $ 1,139,010 $ 1,139,010 General Obligations  6.1% $1,000 Clay County, Public School District, 5.00%, 3/1/28 $ 1,064,450 1,000 Independence School District, (Direct Deposit Program), 5.00%, 3/1/29 1,079,700 1,000 Jackson County, Reorganized School District No. 7, 5.00%, 3/1/28 1,082,590 1,000 Kansas City, 4.75%, 2/1/25 1,081,140 750 University City School District, (Direct Deposit Program), 5.00%, 2/15/26 815,947 3,000 Wentzville School District No. R-4, 0.00%, 3/1/28 1,091,100 $ 6,214,927 Hospital  7.4% $1,000 Cape Girardeau County Industrial Development Authority, (Southeast Missouri Hospital Association), 5.00%, 6/1/36 $ 867,340 1,950 Missouri State Health and Educational Facilities Authority, (Barnes Jewish Christian Hospital), 5.25%, 5/15/14 2,145,254 1,000 Missouri State Health and Educational Facilities Authority, (Childrens Mercy Hospital), 5.625%, 5/15/39 1,016,810 740 Missouri State Health and Educational Facilities Authority, (Freeman Health Systems), 5.25%, 2/15/18 740,126 495 Missouri State Health and Educational Facilities Authority, (Lake of the Ozarks General Hospital), 6.50%, 2/15/21 495,361 250 Missouri State Health and Educational Facilities Authority, (Lake Regional Health System), 5.70%, 2/15/34 249,995 1,000 Missouri State Health and Educational Facilities Authority, (SSM Healthcare), 5.00%, 6/1/36 1,025,100 1,225 West Plains Industrial Development Authority, (Ozarks Medical Center), 5.65%, 11/15/22 1,065,162 $ 7,605,148 Principal Amount (000s omitted) Security Value Housing  2.6% $ 865 Jefferson County Industrial Development Authority, MFMR, (Riverview Bend Apartments), (AMT), 6.75%, 11/1/29 $ 794,122 505 Missouri Housing Development Commission, (AMT), 5.05%, 1/1/24 510,383 250 Missouri Housing Development Commission, SFMR, (GNMA), (AMT), 4.50%, 9/1/29 245,222 750 Missouri Housing Development Commission, SFMR, (GNMA), (AMT), 4.70%, 3/1/35 749,775 240 Missouri Housing Development Commission, SFMR, (GNMA), (AMT), 5.00%, 9/1/37 238,577 80 Missouri Housing Development Commission, SFMR, (GNMA), (AMT), 6.45%, 9/1/27 80,094 $ 2,618,173 Industrial Development Revenue  3.2% $1,080 Missouri Development Finance Authority, Solid Waste Disposal, (Procter & Gamble Paper Products), (AMT), 5.20%, 3/15/29 $ 1,114,376 2,000 Saint Louis Industrial Development Authority, (Anheuser Busch Sewer and Solid Waste Disposal Facilities), (AMT), 4.875%, 3/1/32 1,865,700 300 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 268,650 $ 3,248,726 Insured-Education  2.2% $ 650 Lincoln University Auxiliary System Revenue, (AGC), 5.125%, 6/1/37 $ 659,198 1,500 Missouri State University Auxiliary Enterprise System, (XLCA), 5.00%, 4/1/25 1,604,265 $ 2,263,463 Insured-Electric Utilities  12.5% $1,240 Columbia Electric Utility Improvement Revenue, (AMBAC), 5.00%, 10/1/28 $ 1,301,702 2,250 Missouri Environmental Improvement and Energy Resources Authority, (Union Electric), (AMBAC), (AMT), 5.45%, 10/1/28 2,236,883 1,015 Missouri Joint Municipal Electric Utility Commission, (AMBAC), 4.50%, 1/1/36 977,394 2,465 Missouri Joint Municipal Electric Utility Commission, (AMBAC), (BHAC), 4.50%, 1/1/37 2,442,100 390 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 397,823 455 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 454,345 1,375 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 1,405,195 S e e notes to financ ial statem ents 52 Eaton Vance M i ssour i Mun i c i pal Income Fund as of F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $1,150 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 $ 1,273,625 2,275 Springfield, Public Utility, (BHAC), (FGIC), 4.50%, 8/1/36 2,281,871 $ 12,770,938 Insured-Escrowed / Prerefunded  7.6% $3,590 Missouri Health and Educational Facilities Authority, (Lester Cox Medical Center), (NPFG), Escrowed to Maturity, 0.00%, 9/1/20 $ 2,311,134 205 Missouri Health and Educational Facilities Authority, (Lester Cox Medical Center), (NPFG), Escrowed to Maturity, 0.00%, 9/1/21 124,902 2,000 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 2,203,560 1,000 Puerto Rico Electric Power Authority, (NPFG), Prerefunded to 7/1/13, 5.00%, 7/1/32 1,132,220 750 Saint Louis Airport, (Capital Improvement Program), (NPFG), Prerefunded to 7/1/12, 5.00%, 7/1/32 822,638 375 Saint Louis, Board of Education, (NPFG), Prerefunded to 4/1/16, 5.00%, 4/1/25 439,384 625 Saint Louis, Board of Education, (NPFG), Prerefunded to 4/1/16, 5.00%, 4/1/25 732,306 $ 7,766,144 Insured-General Obligations  7.2% $1,200 Jackson County, Consolidated School District No. 002 (Missouri Direct Deposit), (NPFG), 5.00%, 3/1/27 $ 1,265,544 1,000 Kansas City, (NPFG), 5.00%, 2/1/27 1,084,210 1,000 Platte County Reorganized School District No. R-3, (AGM), 5.00%, 3/1/25 1,075,690 1,900 Saint Charles County, Francis Howell School District, (FGIC), (NPFG), 0.00%, 3/1/16 1,600,959 1,000 Saint Charles County, Francis Howell School District, (FGIC), (NPFG), 5.25%, 3/1/21 1,208,660 1,000 Springfield, School District No. R-12, (AGM), 5.25%, 3/1/25 1,103,680 $ 7,338,743 Insured-Hospital  5.4% $5,910 Missouri Health and Educational Facilities Authority, (Lester Cox Medical Center), (NPFG), 0.00%, 9/1/20 $ 3,785,178 335 Missouri Health and Educational Facilities Authority, (Lester Cox Medical Center), (NPFG), 0.00%, 9/1/21 194,615 1,500 North Kansas City, (North Kansas City Memorial Hospital), (AGM), 5.125%, 11/15/33 1,513,260 $ 5,493,053 Principal Amount (000s omitted) Security Value Insured-Industrial Development Revenue  1.9% $2,000 Kansas City Industrial Development Authority, (AMBAC), 4.50%, 12/1/32 $ 1,930,760 $ 1,930,760 Insured-Lease Revenue / Certificates of Participation  9.3% $1,000 Cape Girardeau County, Building Corp., (Jackson R-II School District), (NPFG), 5.25%, 3/1/25 $ 1,061,830 1,000 Cape Girardeau County, Building Corp., (Jackson R-II School District), (NPFG), 5.25%, 3/1/26 1,056,370 1,710 Jackson County, (Harry S. Truman Sports Complex), (AMBAC), 4.50%, 12/1/31 1,684,213 1,000 Jackson County, Leasehold Revenue, (Truman Sports), (AMBAC), 0.00%, 12/1/20 581,170 1,000 Jackson County, Leasehold Revenue, (Truman Sports), (NPFG), 5.00%, 12/1/27 1,025,330 2,270 Kansas City, Leasehold Revenue, (Municipal Assistance), (AMBAC), 0.00%, 4/15/26 952,969 2,105 Kansas City, Leasehold Revenue, (Municipal Assistance), (AMBAC), 0.00%, 4/15/30 674,716 145 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 139,004 1,000 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 1,210,210 1,990 Saint Louis Industrial Development Authority, (Convention Center Hotel), (AMBAC), 0.00%, 7/15/19 1,110,738 $ 9,496,550 Insured-Other Revenue  0.8% $ 750 Missouri Development Finance Authority, Cultural Facility, (Nelson Gallery Foundation), (NPFG), 5.25%, 12/1/22 $ 793,020 $ 793,020 Insured-Special Tax Revenue  4.8% $2,350 Bi-State Development Agency, Missouri and Illinois Metropolitan District, (Saint Clair County Metrolink), (AGM), 5.25%, 7/1/28 $ 2,556,095 600 Kansas City, (Blue Parkway Town Center), (NPFG), 5.00%, 7/1/27 566,052 1,000 Kansas City, Special Obligations, (AGC), 5.00%, 3/1/28 1,055,350 4,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 734,120 $ 4,911,617 S e e notes to financ ial statem ents 53 Eaton Vance M i ssour i Mun i c i pal Income Fund as of F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Insured-Transportation  5.0% $2,060 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 2,117,824 900 Puerto Rico Highway and Transportation Authority, (AMBAC), 5.50%, 7/1/29 922,653 910 Saint Louis Airport, (Lambert International Airport), (FGIC), (NPFG), (AMT), 6.00%, 7/1/14 1,021,475 1,000 Saint Louis Airport, (Lambert International Airport), (NPFG), 5.50%, 7/1/31 996,190 $ 5,058,142 Insured-Water and Sewer  0.8% $1,000 Missouri Environmental Improvement and Energy Resources Authority, (Missouri - American Water Co.), (AMBAC), (AMT), 4.60%, 12/1/36 $ 815,680 $ 815,680 Other Revenue  2.5% $2,500 Missouri Development Finance Board Cultural Facilities Revenue, (Kauffman Center), 4.75%, 6/1/37 $ 2,519,700 $ 2,519,700 Senior Living / Life Care  3.6% $1,000 Lees Summit Industrial Development Authority, Health Facility, (John Knox Village), 5.125%, 8/15/32 $ 865,130 2,000 Missouri State Health and Educational Facilities Authority, (Lutheran Senior Services), 5.125%, 2/1/27 1,859,640 1,000 St. Louis County Industrial Development Authority, Series A, (Friendship Village West County), 5.50%, 9/1/28 936,070 $ 3,660,840 Special Tax Revenue  3.8% $ 270 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 274,128 295 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 299,596 600 Kansas City, Tax Increment Revenue, (Maincor Projects), Series A, 5.25%, 3/1/18 588,096 7,500 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 380,325 2,395 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 2,377,900 $ 3,920,045 Transportation  3.7% $ 270 Branson, Regional Airport Transportation Development District, (Branson Airport, LLC), (AMT), 6.00%, 7/1/25 $ 195,286 350 Branson, Regional Airport Transportation Development District, (Branson Airport, LLC), (AMT), 6.00%, 7/1/37 229,036 Principal Amount (000s omitted) Security Value Transportation (continued) $2,000 Missouri Highway and Transportation Commission, 5.00%, 5/1/19 $ 2,254,340 1,000 Missouri Highway and Transportation Commission, 5.00%, 5/1/26 1,087,010 $ 3,765,672 Water and Sewer  3.5% $1,200 Kansas City, Sanitation Sewer System Revenue, 5.25%, 1/1/34 $ 1,260,540 800 Kansas City, Water Revenue, 5.25%, 12/1/32 841,816 495 Missouri Environmental Improvement and Energy Resources Authority, (Revolving Fund Program), 7.20%, 7/1/16 520,166 1,000 Missouri Environmental Improvement and Energy Resources Authority, (Revolving Fund Program), Water Pollution Control, 0.00%, 1/1/14 936,590 $ 3,559,112 Total Tax-Exempt Investments  100.0% (identified cost $99,637,736) $101,987,978 Other Assets, Less Liabilities  0.00% $ 48,267 Net Assets  100.0% $102,036,245 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. BHAC - Berkshire Hathaway Assurance Corp. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company GNMA - Government National Mortgage Association MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Missouri municipalities. In addition, 14.5% of the Funds net assets at February 28, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 57.5% of total investments are backed by bond insurance of various S e e notes to financ ial statem ents 54 Eaton Vance M i ssour i Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.6% to 24.3% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. S e e notes to financ ial statem ents 55 Eaton Vance North Carol i na Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) Tax-Exe m pt Inve stm e nts  108. 4% Principal Amount (000s omitted) Security Value Education  10.0% $ 5,000 North Carolina Capital Facilities Finance Agency, (Duke University), 5.00%, 10/1/38 $ 5,243,750 3,500 North Carolina Capital Facilities Finance Agency, (Wake Forest University), 5.00%, 1/1/38 3,679,830 1,050 University of North Carolina at Chapel Hill, 0.00%, 8/1/17 850,500 1,980 University of North Carolina at Chapel Hill, 0.00%, 8/1/21 1,300,424 $ 11,074,504 Electric Utilities  6.0% $ 1,500 North Carolina Eastern Municipal Power Agency, 5.00%, 1/1/26 $ 1,556,370 2,000 North Carolina Eastern Municipal Power Agency, 6.75%, 1/1/24 2,357,280 1,000 North Carolina Municipal Power Agency, (Catawba), 5.00%, 1/1/30 1,024,360 625 Puerto Rico Electric Power Authority, 5.50%, 7/1/38 632,875 1,000 Wake County Industrial Facilities and Pollution Control Financing Authority, (Carolina Power and Light Co.), 5.375%, 2/1/17 1,067,110 $ 6,637,995 Escrowed / Prerefunded  2.7% $ 1,950 Puerto Rico Electric Power Authority, Escrowed to various sinking fund dates through 7/1/17, Series N, 0.00%, 7/1/17 $ 1,493,524 2,000 Puerto Rico Electric Power Authority, Escrowed to various sinking fund dates through 7/1/17, Series O, 0.00%, 7/1/17 1,529,600 $ 3,023,124 General Obligations  1.9% $ 1,000 Charlotte, 5.00%, 7/1/29 $ 1,040,690 1,000 Wake County, 5.00%, 6/1/36 1,053,350 $ 2,094,040 Hospital  16.6% $ 4,980 Charlotte-Mecklenburg Hospital Authority, 5.00%, 1/15/47 $ 5,002,310 2,000 North Carolina Medical Care Commission, (Duke University Health System), 5.00%, 6/1/42 2,020,540 2,000 North Carolina Medical Care Commission, (Mission Health System), 5.00%, 10/1/25 2,104,400 Principal Amount (000s omitted) Security Value Hospital (continued) $ 1,350 North Carolina Medical Care Commission, (Mission Health System), 5.00%, 10/1/36 $ 1,372,113 3,600 North Carolina Medical Care Commission, (North Carolina Baptist Hospital), 5.25%, 6/1/29 3,753,564 1,000 North Carolina Medical Care Commission, (Southeastern Regional Medical Center), 5.375%, 6/1/32 970,240 500 North Carolina Medical Care Commission, (Union Regional Medical Center), 5.375%, 1/1/32 500,005 2,500 North Carolina Medical Care Commission, (University Health System), 6.25%, 12/1/33 2,762,275 $ 18,485,447 Housing  7.1% $ 1,430 Charlotte Housing Authority, (South Oaks Crossing Apartments), (AMT), 4.60%, 8/20/26 $ 1,404,060 2,410 North Carolina Housing Finance Agency, (AMT), 4.80%, 1/1/37 2,294,609 1,990 North Carolina Housing Finance Agency, (AMT), 4.80%, 1/1/39 1,896,729 995 North Carolina Housing Finance Agency, (AMT), 4.85%, 7/1/38 950,683 985 North Carolina Housing Finance Agency, (AMT), 4.90%, 7/1/37 951,825 420 North Carolina Housing Finance Agency, MFMR, (AMT), 6.45%, 9/1/27 420,491 $ 7,918,397 Insured-Education  2.3% $ 1,320 North Carolina Educational Facilities Finance Agency, (Johnson & Wales University), (XLCA), 5.00%, 4/1/33 $ 1,156,082 350 University of North Carolina at Greensboro, (AGC), 5.00%, 4/1/34 361,876 1,000 University of North Carolina at Wilmington, (AGC), 5.00%, 10/1/33 1,036,720 $ 2,554,678 Insured-Electric Utilities  3.1% $ 1,000 North Carolina Eastern Municipal Power Agency, (AGC), 6.00%, 1/1/19 $ 1,128,180 1,000 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 998,560 1,340 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 1,338,044 $ 3,464,784 S e e notes to financ ial statem ents 56 Eaton Vance North Carol i na Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-General Obligations  0.8% $ 840 Puerto Rico, (NPFG), 5.50%, 7/1/20 $ 887,452 $ 887,452 Insured-Hospital  10.1% $ 1,675 Johnston Memorial Hospital, (AGM), Variable Rate, 24.948%, 10/1/36 $ 1,816,403 375 Nash Health Care System, (AGM), 5.00%, 11/1/30 372,109 1,000 New Hanover County, Hospital Revenue, (New Hanover Regional Medical Center), (AGM), 5.125%, 10/1/31 1,025,490 1,045 North Carolina Medical Care Commission, (Betsy Johnson), (AGM), 5.375%, 10/1/24 1,074,312 1,450 North Carolina Medical Care Commission, (Cleveland County Healthcare), (AMBAC), 5.00%, 7/1/35 1,345,789 1,000 North Carolina Medical Care Commission, (Wakemed), (AGC), 5.625%, 10/1/38 1,029,470 2,090 North Carolina Medical Care Commission, (Wakemed), (AGC), 5.875%, 10/1/38 2,174,603 1,500 North Carolina Medical Care Commission, (Wilson Memorial Hospital), (AMBAC), 0.00%, 11/1/15 1,195,665 1,175 Onslow County Hospital Authority, (Onslow Memorial Hospital), (NPFG), 5.00%, 4/1/26 1,204,798 $ 11,238,639 Insured-Housing  0.4% $ 475 University of North Carolina at Wilmington, Certificates of Participation, (Student Housing Project), (AGC), 5.00%, 6/1/32 $ 489,221 $ 489,221 Insured-Lease Revenue / Certificates of Participation  5.7% $ 1,000 City of Monroe, Certificates of Participation, (AGC), 5.50%, 3/1/39 $ 1,041,810 2,500 County of Rockingham, (AGC), 5.00%, 4/1/32 2,582,225 1,500 Franklin County, Certificates of Participation, (NPFG), 5.00%, 9/1/27 1,564,845 1,000 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 1,210,210 $ 6,399,090 Insured-Other Revenue  1.9% $ 2,000 Monroe, Combined Enterprise System Revenue, (AGC), 5.00%, 3/1/33 $ 2,058,500 $ 2,058,500 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue  2.8% $ 550 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/27 $ 553,019 12,440 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 717,912 12,000 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/43 1,591,080 450 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 55,607 895 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 102,836 720 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 77,393 $ 3,097,847 Insured-Transportation  6.8% $ 500 Charlotte, Airport, (NPFG), (AMT), 5.25%, 7/1/21 $ 510,175 10,000 North Carolina Turnpike Authority, (Triangle Expressway System), (AGC), 0.00%, 1/1/35 2,409,800 1,000 North Carolina Turnpike Authority, (Triangle Expressway System), (AGC), 5.375%, 1/1/26 1,079,890 1,800 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,850,526 1,800 Puerto Rico Highway and Transportation Authority, (NPFG), 5.25%, 7/1/32 1,749,150 $ 7,599,541 Insured-Water and Sewer  2.3% $ 555 Broad River Water Authority, Water System, (XLCA), 5.00%, 6/1/21 $ 564,613 500 Brunswick County, Enterprise System Water and Sewer Revenue, (AGM), 5.25%, 4/1/26 525,505 1,500 Kannapolis, Water and Sewer, (AGM), (AMT), 5.25%, 2/1/26 1,513,305 $ 2,603,423 Lease Revenue / Certificates of Participation  9.6% $ 1,550 Cabarrus County, Certificates of Participation, 5.00%, 6/1/29 $ 1,607,226 1,400 Cabarrus County, Certificates of Participation, 5.25%, 6/1/28 1,490,580 700 Charlotte, (Government Facilities), 5.00%, 6/1/28 724,969 1,500 Charlotte, (Government Facilities), 5.00%, 6/1/33 1,535,925 1,000 Durham County, Certificates of Participation, 5.00%, 6/1/31 1,041,320 1,000 Forsyth County, 5.00%, 4/1/30 1,073,340 S e e notes to financ ial statem ents 57 Eaton Vance North Carol i na Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Lease Revenue / Certificates of Participation (continued) $ 2,000 Raleigh, (Downtown Improvement Projects), 5.00%, 2/1/27 $ 2,124,940 1,050 Wilmington, Certificates of Participation, 5.00%, 6/1/38 1,078,528 $ 10,676,828 Other Revenue  3.5% $13,560 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 505,110 1,000 Durham County Industrial Facilities & Pollution Control Financing Authority, (Research Triangle Institute), 5.00%, 2/1/24 1,143,660 1,035 Durham County Industrial Facilities & Pollution Control Financing Authority, (Research Triangle Institute), 5.00%, 2/1/25 1,176,516 1,000 North Carolina, Capital Improvement Limited Obligation, 5.00%, 5/1/27 1,104,050 $ 3,929,336 Senior Living / Life Care  1.6% $ 1,900 North Carolina Medical Care Commission, (United Methodist), 5.50%, 10/1/32 $ 1,752,332 $ 1,752,332 Special Tax Revenue  2.4% $ 8,510 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 $ 431,542 1,620 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 1,608,433 545 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 591,598 $ 2,631,573 Transportation  2.3% $ 500 Charlotte, Airport, 5.50%, 7/1/34 $ 529,920 1,000 Charlotte, Airport, (AMT), 5.375%, 7/1/28 1,012,200 1,000 North Carolina Ports Authority, 5.25%, 2/1/40 1,006,040 $ 2,548,160 Water and Sewer  8.5% $ 2,000 Cape Fear Public Utility Authority, Water and Sewer System, 5.00%, 8/1/35 $ 2,101,680 2,000 Cary, Combined Enterprise System Revenue, 5.00%, 12/1/33 2,111,040 2,000 Charlotte, Water and Sewer, 5.00%, 7/1/38 2,144,340 1,975 Charlotte, Water and Sewer, 5.125%, 6/1/26 2,054,395 Principal Amount (000s omitted) Security Value Water and Sewer (continued) $ 1,000 Winston-Salem, Water and Sewer System, 5.00%, 6/1/34 $ 1,062,780 $ 9,474,235 Total Tax-Exempt Investments  108.4% (identified cost $115,981,361) $120,639,146 Other Assets, Less Liabilities  (8.4)% $ (9,339,665) Net Assets  100.0% $111,299,481 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by North Carolina municipalities. In addition, 15.6% of the Funds net assets at February 28, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 33.5% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.4% to 14.3% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) When-issued security. (3) Security (or a portion thereof) has been segregated to cover payable for when-issued securities. (4) Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be sold in certain transactions and remain exempt from registration, normally to qualified institutional buyers. At February 28, 2010, the aggregate value of these securities is $2,381,016 or 2.1% of the Funds net assets. (5) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at February 28, 2010. (6) Security is subject to a shortfall agreement which may require the Fund to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Fund could ultimately be required to make under the agreement is $5,025,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. S e e notes to financ ial statem ents 58 Eaton Vance Oregon Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) Tax-Exe m pt Inve stm e nts  103. 8% Principal Amount (000s omitted) Security Value Cogeneration  0.4% $ 660 Western Generation Agency, (Wauna Cogeneration), (AMT), 5.00%, 1/1/12 $ 663,274 $ 663,274 Education  4.0% $ 3,000 City of Forest Grove, (Pacific University), 6.375%, 5/1/39 $ 3,077,430 2,000 Oregon Health and Science University, 5.75%, 7/1/39 2,112,300 1,000 Oregon State Facilities Authority, (Linfield College), 5.00%, 10/1/25 1,007,230 $ 6,196,960 Electric Utilities  1.1% $ 1,000 Northern Wasco County, (Bonneville Power Administration), 5.20%, 12/1/24 $ 1,031,920 625 Puerto Rico Electric Power Authority, 5.50%, 7/1/38 632,875 $ 1,664,795 General Obligations  27.6% $ 3,490 Clackamas and Washington Counties, School District No. 3JT, 5.00%, 6/15/33 $ 3,701,599 12,870 Clackamas County, Oregon Trail School District No. 46, 0.00%, 6/15/39 2,835,004 2,230 Clackamas County School District No. 46, 0.00%, 6/15/32 733,224 2,000 Clackamas County School District No. 46, 0.00%, 6/15/33 621,360 2,865 Deschutes and Jefferson Counties, School District No. 2J, 0.00%, 6/15/25 1,428,489 3,730 Deschutes and Jefferson Counties, School District No. 2J, 0.00%, 6/15/26 1,748,997 4,175 Deschutes and Jefferson Counties, School District No. 2J, 0.00%, 6/15/27 1,843,680 3,970 Deschutes and Jefferson Counties, School District No. 2J, 0.00%, 6/15/31 1,380,687 8,000 Jackson County, School District No. 549C, 5.00%, 6/15/33 8,324,680 2,315 Keizer, (Keizer Station Area A Improvement District), 5.20%, 6/1/31 2,385,353 1,000 Multnomah and Clackamas Counties, Riverdale School District No. 51JT, 0.00%, 6/15/29 397,270 1,215 Multnomah and Clackamas Counties, Riverdale School District No. 51JT, 0.00%, 6/15/30 451,117 1,365 Multnomah and Clackamas Counties, Riverdale School District No. 51JT, 0.00%, 6/15/34 389,243 Principal Amount (000s omitted) Security Value General Obligations (continued) $ 4,425 Oregon Elderly and Disabled Housing, (AMT), 5.65%, 8/1/26 $ 4,427,124 660 Oregon Veterans Welfare, Series 81, 5.25%, 10/1/42 663,775 1,010 Oregon Veterans Welfare, Series 82, 5.50%, 12/1/42 1,020,544 1,575 Polk, Marion and Benton Counties, School District No. 13J, 0.00%, 6/15/31 545,580 5,820 Polk, Marion and Benton Counties, School District No. 13J, 0.00%, 6/15/33 1,790,581 3,350 Polk, Marion and Benton Counties, School District No. 13J, 0.00%, 6/15/38 771,070 2,120 Polk, Marion and Benton Counties, School District No. 13J, 0.00%, 12/15/38 475,601 1,000 Redmond, 5.00%, 6/1/39 970,020 12,660 Salem-Keizer, School District No. 24J, 0.00%, 6/15/30 4,842,323 1,000 Umatilla County, Hermiston School District No. 8R, 0.00%, 6/15/24 543,560 $ 42,290,881 Hospital  7.0% $ 2,000 Deschutes County Hospital Facilities Authority, (Cascade Healthcare Community), 8.25%, 1/1/38 $ 2,354,880 2,105 Hood River County Health Facilities Authority, Elderly Housing, (Down Manor), 6.50%, 1/1/17 2,109,505 2,500 Multnomah County Hospital Facilities Authority, (Adventist Health System), 5.125%, 9/1/40 2,463,925 3,735 Oregon State Facilities Authority, (Legacy Health System), 5.00%, 3/15/30 3,773,134 $ 10,701,444 Housing  13.0% $ 830 Oregon Health Authority, (Trillium Affordable Housing), (AMT), 6.75%, 2/15/29 $ 754,578 2,960 Oregon Housing and Community Services Department, (AMT), 4.85%, 7/1/37 2,826,119 3,300 Oregon Housing and Community Services Department, (AMT), 5.40%, 7/1/27 3,408,372 750 Oregon Housing and Community Services Department, MFMR, (AMT), 5.70%, 7/1/29 750,382 1,695 Oregon Housing and Community Services Department, MFMR, (FHA), (AMT), 5.00%, 7/1/47 1,652,913 1,750 Oregon Housing and Community Services Department, SFMR, (AMT), 4.75%, 7/1/36 1,648,360 1,815 Oregon Housing and Community Services Department, SFMR, (AMT), 5.00%, 1/1/25 1,836,526 600 Oregon Housing and Community Services Department, SFMR, (AMT), 6.20%, 7/1/27 600,588 345 Oregon Housing and Community Services Department, SFMR, (AMT), 6.40%, 7/1/26 345,404 S e e notes to financ ial statem ents 59 Eaton Vance Oregon Mun i c i pal Income Fund as o f F e bruar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Housing (continued) $ 350 Oregon Housing and Community Services Department, SFMR, (AMT), 6.45%, 7/1/26 $ 350,424 1,325 Portland Housing Authority, (Pearl Court LP), (AMT), 4.50%, 1/1/22 1,315,314 1,280 Portland Housing Authority, (Pearl Court LP), (AMT), 4.625%, 1/1/27 1,262,976 465 Portland Housing Authority, (Yards Union Station Project), (AMT), 4.75%, 5/1/22 466,372 2,740 Portland Housing Authority, (Yards Union Station Project), (AMT), 4.85%, 5/1/29 2,666,431 $ 19,884,759 Industrial Development Revenue  1.3% $ 735 Oregon Economic Development Authority, (Georgia- Pacific), (AMT), 5.70%, 12/1/25 $ 668,688 830 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 613,046 915 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.30%, 6/1/23 701,165 $ 1,982,899 Insured-Education  1.7% $ 4,850 Oregon Health Science University, (NPFG), 0.00%, 7/1/21 $ 2,614,586 $ 2,614,586 Insured-Electric Utilities  3.8% $ 1,715 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 $ 1,749,403 2,760 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 2,756,025 1,270 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 1,268,146 $ 5,773,574 Insured-General Obligations  8.9% $ 715 Beaverton, School District, (AGC), 5.125%, 6/1/36 $ 762,283 2,700 Deschutes and Jefferson Counties, School District No. 2J, (FGIC), (NPFG), 0.00%, 6/15/23 1,509,543 3,750 Lane County, School District No. 019, (Springfield), (AGM), 0.00%, 6/15/28 1,477,012 575 Lane County, School District No. 019, (Springfield), (AGM), 0.00%, 6/15/29 213,705 600 Linn County, Community School District No. 9, (Lebanon), (FGIC), (NPFG), 5.50%, 6/15/27 719,946 4,000 Linn County, Community School District No. 9, (Lebanon), (FGIC), (NPFG), 5.50%, 6/15/30 4,693,320 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 1,000 Newport, (AGC), 0.00%, 6/1/28 $ 414,540 1,225 Newport, (AGC), 0.00%, 6/1/29 475,790 3,425 Washington, Clackamas and Yamhill Counties, School District No. 88J, (NPFG), 0.00%, 6/15/31 1,117,098 5,000 Washington, Multnomah and Yamhill Counties, School District No. 1J, (NPFG), 0.00%, 6/15/26 2,250,900 $ 13,634,137 Insured-Hospital  3.1% $ 1,415 Deschutes County Hospital Facilities Authority, (Cascade Healthcare Community), (AMBAC), 5.375%, 1/1/35 $ 1,456,403 3,000 Medford Hospital Facilities Authority, (Asante Health System), (AGM), 5.50%, 8/15/28 3,224,880 $ 4,681,283 Insured-Special Tax Revenue  4.8% $ 560 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 $ 169,378 450 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/37 66,281 12,100 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/44 1,086,459 1,015 Puerto Rico Infrastructure Financing Authority, (AMBAC), 5.50%, 7/1/27 1,020,572 20,000 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/42 2,072,800 42,840 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 2,472,296 905 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 111,831 1,795 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 206,245 1,435 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 154,248 $ 7,360,110 Insured-Transportation  3.9% $ 315 Jackson County, Airport, (XLCA), 5.25%, 12/1/32 $ 302,447 1,685 Jackson County, Airport, (XLCA), 5.25%, 12/1/37 1,599,992 2,160 Jackson County, Airport, (XLCA), (AMT), 5.25%, 12/1/23 2,247,912 1,800 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 1,850,526 $ 6,000,877 S e e notes to financ ial statem ents 60 Eaton Vance Oregon Mun i c i pal Income Fund as o f F e bruar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Insured-Water and Sewer  0.7% $ 995 Portland, Water System, (NPFG), 4.50%, 10/1/31 $ 1,002,134 $ 1,002,134 Lease Revenue / Certificates of Participation  0.6% $ 820 Oregon State Department of Administration Services, 5.125%, 5/1/33 $ 855,006 $ 855,006 Other Revenue  2.7% $20,255 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 754,499 3,130 Oregon State Department of Administrative Services, 5.00%, 4/1/29 3,382,716 $ 4,137,215 Senior Living / Life Care  1.1% $ 1,750 Clackamas County, Hospital Facility Authority, (Homewoods), 5.15%, 10/20/37 $ 1,755,058 $ 1,755,058 Special Tax Revenue  7.3% $ 3,190 Oregon Department of Transportation, (Highway User Tax), 4.50%, 11/15/32 $ 3,207,992 2,185 Portland Limited Tax General Obligation, 0.00%, 6/1/22 1,359,288 12,970 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 657,709 5,235 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 5,197,622 755 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 819,552 $ 11,242,163 Transportation  3.6% $ 4,000 Port of Portland Airport Revenue, 5.00%, 7/1/29 $ 4,185,840 215 Redmond Airport Revenue, 5.50%, 6/1/24 217,468 200 Redmond Airport Revenue, 5.75%, 6/1/27 201,694 550 Redmond Airport Revenue, 6.00%, 6/1/34 551,876 400 Redmond Airport Revenue, 6.25%, 6/1/39 406,300 $ 5,563,178 Water and Sewer  7.2% $ 2,805 Eugene, 4.50%, 8/1/31 $ 2,831,395 2,285 Portland, Sewer System, 4.75%, 6/15/29 2,377,885 1,885 Portland, Sewer System, 4.75%, 6/15/30 1,948,242 Principal Amount (000s omitted) Security Value Water and Sewer (continued) $ 3,760 Washington County, Clean Water Services, 4.75%, 10/1/27 $ 3,930,892 $ 11,088,414 Total Tax-Exempt Investments  103.8% (identified cost $157,924,096) $159,092,747 Other Assets, Less Liabilities  (3.8)% $ (5,876,733) Net Assets  100.0% $153,216,014 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FHA - Federal Housing Administration MFMR - Multi-Family Mortgage Revenue NPFG - National Public Finance Guaranty Corp. SFMR - Single Family Mortgage Revenue XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Oregon municipalities. In addition, 15.4% of the Funds net assets at February 28, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 25.8% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.2% to 12.7% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). S e e notes to financ ial statem ents 61 Eaton Vance South Carol i na Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) Tax-Exe m pt Inve stm e nts  100. 4% Principal Amount (000s omitted) Security Value Education  5.3% $ 1,640 Lexington One School Facilities Corp., 5.00%, 12/1/30 $ 1,662,419 890 South Carolina Educational Facilities Authority, (Furman University), 4.625%, 10/1/35 880,085 1,470 South Carolina Educational Facilities Authority, (Furman University), 5.00%, 10/1/38 1,480,599 1,225 South Carolina Educational Facilities Authority, (Wofford College), 5.00%, 4/1/36 1,228,565 3,505 South Carolina Educational Facilities Authority, (Wofford College), 5.25%, 4/1/32 3,620,034 $ 8,871,702 Electric Utilities  6.7% $ 550 Puerto Rico Electric Power Authority, 5.00%, 7/1/37 $ 525,514 2,000 South Carolina Public Service Authority, 5.25%, 1/1/39 2,121,100 4,510 South Carolina Public Service Authority, 5.375%, 1/1/28 4,994,600 3,435 South Carolina Public Service Authority, 5.50%, 1/1/38 3,715,777 $ 11,356,991 General Obligations  2.3% $ 685 Richland County, Sewer System, (Broad River), 5.125%, 3/1/29 $ 709,763 2,360 South Carolina, 3.25%, 8/1/30 2,085,697 1,240 South Carolina, (Clemson University), 2.50%, 6/1/21 1,140,316 $ 3,935,776 Hospital  9.5% $ 5,260 Greenwood County, 5.375%, 10/1/39 $ 5,269,468 3,615 Lexington County, (Health Services District, Inc.), 5.00%, 11/1/27 3,623,893 1,200 Lexington County, (Health Services District, Inc.), 5.00%, 11/1/32 1,172,856 2,695 South Carolina Jobs Economic Development Authority, (Health Services), 5.75%, 8/1/39 2,631,371 3,380 South Carolina Jobs Economic Development Authority, (Kershaw County Medical Center Project), 6.00%, 9/15/38 3,357,016 $ 16,054,604 Industrial Development Revenue  1.9% $ 400 Puerto Rico Port Authority, (American Airlines, Inc.), (AMT), 6.25%, 6/1/26 $ 295,444 1,500 Richland County, (International Paper Co.), (AMT), 5.95%, 9/1/31 1,440,300 Principal Amount (000s omitted) Security Value Industrial Development Revenue (continued) $ 1,400 Richland County, (International Paper Co.), (AMT), 6.10%, 4/1/23 $ 1,415,540 $ 3,151,284 Insured-Education  2.0% $ 1,615 College of Charleston, Academic and Administrative Facilities, (XLCA), 4.50%, 4/1/37 $ 1,525,545 475 College of Charleston, Academic and Administrative Facilities, (XLCA), 5.375%, 4/1/25 493,616 1,400 College of Charleston, Higher Education Facility, (XLCA), 4.50%, 4/1/37 1,322,454 $ 3,341,615 Insured-Electric Utilities  10.6% $ 800 Piedmont Municipal Power Agency, (AGC), (AMBAC), 0.00%, 1/1/28 $ 303,768 8,235 Piedmont Municipal Power Agency, (AGC), (AMBAC), 0.00%, 1/1/29 2,940,142 12,610 Piedmont Municipal Power Agency, (AGC), (AMBAC), 0.00%, 1/1/32 3,717,302 7,815 Piedmont Municipal Power Agency, (AMBAC), 0.00%, 1/1/29 2,665,228 2,940 Piedmont Municipal Power Agency, (AMBAC), 0.00%, 1/1/32 827,110 2,090 Piedmont Municipal Power Agency, (FGIC), (NPFG), 0.00%, 1/1/23 1,067,300 1,420 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 1,448,485 3,725 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 3,719,636 950 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 948,613 330 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 337,247 $ 17,974,831 Insured-General Obligations  2.1% $ 1,300 Berkeley County, (AGM), 2.00%, 9/1/25 $ 994,981 2,755 Berkeley County, School District, (AGM), 2.75%, 1/15/22 2,513,552 $ 3,508,533 Insured-Hospital  3.5% $ 2,775 Florence County, (Mcleod Regional Medical Center Project), (AGM), 5.25%, 11/1/27 $ 2,852,589 S e e notes to financ ial statem ents 62 Eaton Vance South Carol i na Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Hospital (continued) $ 3,000 South Carolina Jobs Economic Development Authority, (Anmed Health), (AGC), 5.50%, 2/1/38 $ 3,113,430 $ 5,966,019 Insured-Lease Revenue / Certificates of Participation  6.5% $ 75 Berkeley County, School District, (CIFG), 4.75%, 12/1/31 $ 72,912 1,450 Kershaw County, Public Schools Foundation, (CIFG), 5.00%, 12/1/28 1,468,981 2,685 Kershaw County, Public Schools Foundation, (CIFG), 5.00%, 12/1/31 2,689,377 4,650 Scago Educational Facilities Corp., Pickens School District, (AGM), 4.50%, 12/1/28 4,580,203 2,280 Sumter Two School Facility, Inc., Installment Purchase Revenue, (AGC), 4.50%, 12/1/32 2,241,582 $ 11,053,055 Insured-Special Tax Revenue  0.5% $ 4,890 Puerto Rico Sales Tax Financing Corp., (AMBAC), 0.00%, 8/1/54 $ 282,202 905 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/44 111,831 1,795 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/45 206,245 1,435 Puerto Rico Sales Tax Financing Corp., (NPFG), 0.00%, 8/1/46 154,248 $ 754,526 Insured-Transportation  7.6% $ 2,700 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 $ 2,775,789 1,095 Richland-Lexington Airport District, (Columbia Metropolitan Airport), (CIFG), (AMT), 5.00%, 1/1/21 1,095,482 4,500 South Carolina Ports Authority, (Ports Revenue), (AGM), 5.30%, 7/1/26 4,516,425 4,625 South Carolina Transportation Infrastructure Bank Revenue, (AMBAC), (XLCA), 4.50%, 10/1/32 4,503,177 $ 12,890,873 Insured-Utilities  5.7% $ 1,000 Greer, Combined Utility System, (AMBAC), 5.50%, 9/1/27 $ 1,160,050 2,000 Greer, Combined Utility System, (AMBAC), 5.50%, 9/1/32 2,268,960 Principal Amount (000s omitted) Security Value Insured-Utilities (continued) $ 5,000 Orangeburg County, Solid Waste, (South Carolina Electric and Gas Co.), (AMBAC), (AMT), 5.70%, 11/1/24 $ 5,001,800 1,100 South Carolina Jobs Economic Development Authority, (South Carolina Electric and Gas Co.), (AMBAC), 5.20%, 11/1/27 1,143,395 $ 9,574,205 Insured-Water and Sewer  10.9% $ 500 Anderson County, Water and Sewer System, (AGC), 5.25%, 7/1/24 $ 559,910 1,970 Beaufort-Jasper, Water and Sewer Authority, (AGM), 4.50%, 3/1/31 1,975,240 515 Cayce, Waterworks and Sewer Revenue, (XLCA), 4.625%, 7/1/27 527,968 1,875 Greenwood, Metropolitan District Sewer System, (AGM), Variable Rate, 23.841%, 10/1/30 2,221,275 3,650 Lugoff-Elgin, Water Authority, (NPFG), 4.625%, 7/1/37 3,507,431 1,045 Richland County, Sewer System, (Broad River), (XLCA), 4.50%, 3/1/34 1,045,930 1,000 Spartanburg, Waterworks and Sewer Revenue, (AGC), 4.625%, 6/1/36 996,170 825 Spartanburg, Waterworks and Sewer Revenue, (AGC), 5.00%, 6/1/32 858,454 2,000 Spartanburg, Waterworks and Sewer Revenue, (AGC), 5.00%, 6/1/39 2,059,660 4,750 Sumter, Waterworks and Sewer System, (XLCA), 4.50%, 12/1/32 4,591,967 $ 18,344,005 Lease Revenue / Certificates of Participation  13.5% $ 6,000 Berkeley County, School District, 5.125%, 12/1/30 $ 6,104,100 320 Charleston Educational Excellence Financing Corp., 5.25%, 12/1/22 341,440 1,105 Charleston Educational Excellence Financing Corp., 5.25%, 12/1/28 1,149,996 3,000 Greenville County, School District, 5.00%, 12/1/24 3,165,150 150 Greenville County, School District, 5.00%, 12/1/28 154,851 3,745 Laurens County, School District, 5.25%, 12/1/30 3,541,047 3,270 Lexington, One School Facility Corp., 5.00%, 12/1/27 3,364,209 1,470 Lexington, One School Facility Corp., 5.25%, 12/1/27 1,527,594 2,220 Newberry, (Newberry County School District), 5.00%, 12/1/30 2,032,055 1,470 Newberry, (Newberry County School District), 5.25%, 12/1/25 1,465,193 $ 22,845,635 S e e notes to financ ial statem ents 63 Eaton Vance South Carol i na Mun i c i pal Income Fund as o f F e br uar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Other Revenue  7.0% $21,465 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 799,571 7,600 Tobacco Settlement Management Authority, Escrowed to Maturity, 6.375%, 5/15/30 9,214,240 1,815 Tobacco Settlement Revenue Management Authority, Prerefunded to 5/15/11, 5.00%, 6/1/18 1,814,873 $ 11,828,684 Special Tax Revenue  3.1% $23,870 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 $ 1,210,448 3,235 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 3,211,902 810 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 879,255 $ 5,301,605 Student Loan  1.7% $ 2,855 South Carolina State Education Assistance Authority, 5.10%, 10/1/29 $ 2,889,431 $ 2,889,431 Total Tax-Exempt Investments  100.4% (identified cost $166,923,689) $169,643,374 Other Assets, Less Liabilities  (0.4)% $ (740,976) Net Assets  100.0% $168,902,398 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by South Carolina municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 49.2% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 4.2% to 14.6% of total investments. (1) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (2) Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be sold in certain transactions and remain exempt from registration, normally to qualified institutional buyers. At February 28, 2010, the aggregate value of these securities is $2,221,275 or 1.3% of the Funds net assets. (3) Security is subject to a shortfall agreement which may require the Fund to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Fund could ultimately be required to make under the agreement is $5,625,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. (4) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at February 28, 2010. S e e notes to financ ial statem ents 64 Eaton Vance Tennessee Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) Tax-Exe m pt Inve stm e nts  96.4% Principal Amount (000s omitted) Security Value Education  6.1% $1,425 Metropolitan Government of Nashville and Davidson County, (Vanderbilt University), Series A, 5.00%, 10/1/39 $ 1,502,135 1,000 Metropolitan Government of Nashville and Davidson County, (Vanderbilt University), Series B, 5.00%, 10/1/39 1,054,130 1,000 Tennessee State School Bond Authority, 5.00%, 5/1/39 1,049,860 $ 3,606,125 Electric Utilities  6.1% $1,500 Chattanooga, Electric Revenue, 5.00%, 9/1/33 $ 1,580,415 500 Clarksville, Electric Revenue, 5.00%, 9/1/34 523,315 500 Knoxville, Electric Revenue, 4.50%, 7/1/28 514,885 1,000 Metropolitan Government of Nashville and Davidson County, 5.125%, 5/15/26 1,015,350 $ 3,633,965 Escrowed / Prerefunded  1.4% $ 470 Sullivan County, Health, Educational and Housing Facilities Board, (Wellmont Health System), Prerefunded to 9/1/12, 6.25%, 9/1/22 $ 537,657 280 Sullivan County, Health, Educational and Housing Facilities Board, (Wellmont Health System), Prerefunded to 9/1/12, 6.25%, 9/1/22 320,306 $ 857,963 General Obligations  4.0% $ 350 Johnson City, 5.00%, 6/1/31 $ 362,576 1,000 Tennessee, 5.00%, 5/1/29 1,088,410 850 Williamson County, 3.25%, 4/1/17 905,343 $ 2,356,329 Hospital  7.8% $ 500 Chattanooga, Health, Educational and Housing Facility Board, (Catholic Health Initiatives), 6.25%, 10/1/33 $ 555,385 1,000 Johnson City, Health and Educational Facilities Board, 5.50%, 7/1/36 979,490 5,000 Knox County, Health, Educational and Housing Facilities Board, (Covenant Health), 0.00%, 1/1/39 812,300 3,200 Knox County, Health, Educational and Housing Facilities Board, (Covenant Health), 0.00%, 1/1/42 421,408 500 Knox County, Health, Educational and Housing Facilities Board, (East Tennessee Hospital), 5.75%, 7/1/33 475,340 Principal Amount (000s omitted) Security Value Hospital (continued) $ 500 Shelby County, Health, Educational and Housing Facilities Board, (St. Jude Childrens Research Hospital), 5.00%, 7/1/31 $ 515,590 1,000 Sullivan County, Health, Educational and Facilities Board, (Wellmont Health System), 5.25%, 9/1/36 905,970 $ 4,665,483 Housing  6.0% $ 490 Tennessee Housing Development Agency, (AMT), 4.85%, 1/1/32 $ 482,826 495 Tennessee Housing Development Agency, (AMT), 4.85%, 7/1/38 470,834 475 Tennessee Housing Development Agency, (AMT), 4.95%, 1/1/37 460,560 1,315 Tennessee Housing Development Agency, (AMT), 5.00%, 7/1/32 1,319,458 475 Tennessee Housing Development Agency, (AMT), 5.10%, 7/1/38 470,749 365 Tennessee Housing Development Agency, (AMT), 5.375%, 7/1/23 367,610 $ 3,572,037 Industrial Development Revenue  0.8% $ 375 Hardeman County, (Correctional Facilities Corp.), 7.75%, 8/1/17 $ 352,943 150 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 134,325 $ 487,268 Insured-Education  2.3% $1,230 Metropolitan Government of Nashville and Davidson County, (Meharry Medical College), (AMBAC), 6.00%, 12/1/19 $ 1,396,038 $ 1,396,038 Insured-Electric Utilities  14.2% $1,000 Lawrenceburg, Electric, (NPFG), 6.625%, 7/1/18 $ 1,214,600 1,000 Lawrenceburg, Public Building Authority, (Electric System- Public Works), (AGM), Prerefunded to 7/1/11, 5.00%, 7/1/26 1,062,090 500 Lawrenceburg, Public Building Authority, (Electric System- Public Works), (AMBAC), 5.00%, 7/1/26 536,495 1,000 Metropolitan Government of Nashville and Davidson County, (AMBAC), 5.00%, 5/15/29 1,032,530 2,000 Metropolitan Government of Nashville and Davidson County, (NPFG), 0.00%, 5/15/17 1,634,160 1,000 Pleasant View, Utility District, (NPFG), 5.00%, 9/1/32 1,002,230 S e e notes to financ ial statem ents 65 Eaton Vance Tennessee Mun i c i pal Income Fund as o f F e bruar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $ 260 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/30 $ 265,215 200 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/34 199,712 420 Puerto Rico Electric Power Authority, (FGIC), (NPFG), 5.25%, 7/1/35 419,387 300 Puerto Rico Electric Power Authority, (NPFG), 5.25%, 7/1/29 306,588 680 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 753,100 $ 8,426,107 Insured-Escrowed / Prerefunded  11.4% $ 175 Bristol, (Bristol Memorial Hospital), (FGIC), Escrowed to Maturity, 6.75%, 9/1/10 $ 180,920 1,500 Johnson City, Health and Educational Facilities Board, (Johnson City Medical Center), (NPFG), Prerefunded to 7/1/23, 5.125%, 7/1/25 1,513,050 825 Knox County, Health, Educational and Housing Facilities Board, (Covenant Health), (AGM), Prerefunded to 1/1/13, 5.00%, 1/1/26 920,981 500 Puerto Rico Electric Power Authority, (AGM), Prerefunded to 7/1/12, 5.125%, 7/1/26 557,270 250 Puerto Rico Electric Power Authority, (NPFG), Prerefunded to 7/1/13, 5.00%, 7/1/32 283,055 945 Shelby County, (Lebonheur Childrens Hospital), (NPFG), Escrowed to Maturity, 5.50%, 8/15/12 1,004,346 2,000 West Wilson Utility District Waterworks, (NPFG), Prerefunded to 6/1/14, 5.00%, 6/1/34 2,316,480 $ 6,776,102 Insured-General Obligations  7.8% $ 750 Blount County, Public Building Authority, (AGC), 4.50%, 6/1/30 $ 750,982 500 Blount County, Public Building Authority, (AGC), 5.00%, 6/1/32 517,410 1,425 Franklin, Special School District, (AGM), 0.00%, 6/1/19 1,039,794 2,500 Franklin, Special School District, (AGM), 0.00%, 6/1/20 1,733,200 530 Memphis, (AGC), 5.00%, 4/1/26 575,962 $ 4,617,348 Insured-Hospital  1.1% $ 675 Knox County, Health, Educational and Housing Facilities Board, (Covenant Health), (AGM), 5.00%, 1/1/26 $ 679,941 $ 679,941 Principal Amount (000s omitted) Security Value Insured-Lease Revenue / Certificates of Participation  1.0% $ 500 Puerto Rico Public Finance Corp., (AMBAC), Escrowed to Maturity, 5.50%, 8/1/27 $ 605,105 $ 605,105 Insured-Special Tax Revenue  2.2% $3,000 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/34 $ 550,590 4,450 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/44 399,565 1,750 Puerto Rico Infrastructure Financing Authority, (FGIC), 0.00%, 7/1/33 349,020 $ 1,299,175 Insured-Transportation  2.9% $ 530 Memphis-Shelby County, Airport Authority, (AMBAC), (AMT), 6.00%, 3/1/24 $ 535,835 560 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 575,719 640 Puerto Rico Highway and Transportation Authority, (NPFG), 5.25%, 7/1/32 621,920 $ 1,733,474 Insured-Water and Sewer  13.7% $1,000 Clarksville, Water, Sewer and Gas, (AGM), 5.25%, 2/1/18 $ 1,159,640 1,000 Harpeth Valley Utilities District, Davidson and Williamson Counties, (FGIC), (NPFG), 5.00%, 9/1/35 1,026,440 750 Hawkins County, First Utility District, (AGC), 5.00%, 6/1/42 762,128 875 Knox County, First Utility District, (NPFG), 5.00%, 12/1/25 912,126 500 Knoxville, Waste Water System, (AGM), 4.50%, 4/1/37 495,340 1,000 Knoxville, Waste Water System, (NPFG), 4.00%, 4/1/40 898,210 1,000 Memphis, Sanitary Sewer System, (AGM), 4.75%, 7/1/24 1,048,000 1,000 Metropolitan Government of Nashville and Davidson County, Water System, (FGIC), (NPFG), 5.20%, 1/1/13 1,084,430 500 South Blount County, Utility District, Water Revenue, (AGM), 5.00%, 12/1/33 509,250 300 West Wilson Utility District Waterworks, (NPFG), 4.00%, 6/1/32 268,662 $ 8,164,226 S e e notes to financ ial statem ents 66 Eaton Vance Tennessee Mun i c i pal Income Fund as o f F e bruar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Other Revenue  1.6% $6,550 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 243,988 750 Tennessee Energy Acquisition Corp., Gas Revenue, 5.25%, 9/1/26 730,612 $ 974,600 Special Tax Revenue  3.8% $ 135 Guam, Limited Obligation Bonds, 5.625%, 12/1/29 $ 137,064 145 Guam, Limited Obligation Bonds, 5.75%, 12/1/34 147,259 4,815 Puerto Rico Sales Tax Financing Corp., 0.00%, 8/1/56 244,169 1,365 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 1,355,254 325 Virgin Islands Public Finance Authority, 6.75%, 10/1/37 352,787 $ 2,236,533 Transportation  2.2% $1,250 Memphis-Shelby County, Airport Authority, (AMT), 5.75%, 7/1/24 $ 1,328,038 $ 1,328,038 Total Tax-Exempt Investments  96.4% (identified cost $56,217,778) $57,415,857 Other Assets, Less Liabilities  3.6% $ 2,127,080 Net Assets  100.0% $59,542,937 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. The Fund invests primarily in debt securities issued by Tennessee municipalities. In addition, 13.0% of the Funds net assets at February 28, 2010 were invested in municipal obligations issued by Puerto Rico. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 58.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.0% to 27.4% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). S e e notes to financ ial statem ents 67 Eaton Vance V i rg i n i a Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) Tax-Exe m pt Inve stm e nts  102. 0% Principal Amount (000s omitted) Security Value Education  8.1% $ 1,700 Alexandria Industrial Development Authority, (Episcopal High School), 5.00%, 1/1/40 $ 1,718,343 5,100 University of Virginia, 5.00%, 6/1/40 5,376,624 4,000 Virginia College Building Authority, 5.00%, 9/1/33 4,246,160 275 Virginia College Building Authority, 5.00%, 9/1/38 289,102 $ 11,630,229 Electric Utilities  1.0% $ 1,500 Chesterfield County Economic Development Authority, (Virginia Electric Power Co. Project), (AMT), 5.60%, 11/1/31 $ 1,472,175 $ 1,472,175 Escrowed / Prerefunded  0.1% $ 75 Henrico County Economic Development, (Bon Secours Health System, Inc.), Prerefunded to 11/15/12, 5.60%, 11/15/30 $ 84,588 $ 84,588 General Obligations  6.6% $ 2,820 Loudoun County, 5.00%, 7/1/27 $ 3,148,671 1,390 Peninsula Airport Commission, (City Guaranteed), (AMT), 5.50%, 7/15/21 1,430,491 500 Portsmouth, 4.75%, 7/15/25 534,130 675 Portsmouth, 5.25%, 7/15/25 755,311 1,980 Virginia Public School Authority, 4.50%, 8/1/32 1,992,375 1,550 Virginia Public School Authority, 5.00%, 8/1/21 1,666,730 $ 9,527,708 Hospital  15.5% $ 2,250 Albemarle County Industrial Development Authority, (Martha Jefferson Hospital), 5.25%, 10/1/35 $ 2,234,205 5,000 Fairfax County Industrial Development Authority, (Inova Health System Hospitals), 5.00%, 8/15/23 5,465,880 3,000 Fairfax County Industrial Development Authority, (Inova Health System Hospitals), 5.50%, 5/15/35 3,143,340 1,000 Fauquier County Industrial Development Authority, (Fauquier Hospital), 5.25%, 10/1/37 985,610 795 Henrico County Economic Development, (Bon Secours Health System, Inc.), 5.60%, 11/15/30 804,707 465 Prince William County Industrial Development Authority, 5.20%, 10/1/30 429,585 1,000 Prince William County Industrial Development Authority, (Potomac Hospital Corp.), 5.35%, 10/1/36 899,440 Principal Amount (000s omitted) Security Value Hospital (continued) $ 3,000 Virginia Small Business Financing Authority, (Sentara Healthcare), 5.00%, 11/1/40 $ 3,035,610 1,500 Virginia Small Business Financing Authority, (Wellmont Health), 5.25%, 9/1/27 1,449,990 2,000 Virginia Small Business Financing Authority, (Wellmont Health), 5.25%, 9/1/37 1,816,580 2,000 Winchester Industrial Development Authority, (Valley Health System), 5.25%, 1/1/37 2,043,680 $ 22,308,627 Housing  8.1% $ 5,000 Fairfax County Redevelopment and Housing Authority, (Cedar Ridge), (AMT), 4.85%, 10/1/48 $ 4,653,250 1,790 Multifamily Housing Bond Pass Through Certificates of Beneficial Owners, (Prince William County), (AMT), 6.00% to 11/01/2022 (Put Date), 11/1/33 1,615,869 2,750 Virginia Housing Development Authority, (AMT), 4.90%, 1/1/33 2,756,242 1,000 Virginia Housing Development Authority, (AMT), Variable Rate, 31.756%, 10/1/35 1,168,730 1,500 Virginia Housing Development Authority, Series A1, (AMT), 5.10%, 10/1/35 1,525,350 $ 11,719,441 Industrial Development Revenue  4.2% $ 1,250 James City County Industrial Development Authority, (Anheuser Busch Cos., Inc.), (AMT), 6.00%, 4/1/32 $ 1,250,175 1,250 King George County Industrial Development Authority, (Waste Management Inc.), (AMT), 6.00% to 5/3/10 (Put Date), 6/1/23 1,257,238 1,630 Norfolk Airport Authority, (AMT), 6.25%, 1/1/30 1,514,563 2,230 Virgin Islands Public Finance Authority, (HOVENSA LLC), (AMT), 4.70%, 7/1/22 1,996,965 $ 6,018,941 Insured-Education  5.5% $ 6,655 Virginia College Building Authority, (Washington and Lee University), (NPFG), 5.25%, 1/1/31 $ 7,872,665 $ 7,872,665 Insured-Electric Utilities  3.7% $ 2,000 Halifax County Industrial Development Authority, (Old Dominion Electric Cooperation), (AMBAC), (AMT), 5.625%, 6/1/28 $ 2,069,780 2,015 Puerto Rico Electric Power Authority, (NPFG), 5.50%, 7/1/16 2,231,612 S e e notes to financ ial statem ents 68 Eaton Vance V i rg i n i a Mun i c i pal Income Fund a s o f F e b r u a r y 2 8 , 2 0 1 0 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $ 1,000 Puerto Rico Electric Power Authority, (XLCA), 5.375%, 7/1/18 $ 1,096,710 $ 5,398,102 Insured-General Obligations  0.5% $ 710 Fairfax, (NPFG), 4.50%, 1/15/36 $ 716,326 $ 716,326 Insured-Hospital  4.1% $ 325 Harrisonburg Industrial Development Authority, (Rockingham Memorial Hospital), (AMBAC), 5.00%, 8/15/46 $ 286,491 1,500 Henrico County, (Bon Secours Health System, Inc.), (NPFG), 6.25%, 8/15/20 1,693,935 3,655 Virginia Beach, (Virginia Beach Memorial Hospital), (AMBAC), 5.125%, 2/15/18 3,993,124 $ 5,973,550 Insured-Lease Revenue / Certificates of Participation  1.3% $ 1,950 Rappahannock Regional Jail Authority, (NPFG), 4.50%, 12/1/36 $ 1,951,014 $ 1,951,014 Insured-Pooled Loans  1.2% $ 250 Stafford County & Staunton Industrial Development Authority, (CIFG), 4.75%, 8/1/29 $ 231,435 1,640 Stafford County & Staunton Industrial Development Authority, (CIFG), 5.00%, 8/1/36 1,459,584 $ 1,691,019 Insured-Special Tax Revenue  0.2% $ 1,020 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/28 $ 308,509 $ 308,509 Insured-Transportation  17.8% $ 5,000 Chesapeake Bay Bridge and Tunnel Commission, (General Resolution), (NPFG), 5.50%, 7/1/25 $ 5,382,350 1,000 Metropolitan Washington, DC, Airport Authority System, (FGIC), (NPFG), (AMT), 5.00%, 10/1/33 987,670 1,000 Metropolitan Washington, DC, Airport Authority System, (FGIC), (NPFG), (AMT), 5.25%, 10/1/32 1,004,520 5,255 Metropolitan Washington, DC, Airport Authority System, (NPFG), (AMT), 5.50%, 10/1/27 5,343,547 Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $ 1,000 Norfolk Airport Authority, (FGIC), (NPFG), 5.125%, 7/1/31 $ 1,004,900 3,040 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 3,125,333 1,600 Puerto Rico Highway and Transportation Authority, (AMBAC), 5.50%, 7/1/29 1,640,272 3,800 Richmond, Metropolitan Authority Expressway, (FGIC), (NPFG), 5.25%, 7/15/22 4,120,112 3,000 Virginia Port Authority, (AGM), (FGIC), (AMT), 5.00%, 7/1/36 2,978,070 $ 25,586,774 Insured-Water and Sewer  2.9% $ 3,000 Spotsylvania County, Water and Sewer, (AGM), 4.50%, 6/1/32 $ 3,005,910 1,000 Upper Occoquan Sewer Authority, (NPFG), 5.15%, 7/1/20 1,174,820 $ 4,180,730 Other Revenue  5.4% $ 7,000 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/50 $ 260,750 14,980 Childrens Trust Fund, PR, Tobacco Settlement, 0.00%, 5/15/55 285,818 1,250 Prince William County Industrial Development Authority, (Catholic Diocese Arlington), 5.50%, 10/1/33 1,262,038 40,000 Tobacco Settlement Financing Corp., 0.00%, 6/1/47 1,633,200 2,000 Tobacco Settlement Financing Corp., 5.00%, 6/1/47 1,374,180 2,710 Virginia Resources Authority Infrastructure Revenue, 5.25%, 11/1/33 2,936,556 $ 7,752,542 Senior Living / Life Care  2.3% $ 1,065 Fairfax County Economic Development Authority, (Goodwin House, Inc.), 5.125%, 10/1/37 $ 990,056 1,480 Fairfax County Economic Development Authority, (Goodwin House, Inc.), 5.125%, 10/1/42 1,358,596 1,000 Virginia Beach Development Authority, (Westminster- Canterbury), 5.375%, 11/1/32 926,490 $ 3,275,142 Special Tax Revenue  3.5% $ 5,095 Puerto Rico Sales Tax Financing Corp., 5.25%, 8/1/57 $ 5,058,622 $ 5,058,622 S e e notes to financ ial statem ents 69 Eaton Vance V i rg i n i a Mun i c i pal Income Fund as o f F e bruar y 28, 2010 PORTFOLIO OF INVESTMENTS (U na u d i ted) CONTD Principal Amount (000s omitted) Security Value Transportation  1.8% $ 1,000 Metropolitan Washington, DC, Airport Authority System, (AMT), 5.375%, 10/1/29 $ 1,029,420 1,500 Washington Metropolitan Area Transit Authority, 5.00%, 7/1/32 1,574,145 $ 2,603,565 Water and Sewer  8.2% $ 2,795 Fairfax County Water Authority, 5.25%, 4/1/27 $ 3,420,214 3,000 James City Service Authority, Water and Sewer, 4.75%, 1/15/39 3,046,200 2,500 Upper Occoquan Sewer Authority, 4.50%, 7/1/38 2,485,975 1,755 Upper Occoquan Sewer Authority, 5.00%, 7/1/41 1,835,537 1,000 Virginia Resources Authority Clean Water Revenue, 5.00%, 10/1/31 1,081,910 $ 11,869,836 Total Tax-Exempt Investments  102.0% (identified cost $143,736,487) $147,000,105 Other Assets, Less Liabilities  (2.0)% $ (2,915,702) Net Assets  100.0% $144,084,403 The percentage shown for each investment category in the Portfolio of Investments is based on net assets. AGC - Assured Guaranty Corp. AGM - Assured Guaranty Municipal Corp. AMBAC - AMBAC Financial Group, Inc. AMT - Interest earned from these securities may be considered a tax preference item for purposes of the Federal Alternative Minimum Tax. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company NPFG - National Public Finance Guaranty Corp. XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Virginia municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at February 28, 2010, 36.5% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.7% to 22.8% of total investments. (1) Security (or a portion thereof) has been pledged to cover margin requirements on open financial futures contracts. (2) Security represents the underlying municipal bond of an inverse floater (see Note 1I). (3) Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be sold in certain transactions and remain exempt from registration, normally to qualified institutional buyers. At February 28, 2010, the aggregate value of these securities is $2,425,968 or 1.7% of the Funds net assets. (4) Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at February 28, 2010. (5) Security is subject to a shortfall agreement which may require the Fund to pay amounts to a counterparty in the event of a significant decline in the market value of the security underlying the inverse floater. In case of a shortfall, the maximum potential amount of payments the Fund could ultimately be required to make under the agreement is $4,000,000. However, such shortfall payment would be reduced by the proceeds from the sale of the security underlying the inverse floater. S e e notes to financ ial statem ents 70 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of February 28, 2010 Alabama Fund Arkansas Fund Georgia Fund Kentucky Fund Assets Investments  Identified cost $55,005,307 $70,211,679 $91,267,358 $52,968,275 Unrealized appreciation (depreciation) 1,733,311 (198,345) 1,660,829 1,264,085 Investments, at value $ 56,738,618 $70,013,334 $ 92,928,187 $54,232,360 Cash $ 2,346,128 $ 2,082,866 $ 403,426 $ 451,411 Interest receivable 665,265 804,690 1,016,275 573,357 Receivable for investments sold 73,706 171,351 92,716 384,636 Receivable for Fund shares sold 93,914 58,264 38,412 8,373 Receivable for open swap contracts  155,451 89,896  Total assets $ 59,917,631 $73,285,956 $ 94,568,912 $55,650,137 Liabilities Payable for floating rate notes issued $ 1,305,000 $ 600,000 $ 7,920,000 $  Payable for investments purchased   186,091  Payable for when-issued securities 962,515    Payable for variation margin on open financial futures contracts 26,250  63,750  Payable for open swap contracts 29,102 88,922 129,341 125,393 Payable for Fund shares redeemed 179,253 258,035 49,265 186,879 Distributions payable 87,964 74,467 122,698 49,663 Payable to affiliates: Investment adviser fee 13,379 18,858 24,501 13,009 Distribution and service fees 12,158 16,214 20,830 12,092 Interest expense and fees payable 2,913 1,219 12,630  Accrued expenses 42,951 42,244 50,538 39,826 Total liabilities $ 2,661,485 $ 1,099,959 $ 8,579,644 $ 426,862 Net Assets $ 57,256,146 $72,185,997 $ 85,989,268 $55,223,275 Sources of Net Assets Paid-in capital $56,792,790 $75,908,386 $90,782,542 $57,857,563 Accumulated net realized loss (1,153,896) (3,542,874) (6,274,400) (3,779,692) Accumulated undistributed (distributions in excess of) net investment income (51,835) (47,699) (31,719) 6,712 Net unrealized appreciation (depreciation) 1,669,087 (131,816) 1,512,845 1,138,692 Net Assets $ 57,256,146 $72,185,997 $ 85,989,268 $55,223,275 Class A Shares Net Assets $45,660,019 $63,385,715 $63,049,986 $48,966,061 Shares Outstanding 4,749,565 6,920,613 7,187,581 5,589,946 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.61 $ 9.16 $ 8.77 $ 8.76 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 10.09 $ 9.62 $ 9.21 $ 9.20 Class B Shares Net Assets $ 5,023,536 $ 3,614,327 $ 5,913,584 $ 3,876,201 Shares Outstanding 475,064 367,339 630,895 409,829 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.57 $ 9.84 $ 9.37 $ 9.46 Class C Shares Net Assets $ 2,089,810 $ 5,185,955 $ 9,349,065 $ 2,381,013 Shares Outstanding 197,462 527,148 996,695 251,584 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 10.58 $ 9.84 $ 9.38 $ 9.46 Class I Shares Net Assets $ 4,482,781 $  $ 7,676,633 $  Shares Outstanding 466,034  872,667  Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.62 $  $ 8.80 $  On sales of $50,000 or more ($25,000 or more prior to October 12, 2009), the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem ents 71 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of February 28, 2010 Louisiana Fund Maryland Fund Missouri Fund North Carolina Fund Assets Investments  Identified cost $39,522,270 $ 99,027,979 $ 99,637,736 $115,981,361 Unrealized appreciation (depreciation) (42,802) 711,415 2,350,242 4,657,785 Investments, at value $39,479,468 $ 99,739,394 $ 101,987,978 $ 120,639,146 Cash $ 492,543 $ 2,299,989 $ 951,386 $ 2,223,410 Interest receivable 541,888 1,222,721 1,175,758 1,415,546 Receivable for investments sold 20,255  129,231  Receivable for Fund shares sold 67,222 191,558 24,778 313,490 Receivable for open swap contracts 46,690 102,439 112,892  Total assets $40,648,066 $ 103,556,101 $ 104,382,023 $ 124,591,592 Liabilities Payable for floating rate notes issued $ 310,000 $ 2,280,000 $ 1,880,000 $ 7,970,000 Payable for when-issued securities 520,075   4,718,672 Payable for variation margin on open financial futures contracts 3,781 79,500 59,250  Payable for open swap contracts   59,011  Payable for Fund shares redeemed 33,042 152,230 141,938 288,607 Distributions payable 53,055 116,727 93,645 158,534 Payable to affiliates: Investment adviser fee 7,446 29,234 31,018 33,019 Distribution and service fees 8,239 26,866 22,119 23,320 Interest expense and fees payable 630 5,219 5,218 38,240 Accrued expenses 33,536 54,992 53,579 61,719 Total liabilities $ 969,804 $ 2,744,768 $ 2,345,778 $ 13,292,111 Net Assets $39,678,262 $ 100,811,333 $ 102,036,245 $ 111,299,481 Sources of Net Assets Paid-in capital $41,933,835 $107,738,127 $106,406,905 $110,408,393 Accumulated net realized loss (2,226,415) (7,645,618) (6,744,271) (3,966,642) Accumulated undistributed (distributions in excess of) net investment income (14,273) 11,340 48,765 199,945 Net unrealized appreciation (depreciation) (14,885) 707,484 2,324,846 4,657,785 Net Assets $39,678,262 $ 100,811,333 $ 102,036,245 $ 111,299,481 Class A Shares Net Assets $36,183,735 $ 75,541,316 $ 90,987,961 $ 80,720,105 Shares Outstanding 3,894,623 8,401,880 9,711,612 8,897,885 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 9.29 $ 8.99 $ 9.37 $ 9.07 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.75 $ 9.44 $ 9.84 $ 9.52 Class B Shares Net Assets $ 1,722,361 $ 7,033,259 $ 5,418,812 $ 4,523,943 Shares Outstanding 175,337 717,276 523,324 463,669 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.82 $ 9.81 $ 10.35 $ 9.76 Class C Shares Net Assets $ 1,772,166 $ 13,833,488 $ 5,629,472 $ 11,231,342 Shares Outstanding 180,167 1,410,525 544,178 1,150,960 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.84 $ 9.81 $ 10.34 $ 9.76 Class I Shares Net Assets $  $ 4,403,270 $  $ 14,824,091 Shares Outstanding  488,833  1,629,452 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $  $ 9.01 $  $ 9.10 On sales of $50,000 or more ($25,000 or more prior to October 12, 2009), the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem ents 72 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of February 28, 2010 Oregon Fund South Carolina Fund Tennessee Fund Virginia Fund Assets Investments  Identified cost $157,924,096 $166,923,689 $56,217,778 $143,736,487 Unrealized appreciation 1,168,651 2,719,685 1,198,079 3,263,618 Investments, at value $ 159,092,747 $ 169,643,374 $ 57,415,857 $ 147,000,105 Cash $  $ 333,319 $ 939,451 $ 727,944 Interest receivable 1,361,162 2,258,693 656,385 1,815,561 Receivable for investments sold 2,970,000 621,967 979,700  Receivable for Fund shares sold 1,088,705 150,870 111,229 328,718 Receivable for open swap contracts   64,112 141,464 Total assets $ 164,512,614 $ 173,008,223 $ 60,166,734 $ 150,013,792 Liabilities Payable for floating rate notes issued $ 6,900,000 $ 3,350,000 $ 280,000 $ 4,850,000 Demand note payable 900,000    Payable for investments purchased 2,955,030    Payable for variation margin on open financial futures contracts   45,000 270,000 Payable for open swap contracts   97,006 80,030 Payable for Fund shares redeemed 179,379 351,632 66,242 395,091 Distributions payable 129,415 230,034 64,856 183,830 Due to custodian 64,403    Payable to affiliates: Investment adviser fee 49,086 55,963 14,107 46,328 Distribution and service fees 41,566 41,378 15,133 32,053 Interest expense and fees payable 11,245 7,029 569 4,894 Accrued expenses 66,476 69,789 40,884 67,163 Total liabilities $ 11,296,600 $ 4,105,825 $ 623,797 $ 5,929,389 Net Assets $ 153,216,014 $ 168,902,398 $ 59,542,937 $ 144,084,403 Sources of Net Assets Paid-in capital $164,679,432 $180,344,307 $62,695,936 $150,593,982 Accumulated net realized loss (12,768,639) (14,274,168) (4,223,851) (9,529,284) Accumulated undistributed (distributions in excess of) net investment income 136,570 112,574 (17,716) 154,350 Net unrealized appreciation 1,168,651 2,719,685 1,088,568 2,865,355 Net Assets $ 153,216,014 $ 168,902,398 $ 59,542,937 $ 144,084,403 Class A Shares Net Assets $121,558,790 $101,417,831 $48,612,837 $104,433,684 Shares Outstanding 13,896,670 11,120,824 5,432,848 12,077,899 Net Asset Value and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $ 8.75 $ 9.12 $ 8.95 $ 8.65 Maximum Offering Price Per Share (100 95.25 of net asset value per share) $ 9.19 $ 9.57 $ 9.40 $ 9.08 Class B Shares Net Assets $ 11,260,283 $ 8,646,885 $ 3,614,747 $ 8,200,937 Shares Outstanding 1,176,880 894,090 370,800 856,831 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.57 $ 9.67 $ 9.75 $ 9.57 Class C Shares Net Assets $ 20,396,941 $ 26,240,791 $ 7,315,353 $ 13,507,067 Shares Outstanding 2,129,557 2,712,231 750,926 1,410,257 Net Asset Value and Offering Price Per Share* (net assets shares of beneficial interest outstanding) $ 9.58 $ 9.67 $ 9.74 $ 9.58 Class I Shares Net Assets $  $ 32,596,891 $  $ 17,942,715 Shares Outstanding  3,571,625  2,070,160 Net Asset Value, Offering Price and Redemption Price Per Share (net assets shares of beneficial interest outstanding) $  $ 9.13 $  $ 8.67 On sales of $50,000 or more ($25,000 or more prior to October 12, 2009), the offering price of Class A shares is reduced. * Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. S e e notes to financ ial statem ents 73 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Six Months Ended February 28, 2010 Alabama Fund Arkansas Fund Georgia Fund Kentucky Fund Investment Income Interest $1,403,274 $1,718,320 $2,299,636 $1,415,718 Total investment income $1,403,274 $1,718,320 $2,299,636 $1,415,718 Expenses Investment adviser fee $ 77,521 $ 107,963 $ 141,956 $ 76,723 Distribution and service fees Class A 44,447 62,150 62,794 48,345 Class B 27,188 17,174 29,643 18,968 Class C 7,898 19,055 42,058 11,870 Trustees fees and expenses 1,177 1,429 1,675 1,168 Custodian fee 22,409 26,140 31,572 21,297 Transfer and dividend disbursing agent fees 11,668 12,869 18,572 12,565 Legal and accounting services 18,203 19,361 21,669 17,747 Printing and postage 4,463 4,693 4,238 4,290 Registration fees 792 1,864 457 1,644 Interest expense and fees 5,272 4,710 37,385  Miscellaneous 8,359 10,898 10,660 7,563 Total expenses $ 229,397 $ 288,306 $ 402,679 $ 222,180 Deduct  Reduction of custodian fee $ 30 $ 69 $ 23 $ 35 Total expense reductions $ 30 $ 69 $ 23 $ 35 Net expenses $ 229,367 $ 288,237 $ 402,656 $ 222,145 Net investment income $1,173,907 $1,430,083 $1,896,980 $1,193,573 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 138,627 $ (60,008) $ 99,108 $ (5,340) Financial futures contracts 17,490  77,169  Swap contracts 97 306,163 (219,812) 49,723 Net realized gain (loss) $ 156,214 $ 246,155 $ (43,535) $ 44,383 Change in unrealized appreciation (depreciation)  Investments $1,640,781 $1,952,943 $2,399,172 $2,025,487 Financial futures contracts (21,525)  (80,351)  Swap contracts 29,347 (52,864) 402,821 112,746 Net change in unrealized appreciation (depreciation) $1,648,603 $1,900,079 $2,721,642 $2,138,233 Net realized and unrealized gain $1,804,817 $2,146,234 $2,678,107 $2,182,616 Net increase in net assets from operations $2,978,724 $3,576,317 $4,575,087 $3,376,189 S e e notes to financ ial statem ents 74 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Six Months Ended February 28, 2010 Louisiana Fund Maryland Fund Missouri Fund North Carolina Fund Investment Income Interest $1,125,052 $2,598,881 $2,538,816 $2,943,877 Total investment income $1,125,052 $2,598,881 $2,538,816 $2,943,877 Expenses Investment adviser fee $ 47,352 $ 180,162 $ 179,073 $ 197,442 Distribution and service fees Class A 37,218 75,845 91,186 79,367 Class B 10,391 35,556 28,967 22,399 Class C 8,450 63,396 26,987 46,787 Trustees fees and expenses 911 1,934 1,975 1,985 Custodian fee 19,106 34,728 37,309 37,282 Transfer and dividend disbursing agent fees 6,247 23,920 20,513 24,190 Legal and accounting services 15,716 21,491 17,408 17,699 Printing and postage 2,207 6,252 5,971 5,960 Registration fees 819 3,600 1,885 494 Interest expense and fees 2,434 14,799 11,539 38,016 Miscellaneous 7,430 10,330 10,722 10,878 Total expenses $ 158,281 $ 472,013 $ 433,535 $ 482,499 Deduct  Reduction of custodian fee $ 8 $ 35 $ 37 $ 44 Total expense reductions $ 8 $ 35 $ 37 $ 44 Net expenses $ 158,273 $ 471,978 $ 433,498 $ 482,455 Net investment income $ 966,779 $2,126,903 $2,105,318 $2,461,422 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ (2,619) $ (517,626) $ (260,524) $ 317,663 Financial futures contracts (1,229) 64,766 45,183  Swap contracts (114,389) (250,973) (276,386) (199,754) Net realized gain (loss) $ (118,237) $ (703,833) $ (491,727) $ 117,909 Change in unrealized appreciation (depreciation)  Investments $1,436,619 $3,983,769 $3,176,059 $2,602,331 Financial futures contracts (8,085) (71,218) (51,227)  Swap contracts 141,472 310,393 401,578 165,515 Net change in unrealized appreciation (depreciation) $1,570,006 $4,222,944 $3,526,410 $2,767,846 Net realized and unrealized gain $1,451,769 $3,519,111 $3,034,683 $2,885,755 Net increase in net assets from operations $2,418,548 $5,646,014 $5,140,001 $5,347,177 S e e notes to financ ial statem ents 75 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Six Months Ended February 28, 2010 Oregon Fund South Carolina Fund Tennessee Fund Virginia Fund Investment Income Interest $4,257,495 $4,403,490 $1,451,128 $3,854,890 Total investment income $4,257,495 $4,403,490 $1,451,128 $3,854,890 Expenses Investment adviser fee $ 312,855 $ 324,043 $ 80,259 $ 267,658 Distribution and service fees Class A 121,550 104,017 46,811 104,025 Class B 55,290 43,872 18,361 44,579 Class C 94,381 118,573 30,129 61,827 Trustees fees and expenses 2,795 3,066 1,196 2,634 Custodian fee 49,841 54,879 22,632 45,824 Transfer and dividend disbursing agent fees 29,101 31,656 12,197 32,256 Legal and accounting services 20,552 26,116 17,003 23,084 Printing and postage 7,637 5,845 3,768 7,320 Registration fees 644 352 835 2,698 Interest expense and fees 31,629 18,770 2,198 29,266 Miscellaneous 13,545 12,249 9,940 10,400 Total expenses $ 739,820 $ 743,438 $ 245,329 $ 631,571 Deduct  Reduction of custodian fee $ 17 $ 42 $ 24 $ 24 Total expense reductions $ 17 $ 42 $ 24 $ 24 Net expenses $ 739,803 $ 743,396 $ 245,305 $ 631,547 Net investment income $3,517,692 $3,660,094 $1,205,823 $3,223,343 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions $ 941,317 $ 923,894 $ 129,646 $ (31,610) Financial futures contracts   51,348 320,585 Swap contracts (249,266) (150,242) (156,749) (346,316) Net realized gain (loss) $ 692,051 $ 773,652 $ 24,245 $ (57,341) Change in unrealized appreciation (depreciation)  Investments $3,014,423 $3,257,694 $1,513,915 $4,359,039 Financial futures contracts   (53,594) (334,062) Swap contracts 206,540 124,490 292,086 509,345 Net change in unrealized appreciation (depreciation) $3,220,963 $3,382,184 $1,752,407 $4,534,322 Net realized and unrealized gain $3,913,014 $4,155,836 $1,776,652 $4,476,981 Net increase in net assets from operations $7,430,706 $7,815,930 $2,982,475 $7,700,324 S e e notes to financ ial statem ents 76 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Six Months Ended February 28, 2010 Increase (Decrease) in Net Assets Alabama Fund Arkansas Fund Georgia Fund Kentucky Fund From operations  Net investment income $ 1,173,907 $ 1,430,083 $ 1,896,980 $ 1,193,573 Net realized gain (loss) from investment transactions, financial futures contracts and swap contracts 156,214 246,155 (43,535) 44,383 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 1,648,603 1,900,079 2,721,642 2,138,233 Net increase in net assets from operations $ 2,978,724 $ 3,576,317 $ 4,575,087 $ 3,376,189 Distributions to shareholders  From net investment income Class A $ (927,741) $ (1,273,662) $ (1,386,969) $ (1,042,809) Class B (99,266) (61,186) (115,961) (71,882) Class C (28,671) (67,497) (164,324) (44,955) Class I (83,954)  (157,930)  Total distributions to shareholders $ (1,139,632) $ (1,402,345) $ (1,825,184) $ (1,159,646) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 2,875,172 $ 3,939,816 $ 3,275,493 $ 2,267,542 Class B 113,088 257,244 55,875 66,732 Class C 593,947 2,042,345 1,924,782 134,305 Class I 1,216,908  3,157,236  Net asset value of shares issued to shareholders in payment of distributions declared Class A 520,759 860,763 844,092 760,624 Class B 55,145 44,584 65,196 46,209 Class C 10,734 24,133 101,506 28,426 Class I 9  1,639  Cost of shares redeemed Class A (3,459,496) (2,559,270) (6,988,689) (2,937,152) Class B (555,287) (237,187) (303,309) (324,634) Class C (132,058) (382,561) (1,134,916) (392,256) Class I (197,438)  (2,278,964)  Net asset value of shares exchanged Class A 1,179,911 89,941 492,831 267,809 Class B (1,179,911) (89,941) (492,831) (267,809) Net increase (decrease) in net assets from Fund share transactions $ 1,041,483 $ 3,989,867 $ (1,280,059) $ (350,204) Net increase in net assets $ 2,880,575 $ 6,163,839 $ 1,469,844 $ 1,866,339 Net Assets At beginning of period $54,375,571 $66,022,158 $84,519,424 $53,356,936 At end of period $57,256,146 $ 72,185,997 $85,989,268 $55,223,275 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of period $ (51,835) $ (47,699) $ (31,719) $ 6,712 S e e notes to financ ial statem ents 77 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Six Months Ended February 28, 2010 Increase (Decrease) in Net Assets Louisiana Fund Maryland Fund Missouri Fund North Carolina Fund From operations  Net investment income $ 966,779 $ 2,126,903 $ 2,105,318 $ 2,461,422 Net realized gain (loss) from investment transactions, financial futures contracts and swap contracts (118,237) (703,833) (491,727) 117,909 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 1,570,006 4,222,944 3,526,410 2,767,846 Net increase in net assets from operations $ 2,418,548 $ 5,646,014 $ 5,140,001 $ 5,347,177 Distributions to shareholders  From net investment income Class A $ (841,817) $ (1,654,198) $ (1,765,425) $ (1,782,226) Class B (41,851) (137,196) (96,093) (90,160) Class C (34,028) (244,515) (89,634) (187,408) Class I  (52,238)  (247,397) Total distributions to shareholders $ (917,696) $ (2,088,147) $ (1,951,152) $ (2,307,191) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 1,666,239 $ 4,433,227 $ 4,230,593 $ 8,654,681 Class B 54,351 315,704 123,193 262,616 Class C 281,313 1,669,162 353,540 2,676,451 Class I  3,956,577  6,751,853 Net asset value of shares issued to shareholders in payment of distributions declared Class A 525,816 1,103,540 1,214,536 1,206,445 Class B 21,326 89,747 52,377 48,568 Class C 9,600 140,783 51,770 118,014 Class I  229  14,007 Cost of shares redeemed Class A (5,162,643) (9,291,798) (7,993,901) (10,146,202) Class B (127,077) (445,487) (333,986) (730,353) Class C (257,562) (821,852) (501,473) (553,406) Class I  (29,556)  (535,093) Net asset value of shares exchanged Class A 783,808 947,433 1,165,149 417,503 Class B (783,808) (947,433) (1,165,149) (417,503) Net increase (decrease) in net assets from Fund share transactions $ (2,988,637) $ 1,120,276 $ (2,803,351) $ 7,767,581 Net increase (decrease) in net assets $ (1,487,785) $ 4,678,143 $ 385,498 $ 10,807,567 Net Assets At beginning of period $41,166,047 $ 96,133,190 $101,650,747 $100,491,914 At end of period $39,678,262 $100,811,333 $ 102,036,245 $ 111,299,481 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of period $ (14,273) $ 11,340 $ 48,765 $ 199,945 S e e notes to financ ial statem ents 78 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Six Months Ended February 28, 2010 Increase (Decrease) in Net Assets Oregon Fund South Carolina Fund Tennessee Fund Virginia Fund From operations  Net investment income $ 3,517,692 $ 3,660,094 $ 1,205,823 $ 3,223,343 Net realized gain (loss) from investment transactions, financial futures contracts and swap contracts 692,051 773,652 24,245 (57,341) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 3,220,963 3,382,184 1,752,407 4,534,322 Net increase in net assets from operations $ 7,430,706 $ 7,815,930 $ 2,982,475 $ 7,700,324 Distributions to shareholders  From net investment income Class A $ (2,658,022) $ (2,139,234) $ (970,285) $ (2,211,742) Class B (213,056) (157,658) (66,108) (166,838) Class C (363,041) (425,125) (108,297) (231,856) Class I  (610,582)  (318,127) Total distributions to shareholders $ (3,234,119) $ (3,332,599) $ (1,144,690) $ (2,928,563) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 7,927,606 $ 5,034,616 $ 3,630,837 $ 5,156,357 Class B 438,166 371,011 46,887 371,132 Class C 1,927,666 4,041,409 1,624,396 1,495,690 Class I  11,465,856  8,744,202 Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,909,443 1,536,290 602,342 1,512,437 Class B 145,372 113,192 41,944 112,069 Class C 296,214 287,535 69,959 159,996 Class I  5,539  612 Cost of shares redeemed Class A (11,566,892) (12,325,583) (4,348,283) (13,366,828) Class B (621,793) (740,661) (245,872) (772,430) Class C (1,805,744) (1,747,615) (576,978) (861,191) Class I  (3,264,672)  (1,122,068) Net asset value of shares exchanged Class A 1,146,155 802,211 423,560 1,708,129 Class B (1,146,155) (802,211) (423,560) (1,708,129) Net increase (decrease) in net assets from Fund share transactions $ (1,349,962) $ 4,776,917 $ 845,232 $ 1,429,978 Net increase in net assets $ 2,846,625 $ 9,260,248 $ 2,683,017 $ 6,201,739 Net Assets At beginning of period $150,369,389 $159,642,150 $56,859,920 $137,882,664 At end of period $ 153,216,014 $ 168,902,398 $59,542,937 $ 144,084,403 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of period $ 136,570 $ 112,574 $ (17,716) $ 154,350 S e e notes to financ ial statem ents 79 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended August 31, 2009 Increase (Decrease) in Net Assets Alabama Fund Arkansas Fund Georgia Fund Kentucky Fund From operations  Net investment income $ 2,390,478 $ 2,684,146 $ 3,782,229 $ 2,414,329 Net realized loss from investment transactions, financial futures contracts and swap contracts (861,678) (1,955,730) (2,998,078) (261,585) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (325,640) 63,040 (107,227) (1,474,472) Net increase in net assets from operations $ 1,203,160 $ 791,456 $ 676,924 $ 678,272 Distributions to shareholders  From net investment income Class A $ (1,941,418) $ (2,495,073) $ (2,928,933) $ (2,132,268) Class B (276,068) (144,291) (275,119) (197,179) Class C (48,047) (117,073) (299,910) (85,827) Class I (157,213)  (291,211)  Total distributions to shareholders $ (2,422,746) $ (2,756,437) $ (3,795,173) $ (2,415,274) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 4,720,827 $ 8,774,484 $ 7,107,637 $ 3,728,846 Class B 361,959 285,655 369,416 116,742 Class C 828,931 1,063,014 2,467,395 679,824 Class I 1,369,219  3,585,981  Net asset value of shares issued to shareholders in payment of distributions declared Class A 1,036,612 1,628,668 1,564,389 1,503,801 Class B 160,039 91,049 145,763 129,618 Class C 16,913 31,568 181,945 55,950 Class I 2,382  281  Cost of shares redeemed Class A (12,131,372) (6,417,709) (12,672,849) (8,124,341) Class B (1,284,994) (388,307) (1,011,295) (922,098) Class C (267,183) (633,353) (1,873,255) (379,959) Class I (1,902,315)  (1,628,209)  Net asset value of shares exchanged Class A 1,299,932 450,313 1,060,307 1,144,074 Class B (1,299,932) (450,313) (1,060,307) (1,144,074) Net increase (decrease) in net assets from Fund share transactions $ (7,088,982) $ 4,435,069 $ (1,762,801) $ (3,211,617) Net increase (decrease) in net assets $ (8,308,568) $ 2,470,088 $ (4,881,050) $ (4,948,619) Net Assets At beginning of year $ 62,684,139 $63,552,070 $ 89,400,474 $58,305,555 At end of year $ 54,375,571 $66,022,158 $ 84,519,424 $53,356,936 Accumulated distributions in excess of net investment income included in net assets At end of year $ (86,110) $ (75,437) $ (103,515) $ (27,215) S e e notes to financ ial statem ents 80 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended August 31, 2009 Increase (Decrease) in Net Assets Louisiana Fund Maryland Fund Missouri Fund North Carolina Fund From operations  Net investment income $ 1,985,747 $ 4,339,712 $ 4,329,994 $ 4,735,453 Net realized loss from investment transactions, financial futures contracts and swap contracts (1,305,699) (1,686,962) (3,414,372) (2,452,704) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts (335,426) (1,442,625) (88,236) 1,800,377 Net increase in net assets from operations $ 344,622 $ 1,210,125 $ 827,386 $ 4,083,126 Distributions to shareholders  From net investment income Class A $ (1,804,951) $ (3,580,645) $ (3,906,457) $ (3,625,105) Class B (126,836) (352,037) (249,209) (227,953) Class C (38,806) (434,339) (193,728) (331,542) Class I  (10,921)  (337,496) Total distributions to shareholders $ (1,970,593) $ (4,377,942) $ (4,349,394) $ (4,522,096) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 3,808,033 $ 9,938,316 $ 10,691,243 $ 9,945,305 Class B 52,444 773,202 518,793 342,491 Class C 1,341,446 4,358,135 1,190,313 2,873,651 Class I  355,699  9,753,330 Net asset value of shares issued to shareholders in payment of distributions declared Class A 989,574 2,363,946 2,592,146 2,281,049 Class B 50,200 221,476 126,532 110,828 Class C 12,130 254,186 133,963 181,539 Class I    9,105 Cost of shares redeemed Class A (8,504,630) (16,729,443) (15,519,694) (19,942,607) Class B (364,240) (2,088,795) (479,040) (641,576) Class C (34,080) (1,910,310) (1,125,255) (2,504,249) Class I  (24,638)  (3,568,684) Net asset value of shares exchanged Class A 977,261 884,989 774,142 1,188,472 Class B (977,261) (884,989) (774,142) (1,188,472) Net decrease in net assets from Fund share transactions $ (2,649,123) $ (2,488,226) $ (1,870,999) $ (1,159,818) Net decrease in net assets $ (4,275,094) $ (5,656,043) $ (5,393,007) $ (1,598,788) Net Assets At beginning of year $45,441,141 $101,789,233 $107,043,754 $102,090,702 At end of year $41,166,047 $ 96,133,190 $ 101,650,747 $ 100,491,914 Accumulated undistributed (distributions in excess of) net investment income included in net assets At end of year $ (63,356) $ (27,416) $ (105,401) $ 45,714 S e e notes to financ ial statem ents 81 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended August 31, 2009 Increase (Decrease) in Net Assets Oregon Fund South Carolina Fund Tennessee Fund Virginia Fund From operations  Net investment income $ 6,649,964 $ 6,950,448 $ 2,419,426 $ 6,095,426 Net realized loss from investment transactions, financial futures contracts and swap contracts (7,552,879) (8,476,430) (2,604,220) (3,740,941) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and swap contracts 3,128,951 2,964,294 (356,293) 71,258 Net increase (decrease) in net assets from operations $ 2,226,036 $ 1,438,312 $ (541,087) $ 2,425,743 Distributions to shareholders  From net investment income Class A $ (5,413,651) $ (4,674,242) $ (2,082,098) $ (4,863,922) Class B (521,225) (388,320) (180,030) (474,923) Class C (710,992) (792,300) (194,061) (419,110) Class I  (1,025,428)  (375,413) Total distributions to shareholders $ (6,645,868) $ (6,880,290) $ (2,456,189) $ (6,133,368) Transactions in shares of beneficial interest  Proceeds from sale of shares Class A $ 17,694,873 $ 20,208,981 $ 7,206,625 $ 14,168,537 Class B 1,537,564 594,631 385,743 1,073,486 Class C 6,025,921 7,917,400 2,933,718 4,309,544 Class I  14,769,858  11,081,818 Net asset value of shares issued to shareholders in payment of distributions declared Class A 3,894,452 3,148,856 1,299,274 2,875,953 Class B 342,324 263,337 117,225 311,865 Class C 521,880 492,957 114,788 296,189 Class I  3,984   Cost of shares redeemed Class A (24,835,492) (27,876,919) (8,994,885) (16,401,259) Class B (2,211,561) (1,410,443) (740,187) (3,311,574) Class C (3,738,976) (5,630,087) (1,008,474) (1,626,247) Class I  (12,877,268)  (4,100,393) Net asset value of shares exchanged Class A 1,492,155 930,179 648,622 1,700,039 Class B (1,492,155) (930,179) (648,622) (1,700,039) Net increase (decrease) in net assets from Fund share transactions $ (769,015) $ (394,713) $ 1,313,827 $ 8,677,919 Net increase (decrease) in net assets $ (5,188,847) $ (5,836,691) $ (1,683,449) $ 4,970,294 Net Assets At beginning of year $155,558,236 $165,478,841 $58,543,369 $132,912,370 At end of year $ 150,369,389 $ 159,642,150 $56,859,920 $ 137,882,664 Accumulated distributions in excess of net investment income included in net assets At end of year $ (147,003) $ (214,921) $ (78,849) $ (140,430) S e e notes to financ ial statem ents 82 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Alabama Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.290 $ 9.330 $ 9.600 $ 9.910 $ 9.890 $ 9.800 Income (Loss) From Operations Net investment income $ 0.204 $ 0.402 $ 0.402 $ 0.394 $ 0.401 $ 0.422 Net realized and unrealized gain (loss) 0.314 (0.036) (0.232) (0.261) 0.026 0.099 Total income from operations $ 0.518 $ 0.366 $ 0.170 $ 0.133 $ 0.427 $ 0.521 Less Distributions From net investment income $ (0.198) $ (0.406) $ (0.395) $ (0.395) $ (0.407) $ (0.431) From net realized gain   (0.045) (0.048)   Total distributions $ (0.198) $ (0.406) $ (0.440) $ (0.443) $ (0.407) $ (0.431) Net asset value  End of period $ 9.610 $ 9.290 $ 9.330 $ 9.600 $ 9.910 $ 9.890 Total Return 5.60% 4.19% 1.89% 1.30% 4.46% 5.43% Ratios/Supplemental Data Net assets, end of period (000s omitted) $45,660 $43,090 $49,124 $44,947 $43,163 $42,390 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.72% 0.80% 0.76% 0.75% 0.75% 0.76% Interest and fee expense 0.02% 0.05% 0.11% 0.16% 0.09% 0.05% Total expenses before custodian fee reduction 0.74% 0.85% 0.87% 0.91% 0.84% 0.81% Expenses after custodian fee reduction excluding interest and fees 0.72% 0.79% 0.74% 0.74% 0.73% 0.75% Net investment income 4.30% 4.59% 4.20% 3.99% 4.11% 4.29% Portfolio Turnover 8% 22% 12% 29% 31% 16% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 83 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Alabama Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $10.230 $10.270 $10.560 $10.900 $10.870 $10.770 Income (Loss) From Operations Net investment income $ 0.186 $ 0.370 $ 0.363 $ 0.353 $ 0.362 $ 0.384 Net realized and unrealized gain (loss) 0.335 (0.036) (0.255) (0.293) 0.034 0.108 Total income from operations $ 0.521 $ 0.334 $ 0.108 $ 0.060 $ 0.396 $ 0.492 Less Distributions From net investment income $ (0.181) $ (0.374) $ (0.353) $ (0.352) $ (0.366) $ (0.392) From net realized gain   (0.045) (0.048)   Total distributions $ (0.181) $ (0.374) $ (0.398) $ (0.400) $ (0.366) $ (0.392) Net asset value  End of period $10.570 $10.230 $10.270 $10.560 $10.900 $10.870 Total Return 5.12% 3.56% 1.03% 0.51% 3.75% 4.81% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 5,024 $ 6,380 $ 8,643 $10,690 $13,854 $17,556 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.47% 1.55% 1.52% 1.50% 1.50% 1.51% Interest and fee expense 0.02% 0.05% 0.11% 0.16% 0.09% 0.05% Total expenses before custodian fee reduction 1.49% 1.60% 1.63% 1.66% 1.59% 1.56% Expenses after custodian fee reduction excluding interest and fees 1.47% 1.54% 1.49% 1.49% 1.48% 1.50% Net investment income 3.56% 3.85% 3.44% 3.25% 3.37% 3.55% Portfolio Turnover 8% 22% 12% 29% 31% 16% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.15% due to a change in the timing of payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 84 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Alabama Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $10.230 $10.270 $10.560 $10.900 $10.830 Income (Loss) From Operations Net investment income $ 0.186 $ 0.369 $ 0.368 $ 0.351 $ 0.138 Net realized and unrealized gain (loss) 0.345 (0.035) (0.259) (0.291) 0.089 Total income from operations $ 0.531 $ 0.334 $ 0.109 $ 0.060 $ 0.227 Less Distributions From net investment income $ (0.181) $ (0.374) $ (0.354) $ (0.352) $ (0.157) From net realized gain   (0.045) (0.048)  Total distributions $ (0.181) $ (0.374) $ (0.399) $ (0.400) $ (0.157) Net asset value  End of period $10.580 $10.230 $10.270 $10.560 $10.900 Total Return 5.21% 3.55% 1.03% 0.51% 2.13% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 2,090 $ 1,562 $ 958 $ 1,285 $ 598 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.47% 1.55% 1.51% 1.50% 1.50% Interest and fee expense 0.02% 0.05% 0.11% 0.16% 0.09% Total expenses before custodian fee reduction 1.49% 1.60% 1.62% 1.66% 1.59% Expenses after custodian fee reduction excluding interest and fees 1.47% 1.54% 1.49% 1.49% 1.48% Net investment income 3.56% 3.82% 3.48% 3.23% 2.85% Portfolio Turnover 8% 22% 12% 29% 31% (1) For the period from the start of business, March 21, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) For the year ended August 31, 2006. S e e notes to financ ial statem ents 85 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Alabama Fund  Class I Six Months Ended February 28, 2010 Year Ended Period Ended (Unaudited) August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 9.300 $ 9.340 $ 9.040 Income (Loss) From Operations Net investment income $ 0.213 $ 0.419 $ 0.209 Net realized and unrealized gain (loss) 0.314 (0.035) 0.300 Total income from operations $ 0.527 $ 0.384 $ 0.509 Less Distributions From net investment income $(0.207) $(0.424) $(0.209) Total distributions $(0.207) $(0.424) $(0.209) Net asset value  End of period $ 9.620 $ 9.300 $ 9.340 Total Return 5.70% 4.51% 5.64% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 4,483 $ 3,343 $ 3,958 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.52% 0.60% 0.56% Interest and fee expense 0.02% 0.05% 0.11% Total expenses before custodian fee reduction 0.54% 0.65% 0.67% Expenses after custodian fee reduction excluding interest and fees 0.52% 0.59% 0.54% Net investment income 4.50% 4.79% 4.47% Portfolio Turnover 8% 22% 12% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem ents 86 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Arkansas Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.870 $ 9.160 $ 9.710 $ 9.970 $ 9.870 $ 9.880 Income (Loss) From Operations Net investment income $ 0.189 $ 0.392 $ 0.415 $ 0.419 $ 0.438 $ 0.460 Net realized and unrealized gain (loss) 0.286 (0.278) (0.540) (0.254) 0.100 (0.002) Total income (loss) from operations $ 0.475 $ 0.114 $ (0.125) $ 0.165 $ 0.538 $ 0.458 Less Distributions From net investment income $ (0.185) $ (0.404) $ (0.425) $ (0.425) $ (0.438) $ (0.468) Total distributions $ (0.185) $ (0.404) $ (0.425) $ (0.425) $ (0.438) $ (0.468) Net asset value  End of period $ 9.160 $ 8.870 $ 9.160 $ 9.710 $ 9.970 $ 9.870 Total Return 5.39% 1.55% (1.21)% 1.61% 5.61% 4.74% Ratios/Supplemental Data Net assets, end of period (000s omitted) $63,386 $59,111 $56,405 $57,319 $46,779 $36,014 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.73% 0.78% 0.76% 0.75% 0.74% 0.74% Interest and fee expense 0.01% 0.05% 0.14% 0.20% 0.21% 0.13% Total expenses before custodian fee reduction 0.74% 0.83% 0.90% 0.95% 0.95% 0.87% Expenses after custodian fee reduction excluding interest and fees 0.73% 0.78% 0.73% 0.72% 0.71% 0.73% Net investment income 4.18% 4.71% 4.37% 4.19% 4.46% 4.65% Portfolio Turnover 5% 18% 15% 26% 18% 14% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 87 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Arkansas Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.530 $ 9.850 $10.430 $10.710 $10.610 $10.610 Income (Loss) From Operations Net investment income $ 0.167 $ 0.356 $ 0.371 $ 0.372 $ 0.393 $ 0.416 Net realized and unrealized gain (loss) 0.308 (0.311) (0.573) (0.275) 0.098 0.007 Total income (loss) from operations $ 0.475 $ 0.045 $ (0.202) $ 0.097 $ 0.491 $ 0.423 Less Distributions From net investment income $(0.165) $(0.365) $ (0.378) $ (0.377) $ (0.391) $ (0.423) Total distributions $(0.165) $(0.365) $ (0.378) $ (0.377) $ (0.391) $ (0.423) Net asset value  End of period $ 9.840 $ 9.530 $ 9.850 $10.430 $10.710 $10.610 Total Return 5.00% 0.80% (1.97)% 0.85% 4.75% 4.23% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,614 $ 3,525 $ 4,157 $ 5,413 $ 8,166 $ 8,924 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.48% 1.53% 1.50% 1.50% 1.50% 1.49% Interest and fee expense 0.01% 0.05% 0.14% 0.20% 0.21% 0.13% Total expenses before custodian fee reduction 1.49% 1.58% 1.64% 1.70% 1.71% 1.62% Expenses after custodian fee reduction excluding interest and fees 1.48% 1.53% 1.48% 1.47% 1.46% 1.48% Net investment income 3.43% 3.98% 3.63% 3.47% 3.72% 3.92% Portfolio Turnover 5% 18% 15% 26% 18% 14% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.17% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 88 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Arkansas Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.530 $ 9.850 $10.420 $10.710 $10.550 Income (Loss) From Operations Net investment income $ 0.165 $ 0.354 $ 0.369 $ 0.364 $ 0.112 Net realized and unrealized gain (loss) 0.310 (0.309) (0.562) (0.277) 0.177 Total income (loss) from operations $ 0.475 $ 0.045 $ (0.193) $ 0.087 $ 0.289 Less Distributions From net investment income $(0.165) $(0.365) $ (0.377) $ (0.377) $ (0.129) Total distributions $(0.165) $(0.365) $ (0.377) $ (0.377) $ (0.129) Net asset value  End of period $ 9.840 $ 9.530 $ 9.850 $10.420 $10.710 Total Return 5.00% 0.80% (1.88)% 0.76% 2.76% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 5,186 $ 3,386 $ 2,989 $ 2,756 $ 638 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.48% 1.53% 1.52% 1.50% 1.49% Interest and fee expense 0.01% 0.05% 0.14% 0.20% 0.21% Total expenses before custodian fee reduction 1.49% 1.58% 1.66% 1.70% 1.70% Expenses after custodian fee reduction excluding interest and fees 1.48% 1.53% 1.48% 1.47% 1.46% Net investment income 3.40% 3.95% 3.62% 3.41% 3.07% Portfolio Turnover 5% 18% 15% 26% 18% (1) For the period from the start of business, April 28, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) For the year ended August 31, 2006. S e e notes to financ ial statem ents 89 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Georgia Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.500 $ 8.730 $ 9.130 $ 9.460 $ 9.510 $ 9.480 Income (Loss) From Operations Net investment income $ 0.199 $ 0.391 $ 0.393 $ 0.393 $ 0.420 $ 0.448 Net realized and unrealized gain (loss) 0.262 (0.229) (0.399) (0.321) (0.044) 0.039 Total income (loss) from operations $ 0.461 $ 0.162 $ (0.006) $ 0.072 $ 0.376 $ 0.487 Less Distributions From net investment income $ (0.191) $ (0.392) $ (0.394) $ (0.402) $ (0.426) $ (0.457) Total distributions $ (0.191) $ (0.392) $ (0.394) $ (0.402) $ (0.426) $ (0.457) Net asset value  End of period $ 8.770 $ 8.500 $ 8.730 $ 9.130 $ 9.460 $ 9.510 Total Return 5.46% 2.30% (0.07)% 0.71% 4.10% 5.25% Ratios/Supplemental Data Net assets, end of period (000s omitted) $63,050 $63,387 $68,832 $69,269 $49,431 $42,511 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.74% 0.83% 0.77% 0.76% 0.75% 0.77% Interest and fee expense 0.09% 0.18% 0.21% 0.29% 0.45% 0.34% Total expenses before custodian fee reduction 0.83% 1.01% 0.98% 1.05% 1.20% 1.11% Expenses after custodian fee reduction excluding interest and fees 0.74% 0.81% 0.74% 0.71% 0.73% 0.75% Net investment income 4.59% 4.92% 4.37% 4.18% 4.49% 4.71% Portfolio Turnover of the Portfolio      2% Portfolio Turnover of the Fund 9% 18% 34% 12% 20% 11% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 90 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Georgia Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.080 $ 9.320 $ 9.750 $10.100 $10.150 $10.130 Income (Loss) From Operations Net investment income $ 0.178 $ 0.354 $ 0.348 $ 0.347 $ 0.375 $ 0.404 Net realized and unrealized gain (loss) 0.284 (0.241) (0.433) (0.343) (0.046) 0.028 Total income (loss) from operations $ 0.462 $ 0.113 $(0.085) $ 0.004 $ 0.329 $ 0.432 Less Distributions From net investment income $(0.172) $(0.353) $(0.345) $ (0.354) $ (0.379) $ (0.412) Total distributions $(0.172) $(0.353) $(0.345) $ (0.354) $ (0.379) $ (0.412) Net asset value  End of period $ 9.370 $ 9.080 $ 9.320 $ 9.750 $10.100 $10.150 Total Return 5.11% 1.45% (0.78)% (0.02)% 3.35% 4.52% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 5,914 $ 6,387 $ 8,301 $11,363 $13,382 $15,075 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.49% 1.57% 1.52% 1.51% 1.50% 1.52% Interest and fee expense 0.09% 0.18% 0.21% 0.29% 0.45% 0.34% Total expenses before custodian fee reduction 1.58% 1.75% 1.73% 1.80% 1.95% 1.86% Expenses after custodian fee reduction excluding interest and fees 1.49% 1.56% 1.49% 1.46% 1.48% 1.50% Net investment income 3.84% 4.18% 3.62% 3.44% 3.75% 3.98% Portfolio Turnover of the Portfolio      2% Portfolio Turnover of the Fund 9% 18% 34% 12% 20% 11% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) Portfolio turnover represents the rate of portfolio activity for the period while the Fund was making investments directly into the Portfolio. S e e notes to financ ial statem ents 91 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Georgia Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.090 $ 9.330 $ 9.760 $10.100 $ 9.980 Income (Loss) From Operations Net investment income $ 0.178 $ 0.354 $ 0.345 $ 0.342 $ 0.116 Net realized and unrealized gain (loss) 0.285 (0.241) (0.429) (0.328) 0.133 Total income (loss) from operations $ 0.463 $ 0.113 $(0.084) $ 0.014 $ 0.249 Less Distributions From net investment income $(0.173) $(0.353) $(0.346) $ (0.354) $(0.129) Total distributions $(0.173) $(0.353) $(0.346) $ (0.354) $ (0.129) Net asset value  End of period $ 9.380 $ 9.090 $ 9.330 $ 9.760 $10.100 Total Return 5.11% 1.56% (0.88)% 0.08% 2.52% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 9,349 $ 8,190 $ 7,688 $ 6,318 $ 1,185 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.49% 1.57% 1.53% 1.51% 1.50% Interest and fee expense 0.09% 0.18% 0.21% 0.29% 0.45% Total expenses before custodian fee reduction 1.58% 1.75% 1.74% 1.80% 1.95% Expenses after custodian fee reduction excluding interest and fees 1.49% 1.56% 1.49% 1.46% 1.48% Net investment income 3.84% 4.16% 3.60% 3.41% 3.28% Portfolio Turnover 9% 18% 34% 12% 20% (1) For the period from the start of business, April 25, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem ents 92 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Georgia Fund  Class I Six Months Ended February 28, 2010 Year Ended Period Ended (Unaudited) August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 8.520 $ 8.750 $ 8.400 Income (Loss) From Operations Net investment income $ 0.209 $ 0.407 $ 0.208 Net realized and unrealized gain (loss) 0.271 (0.228) 0.347 Total income from operations $ 0.480 $ 0.179 $ 0.555 Less Distributions From net investment income $(0.200) $(0.409) $(0.205) Total distributions $(0.200) $(0.409) $(0.205) Net asset value  End of period $ 8.800 $ 8.520 $ 8.750 Total Return 5.67% 2.51% 6.62% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 7,677 $ 6,555 $ 4,579 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.55% 0.62% 0.58% Interest and fee expense 0.09% 0.18% 0.21% Total expenses before custodian fee reduction 0.64% 0.80% 0.79% Expenses after custodian fee reduction excluding interest and fees 0.55% 0.61% 0.55% Net investment income 4.81% 5.12% 4.75% Portfolio Turnover 9% 18% 34% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem ents 93 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Kentucky Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.410 $ 8.610 $ 8.970 $ 9.240 $ 9.320 $ 9.320 Income (Loss) From Operations Net investment income $ 0.191 $ 0.382 $ 0.386 $ 0.399 $ 0.400 $ 0.424 Net realized and unrealized gain (loss) 0.344 (0.200) (0.359) (0.277) (0.074) 0.005 Total income from operations $ 0.535 $ 0.182 $ 0.027 $ 0.122 $ 0.326 $ 0.429 Less Distributions From net investment income $ (0.185) $ (0.382) $ (0.387) $ (0.392) $ (0.406) $ (0.429) Total distributions $ (0.185) $ (0.382) $ (0.387) $ (0.392) $ (0.406) $ (0.429) Net asset value  End of period $ 8.760 $ 8.410 $ 8.610 $ 8.970 $ 9.240 $ 9.320 Total Return 6.41% 2.44% 0.29% 1.31% 3.63% 4.71% Ratios/Supplemental Data Net assets, end of period (000s omitted) $48,966 $46,662 $49,880 $50,736 $52,188 $50,371 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.72% 0.78% 0.77% 0.78% 0.79% 0.77% Interest and fee expense   0.03% 0.06% 0.06% 0.05% Total expenses before custodian fee reduction 0.72% 0.78% 0.80% 0.84% 0.85% 0.82% Expenses after custodian fee reduction excluding interest and fees 0.72% 0.77% 0.75% 0.76% 0.76% 0.75% Net investment income 4.44% 4.75% 4.35% 4.35% 4.37% 4.56% Portfolio Turnover 1% 15% 19% 14% 11% 22% (1) Computed using average shares outstanding. (2) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 94 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Kentucky Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.080 $ 9.300 $ 9.680 $ 9.970 $10.050 $10.060 Income (Loss) From Operations Net investment income $ 0.171 $ 0.347 $ 0.345 $ 0.356 $ 0.359 $ 0.384 Net realized and unrealized gain (loss) 0.376 (0.222) (0.383) (0.298) (0.076) (0.007) Total income (loss) from operations $ 0.547 $ 0.125 $(0.038) $ 0.058 $ 0.283 $ 0.377 Less Distributions From net investment income $(0.167) $(0.345) $(0.342) $(0.348) $ (0.363) $ (0.387) Total distributions $(0.167) $(0.345) $(0.342) $(0.348) $ (0.363) $ (0.387) Net asset value  End of period $ 9.460 $ 9.080 $ 9.300 $ 9.680 $ 9.970 $10.050 Total Return 6.06% 1.60% (0.41)% 0.56% 2.92% 3.99% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,876 $ 4,186 $ 6,236 $ 8,050 $10,122 $13,305 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.47% 1.53% 1.52% 1.53% 1.54% 1.52% Interest and fee expense   0.03% 0.06% 0.06% 0.05% Total expenses before custodian fee reduction 1.47% 1.53% 1.55% 1.59% 1.60% 1.57% Expenses after custodian fee reduction excluding interest and fees 1.47% 1.52% 1.50% 1.51% 1.51% 1.50% Net investment income 3.69% 4.01% 3.60% 3.60% 3.63% 3.82% Portfolio Turnover 1% 15% 19% 14% 11% 22% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.17% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 95 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Kentucky Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.090 $ 9.300 $ 9.680 $ 9.970 $ 9.940 Income (Loss) From Operations Net investment income $ 0.171 $ 0.348 $ 0.346 $ 0.354 $ 0.147 Net realized and unrealized gain (loss) 0.366 (0.213) (0.384) (0.296) 0.037 Total income (loss) from operations $ 0.537 $ 0.135 $(0.038) $ 0.058 $ 0.184 Less Distributions From net investment income $(0.167) $(0.345) $(0.342) $(0.348) $ (0.154) Total distributions $(0.167) $(0.345) $(0.342) $(0.348) $ (0.154) Net asset value  End of period $ 9.460 $ 9.090 $ 9.300 $ 9.680 $ 9.970 Total Return 5.94% 1.71% (0.41)% 0.56% 1.89% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 2,381 $ 2,509 $ 2,189 $ 1,994 $ 297 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.47% 1.53% 1.52% 1.53% 1.54% Interest and fee expense   0.03% 0.06% 0.06% Total expenses before custodian fee reduction 1.47% 1.53% 1.55% 1.59% 1.60% Expenses after custodian fee reduction excluding interest and fees 1.47% 1.52% 1.50% 1.51% 1.51% Net investment income 3.69% 4.00% 3.62% 3.59% 3.37% Portfolio Turnover 1% 15% 19% 14% 11% (1) For the period from the start of business, March 23, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem ents 96 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Louisiana Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.960 $ 9.170 $ 9.660 $ 9.960 $ 9.960 $ 9.840 Income (Loss) From Operations Net investment income $ 0.219 $ 0.428 $ 0.423 $ 0.425 $ 0.449 $ 0.460 Net realized and unrealized gain (loss) 0.319 (0.213) (0.484) (0.285)  0.123 Total income (loss) from operations $ 0.538 $ 0.215 $ (0.061) $ 0.140 $ 0.449 $ 0.583 Less Distributions From net investment income $ (0.208) $ (0.425) $ (0.429) $ (0.440) $ (0.449) $ (0.463) Total distributions $ (0.208) $ (0.425) $ (0.429) $ (0.440) $ (0.449) $ (0.463) Net asset value  End of period $ 9.290 $ 8.960 $ 9.170 $ 9.660 $ 9.960 $ 9.960 Total Return 6.03% 2.85% (0.65)% 1.36% 4.66% 6.04% Ratios/Supplemental Data Net assets, end of period (000s omitted) $36,184 $37,019 $41,310 $40,323 $26,972 $22,317 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.69% 0.76% 0.72% 0.72% 0.71% 0.76% Interest and fee expense 0.01% 0.04% 0.15% 0.26% 0.26% 0.14% Total expenses before custodian fee reduction 0.70% 0.80% 0.87% 0.98% 0.97% 0.90% Expenses after custodian fee reduction excluding interest and fees 0.69% 0.75% 0.70% 0.67% 0.68% 0.75% Net investment income 4.77% 5.15% 4.46% 4.28% 4.57% 4.63% Portfolio Turnover 6% 30% 22% 19% 30% 12% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 97 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Louisiana Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.480 $ 9.690 $10.210 $10.530 $10.520 $10.400 Income (Loss) From Operations Net investment income $ 0.195 $ 0.386 $ 0.373 $ 0.374 $ 0.399 $ 0.411 Net realized and unrealized gain (loss) 0.331 (0.215) (0.519) (0.309) 0.006 0.120 Total income (loss) from operations $ 0.526 $ 0.171 $ (0.146) $ 0.065 $ 0.405 $ 0.531 Less Distributions From net investment income $(0.186) $(0.381) $ (0.374) $ (0.385) $ (0.395) $ (0.411) Total distributions $(0.186) $(0.381) $ (0.374) $ (0.385) $ (0.395) $ (0.411) Net asset value  End of period $ 9.820 $ 9.480 $ 9.690 $10.210 $10.530 $10.520 Total Return 5.57% 2.18% (1.46)% 0.57% 3.97% 5.36% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,722 $ 2,471 $ 3,891 $ 4,487 $ 6,124 $ 8,285 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.44% 1.51% 1.47% 1.47% 1.47% 1.51% Interest and fee expense 0.01% 0.04% 0.15% 0.26% 0.26% 0.14% Total expenses before custodian fee reduction 1.45% 1.55% 1.62% 1.73% 1.73% 1.65% Expenses after custodian fee reduction excluding interest and fees 1.44% 1.50% 1.45% 1.42% 1.44% 1.50% Net investment income 4.00% 4.42% 3.71% 3.56% 3.84% 3.91% Portfolio Turnover 6% 30% 22% 19% 30% 12% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.17% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 98 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Louisiana Fund  Class C Six Months Ended February 28, 2010 Year Ended Period Ended (Unaudited) August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 9.490 $ 9.710 $10.230 Income (Loss) From Operations Net investment income $ 0.196 $ 0.388 $ 0.286 Net realized and unrealized gain (loss) 0.340 (0.227) (0.528) Total income (loss) from operations $ 0.536 $ 0.161 $ (0.242) Less Distributions From net investment income $(0.186) $(0.381) $ (0.278) Total distributions $(0.186) $(0.381) $ (0.278) Net asset value  End of period $ 9.840 $ 9.490 $ 9.710 Total Return 5.67% 2.18% (2.47)% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 1,772 $ 1,677 $ 240 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.44% 1.50% 1.47% Interest and fee expense 0.01% 0.04% 0.15% Total expenses before custodian fee reduction 1.45% 1.54% 1.62% Expenses after custodian fee reduction excluding interest and fees 1.44% 1.50% 1.44% Net investment income 4.03% 4.35% 3.90% Portfolio Turnover 6% 30% 22% (1) For the period from the start of business, December 4, 2007, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem ents 99 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Maryland Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.670 $ 8.900 $ 9.260 $ 9.620 $ 9.590 $ 9.490 Income (Loss) From Operations Net investment income $ 0.198 $ 0.403 $ 0.404 $ 0.411 $ 0.454 $ 0.442 Net realized and unrealized gain (loss) 0.315 (0.226) (0.348) (0.347) 0.005 0.094 Total income from operations $ 0.513 $ 0.177 $ 0.056 $ 0.064 $ 0.459 $ 0.536 Less Distributions From net investment income $ (0.193) $ (0.407) $ (0.416) $ (0.424) $ (0.429) $ (0.436) Total distributions $ (0.193) $ (0.407) $ (0.416) $ (0.424) $ (0.429) $ (0.436) Net asset value  End of period $ 8.990 $ 8.670 $ 8.900 $ 9.260 $ 9.620 $ 9.590 Total Return 5.95% 2.43% 0.60% 0.59% 4.94% 5.77% Ratios/Supplemental Data Net assets, end of period (000s omitted) $75,541 $75,555 $81,774 $75,025 $55,380 $45,791 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.77% 0.82% 0.77% 0.78% 0.79% 0.80% Interest and fee expense 0.03% 0.10% 0.23% 0.41% 0.76% 0.28% Total expenses before custodian fee reduction 0.80% 0.92% 1.00% 1.19% 1.55% 1.08% Expenses after custodian fee reduction excluding interest and fees 0.77% 0.81% 0.74% 0.73% 0.76% 0.79% Net investment income 4.45% 4.97% 4.41% 4.29% 4.78% 4.64% Portfolio Turnover 5% 16% 15% 6% 15% 10% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 100 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Maryland Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.460 $ 9.700 $10.090 $10.490 $10.460 $10.350 Income (Loss) From Operations Net investment income $ 0.179 $ 0.374 $ 0.368 $ 0.373 $ 0.419 $ 0.405 Net realized and unrealized gain (loss) 0.349 (0.239) (0.382) (0.388) 0.002 0.103 Total income (loss) from operations $ 0.528 $ 0.135 $ (0.014) $ (0.015) $ 0.421 $ 0.508 Less Distributions From net investment income $(0.178) $(0.375) $ (0.376) $ (0.385) $ (0.391) $ (0.398) Total distributions $(0.178) $(0.375) $ (0.376) $ (0.385) $ (0.391) $ (0.398) Net asset value  End of period $ 9.810 $ 9.460 $ 9.700 $10.090 $10.490 $10.460 Total Return 5.60% 1.76% (0.15)% (0.22)% 4.14% 5.17% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 7,033 $ 7,742 $10,140 $12,995 $17,178 $19,783 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.52% 1.58% 1.52% 1.53% 1.54% 1.55% Interest and fee expense 0.03% 0.10% 0.23% 0.41% 0.76% 0.28% Total expenses before custodian fee reduction 1.55% 1.68% 1.75% 1.94% 2.30% 1.83% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.56% 1.48% 1.48% 1.51% 1.54% Net investment income 3.69% 4.23% 3.67% 3.56% 4.05% 3.90% Portfolio Turnover 5% 16% 15% 6% 15% 10% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.17% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 101 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Maryland Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.460 $ 9.710 $10.090 $10.470 $10.340 Income (Loss) From Operations Net investment income $ 0.179 $ 0.373 $ 0.364 $ 0.366 $ 0.115 Net realized and unrealized gain (loss) 0.349 (0.248) (0.368) (0.361) 0.146 Total income (loss) from operations $ 0.528 $ 0.125 $ (0.004) $ 0.005 $ 0.261 Less Distributions From net investment income $ (0.178) $ (0.375) $ (0.376) $ (0.385) $ (0.131) Total distributions $ (0.178) $ (0.375) $ (0.376) $ (0.385) $ (0.131) Net asset value  End of period $ 9.810 $ 9.460 $ 9.710 $10.090 $10.470 Total Return 5.60% 1.65% (0.05)% (0.03)% 2.54% Ratios/Supplemental Data Net assets, end of period (000s omitted) $13,833 $12,388 $ 9,790 $ 6,878 $ 342 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.52% 1.57% 1.53% 1.53% 1.54% Interest and fee expense 0.03% 0.10% 0.23% 0.41% 0.76% Total expenses before custodian fee reduction 1.55% 1.67% 1.76% 1.94% 2.30% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.56% 1.49% 1.48% 1.51% Net investment income 3.69% 4.20% 3.65% 3.53% 3.31% Portfolio Turnover 5% 16% 15% 6% 15% (1) For the period from the start of business, May 2, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (4) Not annualized. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (8) For the year ended August 31, 2006. S e e notes to financ ial statem ents 102 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Maryland Fund  Class I Six Months Ended February 28, 2010 Year Ended Period Ended (Unaudited) August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 8.680 $ 8.900 $ 8.600 Income (Loss) From Operations Net investment income $ 0.205 $ 0.419 $ 0.206 Net realized and unrealized gain (loss) 0.326 (0.216) 0.310 Total income from operations $ 0.531 $ 0.203 $ 0.516 Less Distributions From net investment income $(0.201) $(0.423) $(0.216) Total distributions $(0.201) $(0.423) $(0.216) Net asset value  End of period $ 9.010 $ 8.680 $ 8.900 Total Return 6.15% 2.75% 6.01% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 4,403 $ 448 $ 85 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.57% 0.61% 0.58% Interest and fee expense 0.03% 0.10% 0.23% Total expenses before custodian fee reduction 0.60% 0.71% 0.81% Expenses after custodian fee reduction excluding interest and fees 0.57% 0.61% 0.54% Net investment income 4.60% 5.16% 4.60% Portfolio Turnover 5% 16% 15% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem ents 103 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Missouri Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.080 $ 9.370 $ 9.750 $10.120 $10.180 $10.080 Income (Loss) From Operations Net investment income $ 0.193 $ 0.389 $ 0.406 $ 0.415 $ 0.441 $ 0.462 Net realized and unrealized gain (loss) 0.276 (0.288) (0.377) (0.368) (0.058) 0.116 Total income from operations $ 0.469 $ 0.101 $ 0.029 $ 0.047 $ 0.383 $ 0.578 Less Distributions From net investment income $ (0.179) $ (0.391) $ (0.409) $ (0.417) $ (0.443) $ (0.478) Total distributions $ (0.179) $ (0.391) $ (0.409) $ (0.417) $ (0.443) $ (0.478) Net asset value  End of period $ 9.370 $ 9.080 $ 9.370 $ 9.750 $10.120 $10.180 Total Return 5.19% 1.41% 0.29% 0.41% 3.91% 5.87% Ratios/Supplemental Data Net assets, end of period (000s omitted) $90,988 $89,556 $94,078 $90,059 $64,947 $55,806 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.74% 0.80% 0.76% 0.75% 0.75% 0.79% Interest and fee expense 0.02% 0.04% 0.08% 0.17% 0.27% 0.21% Total expenses before custodian fee reduction 0.76% 0.84% 0.84% 0.92% 1.02% 1.00% Expenses after custodian fee reduction excluding interest and fees 0.74% 0.79% 0.74% 0.71% 0.71% 0.76% Net investment income 4.18% 4.51% 4.21% 4.12% 4.41% 4.58% Portfolio Turnover 4% 21% 18% 20% 27% 6% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 104 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Missouri Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $10.040 $10.360 $10.770 $11.180 $11.250 $11.140 Income (Loss) From Operations Net investment income $ 0.175 $ 0.359 $ 0.370 $ 0.377 $ 0.407 $ 0.429 Net realized and unrealized gain (loss) 0.296 (0.320) (0.410) (0.409) (0.071) 0.125 Total income (loss) from operations $ 0.471 $ 0.039 $ (0.040) $ (0.032) $ 0.336 $ 0.554 Less Distributions From net investment income $ (0.161) $ (0.359) $ (0.370) $ (0.378) $ (0.406) $ (0.444) Total distributions $ (0.161) $ (0.359) $ (0.370) $ (0.378) $ (0.406) $ (0.444) Net asset value  End of period $10.350 $10.040 $10.360 $10.770 $11.180 $11.250 Total Return 4.71% 0.64% (0.39)% (0.35)% 3.10% 5.26% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 5,419 $ 6,542 $ 7,404 $ 9,626 $11,169 $13,142 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.49% 1.55% 1.51% 1.50% 1.50% 1.54% Interest and fee expense 0.02% 0.04% 0.08% 0.17% 0.27% 0.21% Total expenses before custodian fee reduction 1.51% 1.59% 1.59% 1.67% 1.77% 1.75% Expenses after custodian fee reduction excluding interest and fees 1.49% 1.54% 1.49% 1.46% 1.46% 1.51% Net investment income 3.42% 3.77% 3.47% 3.38% 3.68% 3.85% Portfolio Turnover 4% 21% 18% 20% 27% 6% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 105 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Missouri Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $10.030 $10.350 $10.770 $11.170 $11.140 Income (Loss) From Operations Net investment income $ 0.175 $ 0.359 $ 0.364 $ 0.371 $ 0.189 Net realized and unrealized gain (loss) 0.296 (0.320) (0.414) (0.393) 0.052 Total income (loss) from operations $ 0.471 $ 0.039 $ (0.050) $ (0.022) $ 0.241 Less Distributions From net investment income $ (0.161) $ (0.359) $ (0.370) $ (0.378) $ (0.211) Total distributions $ (0.161) $ (0.359) $ (0.370) $ (0.378) $ (0.211) Net asset value  End of period $10.340 $10.030 $10.350 $10.770 $11.170 Total Return 4.72% 0.64% (0.48)% (0.26)% 2.20% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 5,629 $ 5,553 $ 5,561 $ 4,491 $ 1,117 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.49% 1.55% 1.52% 1.50% 1.50% Interest and fee expense 0.02% 0.04% 0.08% 0.17% 0.27% Total expenses before custodian fee reduction 1.51% 1.59% 1.60% 1.67% 1.77% Expenses after custodian fee reduction excluding interest and fees 1.49% 1.54% 1.49% 1.46% 1.46% Net investment income 3.42% 3.76% 3.42% 3.35% 3.17% Portfolio Turnover 4% 21% 18% 20% 27% (1) For the period from the start of business, February 16, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem ents 106 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s North Carolina Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.810 $ 8.810 $ 9.160 $ 9.370 $ 9.340 $ 9.390 Income (Loss) From Operations Net investment income $ 0.215 $ 0.418 $ 0.400 $ 0.404 $ 0.410 $ 0.419 Net realized and unrealized gain (loss) 0.246 (0.019) (0.355) (0.212) 0.025 (0.052) Total income from operations $ 0.461 $ 0.399 $ 0.045 $ 0.192 $ 0.435 $ 0.367 Less Distributions From net investment income $ (0.201) $ (0.399) $ (0.395) $ (0.402) $ (0.405) $ (0.417) Total distributions $ (0.201) $ (0.399) $ (0.395) $ (0.402) $ (0.405) $ (0.417) Net asset value  End of period $ 9.070 $ 8.810 $ 8.810 $ 9.160 $ 9.370 $ 9.340 Total Return 5.26% 4.99% 0.49% 2.04% 4.80% 4.00% Ratios/Supplemental Data Net assets, end of period (000s omitted) $80,720 $78,245 $86,348 $79,909 $67,480 $57,823 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.77% 0.82% 0.78% 0.77% 0.77% 0.79% Interest and fee expense 0.07% 0.11% 0.29% 0.58% 0.38% 0.16% Total expenses before custodian fee reduction 0.84% 0.93% 1.07% 1.35% 1.15% 0.95% Expenses after custodian fee reduction excluding interest and fees 0.77% 0.82% 0.75% 0.74% 0.75% 0.79% Net investment income 4.79% 5.11% 4.41% 4.32% 4.43% 4.48% Portfolio Turnover 7% 42% 23% 9% 18% 8% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 107 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s North Carolina Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.480 $ 9.470 $ 9.850 $10.080 $10.040 $10.100 Income (Loss) From Operations Net investment income $ 0.195 $ 0.383 $ 0.357 $ 0.360 $ 0.368 $ 0.375 Net realized and unrealized gain (loss) 0.269 (0.011) (0.388) (0.233) 0.032 (0.061) Total income (loss) from operations $ 0.464 $ 0.372 $(0.031) $ 0.127 $ 0.400 $ 0.314 Less Distributions From net investment income $(0.184) $(0.362) $(0.349) $ (0.357) $ (0.360) $ (0.374) Total distributions $(0.184) $(0.362) $(0.349) $ (0.357) $ (0.360) $ (0.374) Net asset value  End of period $ 9.760 $ 9.480 $ 9.470 $ 9.850 $10.080 $10.040 Total Return 4.92% 4.30% (0.33)% 1.23% 4.09% 3.32% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 4,524 $ 5,209 $ 6,719 $ 8,683 $12,145 $15,344 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.52% 1.57% 1.53% 1.52% 1.52% 1.54% Interest and fee expense 0.07% 0.11% 0.29% 0.58% 0.38% 0.16% Total expenses before custodian fee reduction 1.59% 1.68% 1.82% 2.10% 1.90% 1.70% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.57% 1.50% 1.49% 1.50% 1.54% Net investment income 4.06% 4.37% 3.66% 3.57% 3.69% 3.73% Portfolio Turnover 7% 42% 23% 9% 18% 8% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 108 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s North Carolina Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.480 $ 9.470 $ 9.850 $10.070 $ 9.910 Income (Loss) From Operations Net investment income $ 0.194 $ 0.384 $ 0.355 $ 0.357 $ 0.097 Net realized and unrealized gain (loss) 0.270 (0.012) (0.386) (0.220) 0.183 Total income (loss) from operations $ 0.464 $ 0.372 $(0.031) $ 0.137 $ 0.280 Less Distributions From net investment income $ (0.184) $(0.362) $(0.349) $ (0.357) $(0.120) Total distributions $ (0.184) $(0.362) $(0.349) $ (0.357) $ (0.120) Net asset value  End of period $ 9.760 $ 9.480 $ 9.470 $ 9.850 $10.070 Total Return 4.92% 4.30% (0.33)% 1.34% 2.85% Ratios/Supplemental Data Net assets, end of period (000s omitted) $11,231 $ 8,734 $ 8,073 $ 4,880 $ 527 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.52% 1.57% 1.53% 1.51% 1.52% Interest and fee expense 0.07% 0.11% 0.29% 0.58% 0.38% Total expenses before custodian fee reduction 1.59% 1.68% 1.82% 2.09% 1.90% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.57% 1.50% 1.48% 1.50% Net investment income 4.03% 4.36% 3.65% 3.56% 2.91% Portfolio Turnover 7% 42% 23% 9% 18% (1) For the period from the start of business, May 2, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem ents 109 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s North Carolina Fund  Class I Six Months Ended February 28, 2010 Year Ended Period Ended (Unaudited) August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 8.830 $ 8.820 $ 8.550 Income (Loss) From Operations Net investment income $ 0.224 $ 0.437 $ 0.216 Net realized and unrealized gain (loss) 0.256 (0.010) 0.259 Total income from operations $ 0.480 $ 0.427 $ 0.475 Less Distributions From net investment income $ (0.210) $(0.417) $(0.205) Total distributions $ (0.210) $(0.417) $(0.205) Net asset value  End of period $ 9.100 $ 8.830 $ 8.820 Total Return 5.47% 5.32% 5.56% Ratios/Supplemental Data Net assets, end of period (000s omitted) $14,824 $ 8,303 $ 950 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.57% 0.63% 0.58% Interest and fee expense 0.07% 0.11% 0.29% Total expenses before custodian fee reduction 0.64% 0.74% 0.87% Expenses after custodian fee reduction excluding interest and fees 0.57% 0.62% 0.54% Net investment income 4.99% 5.33% 4.86% Portfolio Turnover 7% 42% 23% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem ents 110 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Oregon Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.510 $ 8.720 $ 9.260 $ 9.550 $ 9.460 $ 9.480 Income (Loss) From Operations Net investment income $ 0.205 $ 0.399 $ 0.410 $ 0.411 $ 0.443 $ 0.470 Net realized and unrealized gain (loss) 0.224 (0.210) (0.533) (0.278) 0.089 (0.015) Total income (loss) from operations $ 0.429 $ 0.189 $ (0.123) $ 0.133 $ 0.532 $ 0.455 Less Distributions From net investment income $ (0.189) $ (0.399) $ (0.417) $ (0.423) $ (0.442) $ (0.475) Total distributions $ (0.189) $ (0.399) $ (0.417) $ (0.423) $ (0.442) $ (0.475) Net asset value  End of period $ 8.750 $ 8.510 $ 8.720 $ 9.260 $ 9.550 $ 9.460 Total Return 5.07% 2.65% (1.36)% 1.34% 5.78% 4.91% Ratios/Supplemental Data Net assets, end of period (000s omitted) $121,559 $118,827 $124,199 $110,060 $73,764 $66,240 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.77% 0.82% 0.76% 0.78% 0.77% 0.80% Interest and fee expense 0.04% 0.12% 0.22% 0.47% 0.46% 0.26% Total expenses before custodian fee reduction 0.81% 0.94% 0.98% 1.25% 1.23% 1.06% Expenses after custodian fee reduction excluding interest and fees 0.77% 0.81% 0.74% 0.75% 0.75% 0.79% Net investment income 4.75% 5.05% 4.53% 4.31% 4.69% 4.96% Portfolio Turnover 13% 42% 34% 42% 15% 27% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 111 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Oregon Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.310 $ 9.540 $10.120 $10.440 $10.340 $10.370 Income (Loss) From Operations Net investment income $ 0.189 $ 0.372 $ 0.375 $ 0.376 $ 0.408 $ 0.438 Net realized and unrealized gain (loss) 0.244 (0.233) (0.577) (0.312) 0.097 (0.026) Total income (loss) from operations $ 0.433 $ 0.139 $ (0.202) $ 0.064 $ 0.505 $ 0.412 Less Distributions From net investment income $ (0.173) $ (0.369) $ (0.378) $ (0.384) $ (0.405) $ (0.442) Total distributions $ (0.173) $ (0.369) $ (0.378) $ (0.384) $ (0.405) $ (0.442) Net asset value  End of period $ 9.570 $ 9.310 $ 9.540 $10.120 $10.440 $10.340 Total Return 4.67% 1.85% (2.04)% 0.56% 5.00% 4.24% Ratios/Supplemental Data Net assets, end of period (000s omitted) $11,260 $12,114 $14,432 $17,077 $21,015 $22,363 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.52% 1.56% 1.51% 1.53% 1.52% 1.55% Interest and fee expense 0.04% 0.12% 0.22% 0.47% 0.46% 0.26% Total expenses before custodian fee reduction 1.56% 1.68% 1.73% 2.00% 1.98% 1.81% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.56% 1.49% 1.50% 1.50% 1.54% Net investment income 4.00% 4.31% 3.77% 3.60% 3.96% 4.24% Portfolio Turnover 13% 42% 34% 42% 15% 27% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 112 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Oregon Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.320 $ 9.550 $10.130 $10.440 $10.400 Income (Loss) From Operations Net investment income $ 0.189 $ 0.371 $ 0.373 $ 0.368 $ 0.172 Net realized and unrealized gain (loss) 0.244 (0.232) (0.575) (0.294) 0.061 Total income (loss) from operations $ 0.433 $ 0.139 $ (0.202) $ 0.074 $ 0.233 Less Distributions From net investment income $ (0.173) $ (0.369) $ (0.378) $ (0.384) $ (0.193) Total distributions $ (0.173) $ (0.369) $ (0.378) $ (0.384) $ (0.193) Net asset value  End of period $ 9.580 $ 9.320 $ 9.550 $10.130 $10.440 Total Return 4.67% 1.85% (2.03)% 0.66% 2.27% Ratios/Supplemental Data Net assets, end of period (000s omitted) $20,397 $19,429 $16,927 $ 8,362 $ 666 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.52% 1.57% 1.52% 1.53% 1.52% Interest and fee expense 0.04% 0.12% 0.22% 0.47% 0.46% Total expenses before custodian fee reduction 1.56% 1.69% 1.74% 2.00% 1.98% Expenses after custodian fee reduction excluding interest and fees 1.52% 1.56% 1.49% 1.50% 1.50% Net investment income 4.00% 4.29% 3.78% 3.54% 3.32% Portfolio Turnover 13% 42% 34% 42% 15% (1) For the period from the start of business, May 2, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem ents 113 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s South Carolina Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.870 $ 9.100 $ 9.700 $ 10.050 $10.060 $ 9.710 Income (Loss) From Operations Net investment income $ 0.205 $ 0.405 $ 0.420 $ 0.409 $ 0.423 $ 0.463 Net realized and unrealized gain (loss) 0.231 (0.233) (0.598) (0.346) (0.002) 0.370 Total income (loss) from operations $ 0.436 $ 0.172 $ (0.178) $ 0.063 $ 0.421 $ 0.833 Less Distributions From net investment income $ (0.186) $ (0.402) $ (0.422) $ (0.413) $ (0.431) $ (0.483) Total distributions $ (0.186) $ (0.402) $ (0.422) $ (0.413) $ (0.431) $ (0.483) Net asset value  End of period $ 9.120 $ 8.870 $ 9.100 $ 9.700 $10.050 $10.060 Total Return 4.93% 2.23% (1.75)% 0.55% 4.35% 8.78% Ratios/Supplemental Data Net assets, end of period (000s omitted) $101,418 $103,451 $110,470 $103,975 $71,412 $50,593 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.75% 0.80% 0.77% 0.76% 0.75% 0.75% Interest and fee expense 0.02% 0.10% 0.22% 0.45% 0.37% 0.37% Total expenses before custodian fee reduction 0.77% 0.90% 0.99% 1.21% 1.12% 1.12% Expenses after custodian fee reduction excluding interest and fees 0.75% 0.80% 0.75% 0.73% 0.73% 0.72% Net investment income 4.51% 4.91% 4.44% 4.06% 4.28% 4.69% Portfolio Turnover 14% 44% 47% 33% 42% 29% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 114 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s South Carolina Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.410 $ 9.650 $10.280 $10.660 $10.670 $10.300 Income (Loss) From Operations Net investment income $ 0.181 $ 0.364 $ 0.371 $ 0.356 $ 0.372 $ 0.417 Net realized and unrealized gain (loss) 0.243 (0.246) (0.631) (0.378) (0.005) 0.387 Total income (loss) from operations $ 0.424 $ 0.118 $ (0.260) $ (0.022) $ 0.367 $ 0.804 Less Distributions From net investment income $(0.164) $(0.358) $ (0.370) $ (0.358) $ (0.377) $ (0.434) Total distributions $(0.164) $(0.358) $ (0.370) $ (0.358) $ (0.377) $ (0.434) Net asset value  End of period $ 9.670 $ 9.410 $ 9.650 $10.280 $10.660 $10.670 Total Return 4.52% 1.59% (2.56)% (0.29)% 3.57% 8.16% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 8,647 $ 9,442 $11,316 $14,559 $17,667 $18,039 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.50% 1.56% 1.52% 1.51% 1.50% 1.50% Interest and fee expense 0.02% 0.10% 0.22% 0.45% 0.37% 0.37% Total expenses before custodian fee reduction 1.52% 1.66% 1.74% 1.96% 1.87% 1.87% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.56% 1.50% 1.48% 1.48% 1.47% Net investment income 3.76% 4.17% 3.69% 3.33% 3.55% 3.98% Portfolio Turnover 14% 44% 47% 33% 42% 29% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.18% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 115 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s South Carolina Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.410 $ 9.660 $10.280 $10.660 $10.470 Income (Loss) From Operations Net investment income $ 0.181 $ 0.364 $ 0.369 $ 0.349 $ 0.218 Net realized and unrealized gain (loss) 0.243 (0.256) (0.619) (0.371) 0.199 Total income (loss) from operations $ 0.424 $ 0.108 $ (0.250) $ (0.022) $ 0.417 Less Distributions From net investment income $ (0.164) $ (0.358) $ (0.370) $ (0.358) $ (0.227) Total distributions $ (0.164) $ (0.358) $ (0.370) $ (0.358) $ (0.227) Net asset value  End of period $ 9.670 $ 9.410 $ 9.660 $10.280 $10.660 Total Return 4.51% 1.48% (2.46)% (0.29)% 4.04% Ratios/Supplemental Data Net assets, end of period (000s omitted) $26,241 $23,022 $20,867 $13,623 $ 2,272 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.50% 1.55% 1.52% 1.51% 1.50% Interest and fee expense 0.02% 0.10% 0.22% 0.45% 0.37% Total expenses before custodian fee reduction 1.52% 1.65% 1.74% 1.96% 1.87% Expenses after custodian fee reduction excluding interest and fees 1.50% 1.55% 1.50% 1.48% 1.48% Net investment income 3.76% 4.15% 3.69% 3.29% 3.27% Portfolio Turnover 14% 44% 47% 33% 42% (1) For the period from the start of business, January 12, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem ents 116 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s South Carolina Fund  Class I Six Months Ended February 28, 2010 Year Ended Period Ended (Unaudited) August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 8.880 $ 9.110 $ 8.620 Income (Loss) From Operations Net investment income $ 0.214 $ 0.422 $ 0.215 Net realized and unrealized gain (loss) 0.231 (0.233) 0.496 Total income from operations $ 0.445 $ 0.189 $ 0.711 Less Distributions From net investment income $ (0.195) $ (0.419) $ (0.221) Total distributions $ (0.195) $ (0.419) $ (0.221) Net asset value  End of period $ 9.130 $ 8.880 $ 9.110 Total Return 5.03% 2.56% 8.26% Ratios/Supplemental Data Net assets, end of period (000s omitted) $32,597 $23,727 $22,826 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.56% 0.60% 0.55% Interest and fee expense 0.02% 0.10% 0.22% Total expenses before custodian fee reduction 0.58% 0.70% 0.77% Expenses after custodian fee reduction excluding interest and fees 0.56% 0.60% 0.54% Net investment income 4.72% 5.11% 4.68% Portfolio Turnover 14% 44% 47% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem ents 117 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Tennessee Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.670 $ 9.100 $ 9.530 $ 9.850 $ 9.880 $ 9.900 Income (Loss) From Operations Net investment income $ 0.192 $ 0.388 $ 0.409 $ 0.407 $ 0.419 $ 0.431 Net realized and unrealized gain (loss) 0.270 (0.424) (0.433) (0.318) (0.028) (0.001) Total income (loss) from operations $ 0.462 $ (0.036) $ (0.024) $ 0.089 $ 0.391 $ 0.430 Less Distributions From net investment income $ (0.182) $ (0.394) $ (0.406) $ (0.409) $ (0.421) $ (0.450) Total distributions $ (0.182) $ (0.394) $ (0.406) $ (0.409) $ (0.421) $ (0.450) Net asset value  End of period $ 8.950 $ 8.670 $ 9.100 $ 9.530 $ 9.850 $ 9.880 Total Return 5.37% (0.03)% (0.26)% 0.85% 4.09% 4.44% Ratios/Supplemental Data Net assets, end of period (000s omitted) $48,613 $46,787 $49,219 $49,444 $46,023 $42,088 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.72% 0.79% 0.74% 0.75% 0.73% 0.76% Interest and fee expense 0.01% 0.03% 0.09% 0.21% 0.19% 0.16% Total expenses before custodian fee reduction 0.73% 0.82% 0.83% 0.96% 0.92% 0.92% Expenses after custodian fee reduction excluding interest and fees 0.72% 0.79% 0.72% 0.72% 0.70% 0.75% Net investment income 4.36% 4.72% 4.35% 4.15% 4.30% 4.36% Portfolio Turnover 8% 20% 26% 20% 16% 13% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 118 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Tennessee Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.450 $ 9.910 $10.380 $10.730 $10.750 $10.780 Income (Loss) From Operations Net investment income $ 0.173 $ 0.356 $ 0.369 $ 0.365 $ 0.378 $ 0.390 Net realized and unrealized gain (loss) 0.291 (0.458) (0.475) (0.350) (0.020) (0.010) Total income (loss) from operations $ 0.464 $(0.102) $ (0.106) $ 0.015 $ 0.358 $ 0.380 Less Distributions From net investment income $(0.164) $(0.358) $ (0.364) $ (0.365) $ (0.378) $ (0.410) Total distributions $(0.164) $(0.358) $ (0.364) $ (0.365) $ (0.378) $ (0.410) Net asset value  End of period $ 9.750 $ 9.450 $ 9.910 $10.380 $10.730 $10.750 Total Return 4.94% (0.73)% (1.05)% 0.09% 3.43% 3.75% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 3,615 $ 4,069 $ 5,247 $ 6,215 $ 8,638 $10,346 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.47% 1.54% 1.49% 1.50% 1.48% 1.51% Interest and fee expense 0.01% 0.03% 0.09% 0.21% 0.19% 0.16% Total expenses before custodian fee reduction 1.48% 1.57% 1.58% 1.71% 1.67% 1.67% Expenses after custodian fee reduction excluding interest and fees 1.47% 1.54% 1.47% 1.47% 1.45% 1.50% Net investment income 3.61% 3.99% 3.60% 3.41% 3.56% 3.63% Portfolio Turnover 8% 20% 26% 20% 16% 13% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 119 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Tennessee Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.440 $ 9.910 $10.370 $10.720 $10.580 Income (Loss) From Operations Net investment income $ 0.173 $ 0.351 $ 0.366 $ 0.362 $ 0.110 Net realized and unrealized gain (loss) 0.291 (0.463) (0.463) (0.347) 0.156 Total income (loss) from operations $ 0.464 $(0.112) $ (0.097) $ 0.015 $ 0.266 Less Distributions From net investment income $(0.164) $(0.358) $ (0.363) $ (0.365) $ (0.126) Total distributions $(0.164) $(0.358) $ (0.363) $ (0.365) $ (0.126) Net asset value  End of period $ 9.740 $ 9.440 $ 9.910 $10.370 $10.720 Total Return 4.94% (0.83)% (0.95)% 0.09% 2.54% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 7,315 $ 6,004 $ 4,078 $ 2,683 $ 559 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.46% 1.54% 1.50% 1.49% 1.48% Interest and fee expense 0.01% 0.03% 0.09% 0.21% 0.19% Total expenses before custodian fee reduction 1.47% 1.57% 1.59% 1.70% 1.67% Expenses after custodian fee reduction excluding interest and fees 1.46% 1.54% 1.47% 1.46% 1.45% Net investment income 3.60% 3.93% 3.59% 3.40% 3.10% Portfolio Turnover 8% 20% 26% 20% 16% (1) For the period from the start of business, May 2, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem ents 120 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Virginia Fund  Class A Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 8.360 $ 8.690 $ 9.280 $ 9.770 $ 9.790 $ 9.590 Income (Loss) From Operations Net investment income $ 0.200 $ 0.391 $ 0.412 $ 0.403 $ 0.418 $ 0.426 Net realized and unrealized gain (loss) 0.271 (0.327) (0.592) (0.485) (0.025) 0.202 Total income (loss) from operations $ 0.471 $ 0.064 $ (0.180) $ (0.082) $ 0.393 $ 0.628 Less Distributions From net investment income $ (0.181) $ (0.394) $ (0.410) $ (0.408) $ (0.413) $ (0.428) Total distributions $ (0.181) $ (0.394) $ (0.410) $ (0.408) $ (0.413) $ (0.428) Net asset value  End of period $ 8.650 $ 8.360 $ 8.690 $ 9.280 $ 9.770 $ 9.790 Total Return 5.67% 1.27% (2.00)% (0.95)% 4.16% 6.70% Ratios/Supplemental Data Net assets, end of period (000s omitted) $104,434 $105,788 $107,673 $107,632 $89,098 $78,848 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.76% 0.83% 0.78% 0.78% 0.77% 0.80% Interest and fee expense 0.04% 0.12% 0.37% 0.57% 0.54% 0.23% Total expenses before custodian fee reduction 0.80% 0.95% 1.15% 1.35% 1.31% 1.03% Expenses after custodian fee reduction excluding interest and fees 0.76% 0.82% 0.76% 0.76% 0.76% 0.79% Net investment income 4.68% 5.06% 4.53% 4.14% 4.34% 4.41% Portfolio Turnover 2% 32% 26% 28% 30% 47% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Annualized. (5) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (6) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (7) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 121 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Virginia Fund  Class B Six Months Ended February 28, 2010 Year Ended August 31, (Unaudited) 2009 2008 2007 2006 2005 Net asset value  Beginning of period $ 9.250 $ 9.620 $10.270 $10.820 $10.830 $10.610 Income (Loss) From Operations Net investment income $ 0.185 $ 0.370 $ 0.381 $ 0.367 $ 0.384 $ 0.392 Net realized and unrealized gain (loss) 0.303 (0.370) (0.656) (0.547) (0.018) 0.222 Total income (loss) from operations $ 0.488 $  $ (0.275) $ (0.180) $ 0.366 $ 0.614 Less Distributions From net investment income $(0.168) $(0.370) $ (0.375) $ (0.370) $ (0.376) $ (0.394) Total distributions $(0.168) $(0.370) $ (0.375) $ (0.370) $ (0.376) $ (0.394) Net asset value  End of period $ 9.570 $ 9.250 $ 9.620 $10.270 $10.820 $10.830 Total Return 5.30% 0.43% (2.73)% (1.77)% 3.49% 6.06% Ratios/Supplemental Data Net assets, end of period (000s omitted) $ 8,201 $ 9,863 $14,451 $19,055 $24,411 $29,456 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.51% 1.58% 1.53% 1.53% 1.52% 1.55% Interest and fee expense 0.04% 0.12% 0.37% 0.57% 0.54% 0.23% Total expenses before custodian fee reduction 1.55% 1.70% 1.90% 2.10% 2.06% 1.78% Expenses after custodian fee reduction excluding interest and fees 1.51% 1.57% 1.51% 1.51% 1.51% 1.54% Net investment income 3.92% 4.34% 3.78% 3.40% 3.61% 3.67% Portfolio Turnover 2% 32% 26% 28% 30% 47% (1) Computed using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (3) Not annualized. (4) Total return reflects an increase of 0.16% due to a change in the timing of the payment and reinvestment of distributions. (5) Annualized. (6) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (7) Includes the Funds share of the corresponding Portfolios allocated expenses while the Fund was making investments directly into the Portfolio. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). S e e notes to financ ial statem ents 122 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Virginia Fund  Class C Six Months Ended February 28, 2010 Year Ended August 31, Period Ended (Unaudited) 2009 2008 2007 August 31, 2006 Net asset value  Beginning of period $ 9.260 $ 9.630 $10.280 $10.810 $10.660 Income (Loss) From Operations Net investment income $ 0.186 $ 0.368 $ 0.381 $ 0.365 $ 0.198 Net realized and unrealized gain (loss) 0.303 (0.368) (0.656) (0.525) 0.158 Total income (loss) from operations $ 0.489 $  $ (0.275) $ (0.160) $ 0.356 Less Distributions From net investment income $ (0.169) $ (0.370) $ (0.375) $ (0.370) $ (0.206) Total distributions $ (0.169) $ (0.370) $ (0.375) $ (0.370) $ (0.206) Net asset value  End of period $ 9.580 $ 9.260 $ 9.630 $10.280 $10.810 Total Return 5.30% 0.43% (2.73)% (1.58)% 3.38% Ratios/Supplemental Data Net assets, end of period (000s omitted) $13,507 $12,287 $ 9,451 $ 5,236 $ 548 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 1.51% 1.59% 1.53% 1.53% 1.52% Interest and fee expense 0.04% 0.12% 0.37% 0.57% 0.54% Total expenses before custodian fee reduction 1.55% 1.71% 1.90% 2.10% 2.06% Expenses after custodian fee reduction excluding interest and fees 1.51% 1.58% 1.51% 1.51% 1.51% Net investment income 3.92% 4.29% 3.80% 3.40% 3.31% Portfolio Turnover 2% 32% 26% 28% 30% (1) For the period from the start of business, February 8, 2006, to August 31, 2006. (2) Computed using average shares outstanding. (3) The per share amount is not in accord with the net realized and unrealized gain (loss) on investments for the period because of the timing of sales of Fund shares and the amount of the per share realized and unrealized gains and losses at such time. (4) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested and do not reflect the effect of sales charges. (5) Not annualized. (6) Annualized. (7) The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended August 31, 2007). Absent this allocation, total return would be lower. (8) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (9) For the year ended August 31, 2006. S e e notes to financ ial statem ents 123 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Virginia Fund  Class I Six Months Ended February 28, 2010 Year Ended Period Ended (Unaudited) August 31, 2009 August 31, 2008 Net asset value  Beginning of period $ 8.370 $ 8.710 $ 8.440 Income (Loss) From Operations Net investment income $ 0.209 $ 0.403 $ 0.222 Net realized and unrealized gain (loss) 0.280 (0.332) 0.263 Total income from operations $ 0.489 $ 0.071 $ 0.485 Less Distributions From net investment income $ (0.189) $(0.411) $(0.215) Total distributions $ (0.189) $(0.411) $(0.215) Net asset value  End of period $ 8.670 $ 8.370 $ 8.710 Total Return 5.88% 1.36% 5.73% Ratios/Supplemental Data Net assets, end of period (000s omitted) $17,943 $ 9,945 $ 1,338 Ratios (as a percentage of average daily net assets): Expenses excluding interest and fees 0.56% 0.64% 0.63% Interest and fee expense 0.04% 0.12% 0.37% Total expenses before custodian fee reduction 0.60% 0.76% 1.00% Expenses after custodian fee reduction excluding interest and fees 0.56% 0.63% 0.56% Net investment income 4.88% 5.20% 5.07% Portfolio Turnover 2% 32% 26% (1) For the period from the start of business, March 3, 2008, to August 31, 2008. (2) Computed using average shares outstanding. (3) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (4) Not annualized. (5) Annualized. (6) Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1I). (7) For the year ended August 31, 2008. S e e notes to financ ial statem ents 124 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) 1 Significant Accounting Policies Eaton Vance Municipals Trust (the Trust) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The Trust presently consists of twenty-five funds, twelve of which, each non-diversified, are included in these financial statements. They include Eaton Vance Alabama Municipal Income Fund (formerly, Eaton Vance Alabama Municipals Fund) (Alabama Fund), Eaton Vance Arkansas Municipal Income Fund (formerly, Eaton Vance Arkansas Municipals Fund) (Arkansas Fund), Eaton Vance Georgia Municipal Income Fund (formerly, Eaton Vance Georgia Municipals Fund) (Georgia Fund), Eaton Vance Kentucky Municipal Income Fund (formerly, Eaton Vance Kentucky Municipals Fund) (Kentucky Fund), Eaton Vance Louisiana Municipal Income Fund (formerly, Eaton Vance Louisiana Municipals Fund) (Louisiana Fund), Eaton Vance Maryland Municipal Income Fund (formerly, Eaton Vance Maryland Municipals Fund) (Maryland Fund), Eaton Vance Missouri Municipal Income Fund (formerly, Eaton Vance Missouri Municipals Fund) (Missouri Fund), Eaton Vance North Carolina Municipal Income Fund (formerly, Eaton Vance North Carolina Municipals Fund) (North Carolina Fund), Eaton Vance Oregon Municipal Income Fund (formerly, Eaton Vance Oregon Municipals Fund) (Oregon Fund), Eaton Vance South Carolina Municipal Income Fund (formerly, Eaton Vance South Carolina Municipals Fund) (South Carolina Fund), Eaton Vance Tennessee Municipal Income Fund (formerly, Eaton Vance Tennessee Municipals Fund) (Tennessee Fund) and Eaton Vance Virginia Municipal Income Fund (formerly, Eaton Vance Virginia Municipals Fund) (Virginia Fund), (each individually referred to as the Fund, and collectively, the Funds). The Funds seek to provide current income exempt from regular federal income tax and from particular state or local income or other taxes. The Arkansas Fund, Kentucky Fund, Louisiana Fund, Missouri Fund, Oregon Fund and Tennessee Fund each offer three classes of shares. The Alabama Fund, Georgia Fund, Maryland Fund, North Carolina Fund, South Carolina Fund and Virginia Fund each offer four classes of shares. Class A shares are generally sold subject to a sales charge imposed at time of purchase. Class B and Class C shares are sold at net asset value and are generally subject to a contingent deferred sales charge (see Note 5). Class I shares are sold at net asset value and are not subject to a sales charge. Class B shares of each Fund automatically convert to Class A shares eight years after their purchase as described in each Funds prospectus. Each class represents a pro-rata interest in the Fund, but votes separately on class-specific matters and (as noted below) is subject to different expenses. Realized and unrealized gains and losses are allocated daily to each class of shares based on the relative net assets of each class to the total net assets of the Fund. Net investment income, other than class-specific expenses, is allocated daily to each class of shares based upon the ratio of the value of each classs paid shares to the total value of all paid shares. Each class of shares differs in its distribution plan and certain other class-specific expenses. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A source of authoritative accounting principles applied in the preparation of the Funds financial statements is the Financial Accounting Standards Board (FASB) Accounting Standards Codification (the Codification), which superseded existing non-Securities and Exchange Commission accounting and reporting standards for interim and annual reporting periods ending after September 15, 2009. The adoption of the Codification for the current reporting period did not impact the Funds application of generally accepted accounting principles. A Investment Valuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a third party pricing service, as derived from such services pricing models. Inputs to the models may include, but are not limited to, reported trades, executable bid and asked prices, broker/ dealer quotations, benchmark curves or information pertaining to the issuer. The pricing service may use a matrix approach, which considers information regarding securities with similar characteristics to determine the valuation for a security. Financial futures contracts are valued at the closing settlement price established by the board of trade or exchange on which they are traded. Interest rate swaps are normally valued using valuations provided by a third party pricing service. Such pricing service valuations are based on the present value of fixed and projected floating rate cash flows over the term of the swap contract. Future cash flows are discounted to their present value using swap curves provided by electronic data services or by broker/dealers. Short-term obligations, maturing in sixty days or less, are generally valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available or are deemed unreliable are valued at fair value using methods determined in good faith by or at the direction of the Trustees of a Fund in a manner that most fairly reflects the securitys value, or the amount that the Fund might reasonably expect to receive for the security upon its current sale in the ordinary course. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. These factors may include, but are not limited to, the type of security, the existence of any contractual restrictions on the securitys disposition, the price and extent of public trading in similar securities of the issuer or of comparable entities, quotations or relevant information obtained from broker-dealers or other market participants, information obtained from the issuer, Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D analysts, and/or the appropriate stock exchange (for exchange-traded securities), an analysis of the entitys financial condition, and an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. The portion of such interest, if any, earned on private activity bonds issued after August 7, 1986, may be considered a tax preference item to shareholders. At August 31, 2009, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce the respective Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date Alabama $ 143,185 August 31, 2016 149,650 August 31, 2017 Arkansas $ 661,011 August 31, 2013 126,693 August 31, 2016 826,603 August 31, 2017 Georgia $ 129,324 August 31, 2011 117,457 August 31, 2012 931,893 August 31, 2013 536,265 August 31, 2015 306,338 August 31, 2016 980,989 August 31, 2017 Fund Amount Expiration Date Kentucky $2,260,947 August 31, 2012 944,485 August 31, 2013 98,602 August 31, 2016 155,003 August 31, 2017 Louisiana $ 183,393 August 31, 2010 142,162 August 31, 2012 197,480 August 31, 2013 85,459 August 31, 2016 292,157 August 31, 2017 Maryland $ 818,358 August 31, 2013 204,999 August 31, 2015 4,159,062 August 31, 2016 34,823 August 31, 2017 Missouri $ 69,474 August 31, 2010 135,451 August 31, 2012 831,764 August 31, 2013 337,671 August 31, 2016 2,259,438 August 31, 2017 North Carolina $ 88,235 August 31, 2015 274,170 August 31, 2016 Oregon $1,258,470 August 31, 2013 2,145,240 August 31, 2016 1,066,237 August 31, 2017 South Carolina $ 290,746 August 31, 2013 1,027,752 August 31, 2016 3,019,420 August 31, 2017 Tennessee $ 309,297 August 31, 2013 238,529 August 31, 2016 Virginia $ 174,008 August 31, 2012 1,185,970 August 31, 2013 502,088 August 31, 2016 3,212,881 August 31, 2017 Additionally, at August 31, 2009, the Alabama Fund, Arkansas Fund, Georgia Fund, Kentucky Fund, Louisiana Fund, Maryland Fund, Missouri Fund, North Carolina Fund, Oregon Fund, South Carolina Fund, Tennessee Fund and Virginia Fund had net capital losses of $1,189,226, $2,288,148, $2,681,496, $410,720, $1,359,809, $1,720,414, $2,737,840, $3,569,092, $9,225,865, $10,960,707, $3,777,392 and $4,705,370, respectively, attributable to security transactions incurred after October 31, 2008. These net capital losses are treated as arising on the first day of the Funds taxable year ending August 31, 2010. As of February 28, 2010, the Funds had no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended August 31, 2009 remains subject to examination by the Internal Revenue Service. Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D D Expenses  The majority of expenses of the Trust are directly identifiable to an individual fund. Expenses which are not readily identifiable to a specific fund are allocated taking into consideration, among other things, the nature and type of expense and the relative size of the funds. E Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. F Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. G Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. H Indemnifications  Under the Trusts organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to the Funds. Under Massachusetts law, if certain conditions prevail, shareholders of a Massachusetts business trust, (such as the Trust) could be deemed to have personal liability for the obligations of the Trust. However, the Trusts Declaration of Trust contains an express disclaimer of liability on the part of Fund shareholders and the By-laws provide that the Trust shall assume the defense on behalf of any Fund shareholders. Moreover, the By-laws also provide for indemnification out of Fund property of any shareholder held personally liable solely by reason of being or having been a shareholder for all loss or expense arising from such liability. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. I Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, also referred to as residual interest bonds, whereby a Fund may sell a fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Fund, and which may have been, but is not required to be, the fixed rate bond purchased from the Fund (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Fund, thereby terminating the SPV. Should the Fund exercise such right, it would pay the broker the par amount due on the Floating Rate Notes and exchange the Inverse Floater for the underlying Fixed Rate Bond. Pursuant to generally accepted accounting principles for transfers and servicing of financial assets and extinguishment of liabilities, the Funds account for the transaction described above as a secured borrowing by including the Fixed Rate Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. The SPV may be terminated by the Fund, as noted above, or by the broker upon the occurrence of certain termination events as defined in the trust agreement, such as a downgrade in the credit quality of the underlying bond, bankruptcy of or payment failure by the issuer of the underlying bond, the inability to remarket Floating Rate Notes that have been tendered due to insufficient buyers in the market, or the failure by the SPV to obtain renewal of the liquidity agreement under which liquidity support is provided for the Floating Rate Notes up to one year. At February 28, 2010, the amounts of the Funds Floating Rate Notes and related interest rates and collateral were as follows: Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Collateral Floating Interest Rate for Floating Rate or Range of Rate Notes Interest Notes Fund Outstanding Rates (%) Outstanding Alabama $1,305,000 0.20 $ 1,748,744 Arkansas 600,000 0.35 1,233,684 Georgia 7,920,000 0.18  0.35 11,936,619 Louisiana 310,000 0.35 637,403 Maryland 2,280,000 0.21  0.26 3,271,570 Missouri 1,880,000 0.18  0.35 3,506,529 North Carolina 7,970,000 0.18  0.35 12,096,586 Oregon 6,900,000 0.18  0.35 10,175,206 South Carolina 3,350,000 0.18  0.35 5,940,939 Tennessee 280,000 0.35 575,719 Virginia 4,850,000 0.22  0.35 8,591,213 For the six months ended February 28, 2010, the Funds average Floating Rate Notes outstanding and the average interest rate (annualized) including fees were as follows: Average Floating Rate Notes Average Fund Outstanding Interest Rate Alabama $1,305,000 0.81% Arkansas 600,000 1.58 Georgia 7,920,000 0.95 Louisiana 310,000 1.58 Maryland 3,253,757 0.92 Missouri 1,880,000 1.24 North Carolina 7,970,000 0.96 Oregon 6,900,000 0.92 South Carolina 3,350,000 1.13 Tennessee 280,000 1.58 Virginia 4,850,000 1.22 The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Fixed Rate Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Funds had no shortfalls as of February 28, 2010. The Funds may also purchase Inverse Floaters from brokers in a secondary market transaction without first owning the underlying fixed rate bond. Such transactions are not required to be treated as secured borrowings. Shortfall agreements, if any, related to Inverse Floaters purchased in a secondary market transaction are disclosed in the Portfolio of Investments. The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. These securities tend to underperform the market for fixed rate bonds in a rising long-term interest rate environment, but tend to outperform the market for fixed rate bonds when long-term interest rates decline. The value and income of inverse floating rate securities are generally more volatile than that of a fixed rate bond. The Funds investment policies do not allow the Funds to borrow money except as permitted by the 1940 Act. Management believes that the Funds restrictions on borrowing money and issuing senior securities (other than as specifically permitted) do not apply to Floating Rate Notes issued by the SPV and included as a liability in the Funds Statement of Assets and Liabilities. As secured indebtedness issued by an SPV, Floating Rate Notes are distinct from the borrowings and senior securities to which the Funds restrictions apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. J Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities, an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. Futures contracts have minimal counterparty risk as they are exchange traded and the clearinghouse for the exchange is substituted as the counterparty, guaranteeing counterparty performance. K Interest Rate Swaps  The Funds may enter into interest rate swap agreements to enhance return, to hedge against fluctuations in securities prices or interest rates, or as substitution for the purchase or sale of securities. Pursuant to these agreements, a Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. A Fund is Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. L When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. M Interim Financial Statements  The interim financial statements relating to February 28, 2010 and for the six months then ended have not been audited by an independent registered public accounting firm, but in the opinion of the Funds management, reflect all adjustments, consisting of normal recurring adjustments, necessary for the fair presentation of the financial statements. 2 Distributions to Shareholders The net investment income of each Fund is determined daily and substantially all of the net investment income so determined is declared as a dividend to shareholders of record at the time of declaration. Distributions are declared separately for each class of shares. Distributions are paid monthly. Distributions of realized capital gains (reduced by available capital loss carryforwards, if any), are made at least annually. Shareholders may reinvest income and capital gain distributions in additional shares of the same class of a Fund at the net asset value as of the reinvestment date or, at the election of the shareholder, receive distributions in cash. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences between book and tax accounting relating to distributions are reclassified to paid-in capital. For tax purposes, distributions from short-term capital gains are considered to be from ordinary income. 3 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (EVM), as compensation for management and investment advisory services rendered to each Fund. The fee is based upon a percentage of average daily net assets plus a percentage of gross income (i.e., income other than gains from the sale of securities) as presented in the following table and is payable monthly. Annual Daily Daily Net Assets Asset Rate Income Rate Up to $20 million 0.10% 1.00% $20 million up to $40 million 0.20 2.00 $40 million up to $500 million 0.30 3.00 On average daily net assets of $500 million or more, the rates are reduced. For the six months ended February 28, 2010, investment adviser fees incurred by the Funds and the effective annual rates, as a percentage of average daily net assets, were as follows: Investment Effective Fund Adviser Fee Annual Rate Alabama $ 77,521 0.28% Arkansas 107,963 0.31 Georgia 141,956 0.33 Kentucky 76,723 0.28 Louisiana 47,352 0.23 Maryland 180,162 0.36 Missouri 179,073 0.35 North Carolina 197,442 0.38 Oregon 312,855 0.41 South Carolina 324,043 0.39 Tennessee 80,259 0.28 Virginia 267,658 0.38 EVM serves as administrator of each Fund, but receives no compensation. EVM serves as the sub-transfer agent of each Fund and receives from the transfer agent an aggregate fee based upon the actual expenses incurred by EVM in the performance of these services. Eaton Vance Distributors, Inc. (EVD), an affiliate of EVM and the Funds principal underwriter, received a portion of the sales charge on sales of Class A shares of the Funds. EVD also received distribution and service fees from Class A, Class B and Class C shares (see Note 4) and contingent deferred sales charges (see Note 5). Sub-transfer agent fees earned by EVM and Class A sales charges that the Funds were informed were received by EVD for the six months ended February 28, 2010 were as follows: Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D EVMs EVDs Sub-Transfer Class A Fund Agent Fees Sales Charges Alabama $ 512 $ 8,003 Arkansas 608 16,272 Georgia 762 7,624 Kentucky 615 5,594 Louisiana 233 6,415 Maryland 946 17,528 Missouri 995 7,936 North Carolina 1,110 18,167 Oregon 1,216 14,226 South Carolina 797 20,749 Tennessee 556 8,708 Virginia 1,352 10,719 Except for Trustees of the Funds who are not members of EVMs or BMRs organizations, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the six months ended February 28, 2010, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of the above organizations. 4 Distribution Plans Each Fund has in effect a distribution plan for Class A shares (Class A Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class A Plan provides that each Fund will pay EVD a distribution and service fee not exceeding 0.25% per annum of its average daily net assets attributable to Class A shares for distribution services and facilities provided to each Fund by EVD, as well as for personal services and/or the maintenance of shareholder accounts. The Trustees approved distribution and service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class A shares. Distribution and service fees paid or accrued to EVD for the six months ended February 28, 2010 for Class A shares amounted to the following: Class A Distribution and Fund Service Fees Alabama $ 44,447 Arkansas 62,150 Georgia 62,794 Kentucky 48,345 Louisiana 37,218 Class A Distribution and Fund Service Fees Maryland $ 75,845 Missouri 91,186 North Carolina 79,367 Oregon 121,550 South Carolina 104,017 Tennessee 46,811 Virginia 104,025 Each Fund also has in effect distribution plans for Class B shares (Class B Plan) and Class C shares (Class C Plan) pursuant to Rule 12b-1 under the 1940 Act. The Class B and Class C Plans require each Fund to pay EVD amounts equal to 0.75% per annum of its average daily net assets attributable to Class B and Class C shares for providing ongoing distribution services and facilities to the respective Funds. Each Fund will automatically discontinue payments to EVD during any period in which there are no outstanding Uncovered Distribution Charges, which are equivalent to the sum of (i) 5% and 6.25% of the aggregate amount received by each Fund for Class B and Class C shares sold, respectively, plus (ii) interest calculated by applying the rate of 1% over the prevailing prime rate to the outstanding balance of Uncovered Distribution Charges of EVD of each respective class, reduced by the aggregate amount of contingent deferred sales charges (see Note 5) and amounts theretofore paid or payable to EVD by each respective class. For the six months ended February 28, 2010, the Funds paid or accrued to EVD the following distribution fees, representing 0.75% (annualized) of the average daily net assets of each Funds Class B and Class C shares: Class B Class C Distribution Distribution Fund Fees Fees Alabama $21,464 $ 6,235 Arkansas 13,559 15,044 Georgia 23,402 33,204 Kentucky 14,975 9,371 Louisiana 8,204 6,671 Maryland 28,070 50,049 Missouri 22,868 21,306 North Carolina 17,684 36,937 Oregon 43,650 74,512 South Carolina 34,636 93,610 Tennessee 14,496 23,786 Virginia 35,194 48,811 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D At February 28, 2010, the amounts of Uncovered Distribution Charges of EVD calculated under the Class B and Class C Plans were approximately as follows: Fund Class B Class C Alabama $1,180,000 $ 255,000 Arkansas 1,136,000 399,000 Georgia 1,692,000 713,000 Kentucky 1,186,000 205,000 Louisiana 724,000 97,000 Maryland 3,671,000 973,000 Missouri 409,000 360,000 North Carolina 1,725,000 712,000 Oregon 1,639,000 1,395,000 South Carolina 1,197,000 2,006,000 Tennessee 676,000 463,000 Virginia 954,000 812,000 The Class B and Class C Plans also authorize the Funds to make payments of service fees to EVD, financial intermediaries and other persons in amounts not exceeding 0.25% per annum of the average daily net assets attributable to that class. The Trustees approved service fee payments equal to 0.20% per annum of each Funds average daily net assets attributable to Class B and Class C shares. Service fees paid or accrued are for personal services and/or the maintenance of shareholder accounts. They are separate and distinct from the Class B and Class C sales commissions and distribution fees and, as such, are not subject to automatic discontinuance when there are no outstanding Uncovered Distribution Charges of EVD. Service fees paid or accrued for the six months ended February 28, 2010 amounted to the following: Class B Class C Service Service Fund Fees Fees Alabama $ 5,724 $ 1,663 Arkansas 3,615 4,011 Georgia 6,241 8,854 Kentucky 3,993 2,499 Louisiana 2,187 1,779 Maryland 7,486 13,347 Missouri 6,099 5,681 North Carolina 4,715 9,850 Oregon 11,640 19,869 South Carolina 9,236 24,963 Tennessee 3,865 6,343 Virginia 9,385 13,016 5 Contingent Deferred Sales Charges A contingent deferred sales charge (CDSC) generally is imposed on redemptions of Class B shares made within six years of purchase and on redemptions of Class C shares made within one year of purchase. Class A shares may be subject to a 1% CDSC if redeemed within eighteen months of purchase (depending on the circumstances of purchase). Generally, the CDSC is based upon the lower of the net asset value at date of redemption or date of purchase. No charge is levied on shares acquired by reinvestment of dividends or capital gain distributions. The CDSC for Class B shares is imposed at declining rates that begin at 5% in the case of redemptions in the first and second year after purchase, declining one percentage point each subsequent year. Class C shares are subject to a 1% CDSC if redeemed within one year of purchase. No CDSC is levied on shares which have been sold to EVM or its affiliates or to their respective employees or clients and may be waived under certain other limited conditions. CDSCs received on Class B and Class C redemptions are paid to EVD to reduce the amount of Uncovered Distribution Charges calculated under each Funds Class B and Class C Plans. CDSCs received on Class B and Class C redemptions when no Uncovered Distribution Charges exist are credited to each Fund. For the six months ended February 28, 2010, the Funds were informed that EVD received approximately the following amounts of CDSCs paid by Class A, Class B and Class C shareholders: Fund Class A Class B Class C Alabama $  $3,000 $  Arkansas  2,000 200 Georgia  2,000 300 Kentucky  700 60 Louisiana   10 Maryland  1,000 1,000 Missouri  3,000 1,000 North Carolina  2,000 70 Oregon  2,000 800 South Carolina 15,000 3,000 3,000 Tennessee  60 400 Virginia 800 8,000 60 6 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the six months ended February 28, 2010 were as follows: Fund Purchases Sales Alabama $ 4,183,325 $ 5,108,832 Arkansas 7,559,259 3,382,402 Georgia 8,378,875 9,300,576 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Fund Purchases Sales Kentucky $ 626,865 $ 857,822 Louisiana 2,445,358 5,717,834 Maryland 4,869,140 6,422,254 Missouri 3,899,758 7,105,743 North Carolina 18,472,396 8,195,301 Oregon 20,689,363 23,075,906 South Carolina 26,086,295 23,291,917 Tennessee 4,976,129 4,556,795 Virginia 4,731,488 3,095,904 7 Shares of Beneficial Interest Each Funds Declaration of Trust permits the Trustees to issue an unlimited number of full and fractional shares of beneficial interest (without par value). Such shares may be issued in a number of different series (such as the Funds) and classes. Transactions in Fund shares were as follows: Alabama Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 299,281 536,099 Issued to shareholders electing to receive payments of distributions in Fund shares 54,462 118,542 Redemptions (363,472) (1,430,771) Exchange from Class B shares 122,987 149,990 Net increase (decrease) 113,258 (626,140) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 10,761 37,389 Issued to shareholders electing to receive payments of distributions in Fund shares 5,241 16,687 Redemptions (52,421) (135,353) Exchange to Class A shares (112,509) (136,249) Net decrease (148,928) (217,526) Alabama Fund (continued) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 56,332 85,757 Issued to shareholders electing to receive payments of distributions in Fund shares 1,020 1,757 Redemptions (12,547) (28,147) Net increase 44,805 59,367 Six Months Ended February 28, 2010 Year Ended Class I (Unaudited) August 31, 2009 Sales 127,390 167,782 Issued to shareholders electing to receive payments of distributions in Fund shares 1 269 Redemptions (20,921) (232,195) Net increase (decrease) 106,470 (64,144) Arkansas Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 432,547 1,047,945 Issued to shareholders electing to receive payments of distributions in Fund shares 94,422 196,653 Redemptions (280,834) (789,369) Exchange from Class B shares 9,825 54,938 Net increase 255,960 510,167 Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 26,091 32,025 Issued to shareholders electing to receive payments of distributions in Fund shares 4,551 10,247 Redemptions (24,062) (43,450) Exchange to Class A shares (9,141) (51,116) Net decrease (2,561) (52,294) Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Arkansas Fund (continued) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 208,394 118,079 Issued to shareholders electing to receive payments of distributions in Fund shares 2,464 3,552 Redemptions (39,008) (69,967) Net increase 171,850 51,664 Georgia Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 369,448 889,704 Issued to shareholders electing to receive payments of distributions in Fund shares 96,684 197,490 Redemptions (799,464) (1,652,319) Exchange from Class B shares 63,578 135,208 Net decrease (269,754) (429,917) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 5,996 42,374 Issued to shareholders electing to receive payments of distributions in Fund shares 6,990 17,258 Redemptions (32,512) (120,425) Exchange to Class A shares (52,631) (126,425) Net decrease (72,157) (187,218) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 206,243 290,089 Issued to shareholders electing to receive payments of distributions in Fund shares 10,874 21,451 Redemptions (121,295) (234,640) Net increase 95,822 76,900 Georgia Fund (continued) Six Months Ended February 28, 2010 Year Ended Class I (Unaudited) August 31, 2009 Sales 360,119 463,954 Issued to shareholders electing to receive payments of distributions in Fund shares 187 33 Redemptions (256,737) (218,151) Net increase 103,569 245,836 Kentucky Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 261,422 458,537 Issued to shareholders electing to receive payments of distributions in Fund shares 87,605 187,410 Redemptions (338,337) (1,029,077) Exchange from Class B shares 30,880 141,013 Net increase (decrease) 41,570 (242,117) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 7,161 13,631 Issued to shareholders electing to receive payments of distributions in Fund shares 4,928 15,015 Redemptions (34,591) (107,841) Exchange to Class A shares (28,574) (130,506) Net decrease (51,076) (209,701) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 14,301 79,803 Issued to shareholders electing to receive payments of distributions in Fund shares 3,030 6,452 Redemptions (41,786) (45,584) Net increase (decrease) (24,455) 40,671 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Louisiana Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 179,661 458,204 Issued to shareholders electing to receive payments of distributions in Fund shares 56,646 119,676 Redemptions (557,504) (1,066,456) Exchange from Class B shares 84,546 116,328 Net decrease (236,651) (372,248) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 5,526 5,900 Issued to shareholders electing to receive payments of distributions in Fund shares 2,172 5,752 Redemptions (13,120) (42,434) Exchange to Class A shares (79,939) (109,980) Net decrease (85,361) (140,762) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 28,787 154,394 Issued to shareholders electing to receive payments of distributions in Fund shares 977 1,370 Redemptions (26,326) (3,712) Net increase 3,438 152,052 Maryland Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 495,298 1,239,297 Issued to shareholders electing to receive payments of distributions in Fund shares 123,256 292,491 Redemptions (1,037,088) (2,115,912) Exchange from Class B shares 105,854 108,611 Net decrease (312,680) (475,513) Maryland Fund (continued) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 32,429 89,230 Issued to shareholders electing to receive payments of distributions in Fund shares 9,189 25,186 Redemptions (45,811) (241,242) Exchange to Class A shares (97,039) (99,495) Net decrease (101,232) (226,321) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 170,596 493,641 Issued to shareholders electing to receive payments of distributions in Fund shares 14,411 28,748 Redemptions (84,037) (221,553) Net increase 100,970 300,836 Six Months Ended February 28, 2010 Year Ended Class I (Unaudited) August 31, 2009 Sales 440,466 45,149 Issued to shareholders electing to receive payments of distributions in Fund shares 25  Redemptions (3,277) (3,041) Net increase 437,214 42,108 Missouri Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 453,272 1,245,404 Issued to shareholders electing to receive payments of distributions in Fund shares 130,214 301,436 Redemptions (857,082) (1,812,744) Exchange from Class B shares 124,923 89,216 Net decrease (148,673) (176,688) Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Missouri Fund (continued) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 11,957 53,957 Issued to shareholders electing to receive payments of distributions in Fund shares 5,081 13,339 Redemptions (32,392) (49,759) Exchange to Class A shares (112,949) (80,711) Net decrease (128,303) (63,174) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 34,324 127,073 Issued to shareholders electing to receive payments of distributions in Fund shares 5,026 14,122 Redemptions (48,758) (125,037) Net increase (decrease) (9,408) 16,158 North Carolina Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 957,263 1,224,791 Issued to shareholders electing to receive payments of distributions in Fund shares 133,474 278,440 Redemptions (1,123,465) (2,569,259) Exchange from Class B shares 46,094 145,051 Net increase (decrease) 13,366 (920,977) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 26,801 39,265 Issued to shareholders electing to receive payments of distributions in Fund shares 4,996 12,632 Redemptions (75,081) (76,755) Exchange to Class A shares (42,834) (134,713) Net decrease (86,118) (159,571) North Carolina Fund (continued) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 274,239 336,368 Issued to shareholders electing to receive payments of distributions in Fund shares 12,143 20,534 Redemptions (57,103) (287,643) Net increase 229,279 69,259 Six Months Ended February 28, 2010 Year Ended Class I (Unaudited) August 31, 2009 Sales 747,117 1,276,820 Issued to shareholders electing to receive payments of distributions in Fund shares 1,545 1,062 Redemptions (59,567) (445,234) Net increase 689,095 832,648 Oregon Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 907,308 2,238,279 Issued to shareholders electing to receive payments of distributions in Fund shares 219,077 493,722 Redemptions (1,327,207) (3,192,524) Exchange from Class B shares 131,997 186,379 Net decrease (68,825) (274,144) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 45,743 181,030 Issued to shareholders electing to receive payments of distributions in Fund shares 15,246 39,765 Redemptions (64,822) (261,771) Exchange to Class A shares (120,659) (170,232) Net decrease (124,492) (211,208) Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Oregon Fund (continued) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 201,847 698,241 Issued to shareholders electing to receive payments of distributions in Fund shares 31,038 60,200 Redemptions (188,386) (446,224) Net increase 44,499 312,217 South Carolina Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 550,504 2,537,743 Issued to shareholders electing to receive payments of distributions in Fund shares 168,130 382,509 Redemptions (1,348,830) (3,503,845) Exchange from Class B shares 88,102 112,329 Net decrease (542,094) (471,264) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 38,367 67,992 Issued to shareholders electing to receive payments of distributions in Fund shares 11,678 30,211 Redemptions (76,417) (161,441) Exchange to Class A shares (83,085) (105,938) Net decrease (109,457) (169,176) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 416,572 899,650 Issued to shareholders electing to receive payments of distributions in Fund shares 29,657 56,261 Redemptions (179,942) (671,151) Net increase 266,287 284,760 South Carolina Fund (continued) Six Months Ended February 28, 2010 Year Ended Class I (Unaudited) August 31, 2009 Sales 1,254,583 1,768,242 Issued to shareholders electing to receive payments of distributions in Fund shares 608 482 Redemptions (356,632) (1,601,080) Net increase 898,559 167,644 Tennessee Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 406,997 873,304 Issued to shareholders electing to receive payments of distributions in Fund shares 67,823 159,260 Redemptions (487,088) (1,119,926) Exchange from Class B shares 47,624 76,950 Net increase (decrease) 35,356 (10,412) Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 4,820 43,387 Issued to shareholders electing to receive payments of distributions in Fund shares 4,336 13,205 Redemptions (25,411) (84,570) Exchange to Class A shares (43,705) (70,599) Net decrease (59,960) (98,577) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 167,527 326,858 Issued to shareholders electing to receive payments of distributions in Fund shares 7,234 12,873 Redemptions (59,982) (115,222) Net increase 114,779 224,509 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Virginia Fund Six Months Ended February 28, 2010 Year Ended Class A (Unaudited) August 31, 2009 Sales 600,036 1,846,806 Issued to shareholders electing to receive payments of distributions in Fund shares 175,872 374,827 Redemptions (1,553,465) (2,172,135) Exchange from Class B shares 197,676 220,724 Net increase (decrease) (579,881) 270,222 Six Months Ended February 28, 2010 Year Ended Class B (Unaudited) August 31, 2009 Sales 39,038 128,299 Issued to shareholders electing to receive payments of distributions in Fund shares 11,771 36,903 Redemptions (81,267) (401,998) Exchange to Class A shares (178,489) (199,317) Net decrease (208,947) (436,113) Six Months Ended February 28, 2010 Year Ended Class C (Unaudited) August 31, 2009 Sales 156,992 505,153 Issued to shareholders electing to receive payments of distributions in Fund shares 16,793 34,765 Redemptions (90,347) (194,792) Net increase 83,438 345,126 Six Months Ended February 28, 2010 Year Ended Class I (Unaudited) August 31, 2009 Sales 1,012,928 1,551,265 Issued to shareholders electing to receive payments of distributions in Fund shares 71  Redemptions (130,345) (517,374) Net increase 882,654 1,033,891 8 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at February 28, 2010, as determined on a federal income tax basis, were as follows: Alabama Fund Aggregate cost $ 53,540,793 Gross unrealized appreciation $ 2,542,256 Gross unrealized depreciation (649,431) Net unrealized appreciation $ 1,892,825 Arkansas Fund Aggregate cost $ 69,489,732 Gross unrealized appreciation $ 1,990,087 Gross unrealized depreciation (2,066,485) Net unrealized depreciation $ (76,398) Georgia Fund Aggregate cost $ 83,846,163 Gross unrealized appreciation $ 3,213,566 Gross unrealized depreciation (2,051,542) Net unrealized appreciation $ 1,162,024 Kentucky Fund Aggregate cost $ 52,920,811 Gross unrealized appreciation $ 2,458,227 Gross unrealized depreciation (1,146,678) Net unrealized appreciation $ 1,311,549 Louisiana Fund Aggregate cost $ 39,078,651 Gross unrealized appreciation $ 1,534,443 Gross unrealized depreciation (1,443,626) Net unrealized appreciation $ 90,817 Maryland Fund Aggregate cost $ 96,685,604 Gross unrealized appreciation $ 3,790,600 Gross unrealized depreciation (3,016,810) Net unrealized appreciation $ 773,790 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Missouri Fund Aggregate cost $ 97,712,462 Gross unrealized appreciation $ 5,153,898 Gross unrealized depreciation (2,758,382) Net unrealized appreciation $ 2,395,516 North Carolina Fund Aggregate cost $108,138,217 Gross unrealized appreciation $ 6,263,144 Gross unrealized depreciation (1,732,215) Net unrealized appreciation $ 4,530,929 Oregon Fund Aggregate cost $150,796,963 Gross unrealized appreciation $ 7,300,130 Gross unrealized depreciation (5,904,346) Net unrealized appreciation $ 1,395,784 South Carolina Fund Aggregate cost $163,316,169 Gross unrealized appreciation $ 5,381,400 Gross unrealized depreciation (2,404,195) Net unrealized appreciation $ 2,977,205 Tennessee Fund Aggregate cost $ 55,885,682 Gross unrealized appreciation $ 3,374,097 Gross unrealized depreciation (2,123,922) Net unrealized appreciation $ 1,250,175 Virginia Fund Aggregate cost $138,663,573 Gross unrealized appreciation $ 8,346,629 Gross unrealized depreciation (4,860,097) Net unrealized appreciation $ 3,486,532 9 Line of Credit The Funds participate with other portfolios and funds managed by EVM and its affiliates in a $450 million unsecured line of credit agreement with a group of banks. Borrowings are made by the Funds solely to facilitate the handling of unusual and/or unanticipated short-term cash requirements. Interest is charged to each Fund based on its borrowings at an amount above either the Eurodollar rate or Federal Funds rate. In addition, a fee computed at an annual rate of 0.10% on the daily unused portion of the line of credit is allocated among the participating portfolios and funds at the end of each quarter. Because the line of credit is not available exclusively to the Funds, a Fund may be unable to borrow some or all of its requested amounts at any particular time. At February 28, 2010, the Oregon Fund had a balance outstanding pursuant to this line of credit of $900,000 at an interest rate of 1.37%. Based on the short-term nature of the borrowings under the line of credit and variable interest rate, the carrying value of the borrowings approximated its fair value at February 28, 2010. The Funds average borrowings or allocated fees during the six months ended February 28, 2010 were not significant. 10 Overdraft Advances Pursuant to the respective custodian agreements, SSBT may, in its discretion, advance funds to the Funds to make properly authorized payments. When such payments result in an overdraft, the Funds are obligated to repay SSBT at the current rate of interest charged by SSBT for secured loans (currently, a rate above the Federal Funds rate). This obligation is payable on demand to SSBT. SSBT has a lien on a Funds assets to the extent of any overdraft. At February 28, 2010, the Oregon Fund had payments due to SSBT pursuant to the foregoing arrangement of $64,403. 11 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities. These financial instruments may include financial futures contracts and interest rate swaps and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and do not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. A summary of obligations under these financial instruments at February 28, 2010 is as follows: Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Futures Contracts Net Expiration Aggregate Unrealized Fund Date Contracts Position Cost Value Depreciation Alabama 6/10 35 U.S. Treasury Bond Short $ (4,083,940) $ (4,119,062) $ (35,122) Georgia 6/10 85 U.S. Treasury Bond Short $ (9,894,898) $(10,003,437) $(108,539) Louisiana 6/10 11 U.S. 10 Year Treasury Notes Short $ (1,273,555) $ (1,292,328) $ (18,773) Maryland 6/10 106 U.S. Treasury Bond Short $(12,368,505) $(12,474,875) $(106,370) Missouri 6/10 79 U.S. Treasury Bond Short $ (9,218,036) $ (9,297,313) $ (79,277) Tennessee 6/10 60 U.S. Treasury Bond Short $ (6,984,633) $ (7,061,250) $ (76,617) Virginia 6/10 360 U.S. Treasury Bond Short $(41,907,803) $(42,367,500) $(459,697) Interest Rate Swaps Alabama Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation Merrill Lynch Capital 3-month May 24, 2010/ Services, Inc. $ 900,000 4.665% USD-LIBOR-BBA May 24, 2040 $ (29,102) $ (29,102) Arkansas Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) Citibank, N.A $2,000,000 4.255% 3-month March 8, 2010/ USD-LIBOR-BBA March 8, 2040 $ 56,363 JPMorgan 3-month March 8, 2010/ Chase Co. $2,000,000 4.279% USD-LIBOR-BBA March 8, 2040 $ 48,217 JPMorgan 3-month March 15, 2010/ Chase Co. $ 912,500 4.097% USD-LIBOR-BBA March 15, 2040 $ 50,871 Merrill Lynch Capital 3-month May 24, 2010/ Services, Inc. $2,750,000 4.665% USD-LIBOR-BBA May 24, 2040 $ (88,922) $ 66,529 Georgia Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) JPMorgan 3-month March 15, 2010/ Chase Co. $1,612,500 4.097% USD-LIBOR-BBA March 15, 2040 $ 89,896 Merrill Lynch Capital 3-month May 24, 2010/ Services, Inc. $4,000,000 4.665% USD-LIBOR-BBA May 24, 2040 $(129,341) $ (39,445) Kentucky Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation Barclays 3-month July 27, 2010/ Bank PLC $2,000,000 4.532% USD-LIBOR-BBA July 27, 2039 $ (28,387) Merrill Lynch Capital 3-month May 24, 2010/ Services, Inc. $3,000,000 4.665% USD-LIBOR-BBA May 24, 2040 $ (97,006) $ (125,393) Louisiana Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation JPMorgan 3-month March 15, 2010/ Chase Co. $ 837,500 4.097% USD-LIBOR-BBA March 15, 2040 $ 46,690 $ 46,690 Maryland Fund Annual Floating Effective Date/ Notional Fixed Rate Rate Termination Net Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Appreciation JPMorgan 3-month March 15, 2010/ Chase Co. $1,837,500 4.097% USD-LIBOR-BBA March 15, 2040 $ 102,439 $ 102,439 Missouri Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) JPMorgan 3-month March 15, 2010/ Chase Co. $2,025,000 4.097% USD-LIBOR-BBA March 15, 2040 $ 112,892 Merrill Lynch Capital 3-month May 24, 2010/ Services, Inc. $1,825,000 4.665% USD-LIBOR-BBA May 24, 2040 $ (59,011) $ 53,881 Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Tennessee Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) JPMorgan 3-month March 15, 2010/ Chase Co. $1,150,000 4.097% USD-LIBOR-BBA March 15, 2040 $ 64,112 Merrill Lynch Capital 3-month May 24, 2010/ Services, Inc. $3,000,000 4.665% USD-LIBOR-BBA May 24, 2040 $ (97,006) $ (32,894) Virginia Fund Annual Floating Effective Date/ Net Unrealized Notional Fixed Rate Rate Termination Appreciation Counterparty Amount Paid By Fund Paid To Fund Date (Depreciation) JPMorgan 3-month March 15, 2010/ Chase Co. $2,537,500 4.097% USD-LIBOR-BBA March 15, 2040 $ 141,464 Merrill Lynch Capital 3-month May 24, 2010/ Services, Inc $2,475,000 4.665% USD-LIBOR-BBA May 24, 2040 $ (80,030) $ 61,434 The effective date represents the date on which a Fund and the counterparty to the interest rate swap contract begin interest payment accruals. At February 28, 2010, the Funds had sufficient cash and/or securities to cover commitments under these contracts. Each Fund is subject to interest rate risk in the normal course of pursuing its investment objectives. Because the Funds hold fixed rate bonds, the value of these bonds may decrease if interest rates rise. To hedge against this risk, each Fund may enter into interest rate swap contracts. The Funds may also purchase and sell U.S. Treasury futures contracts to hedge against changes in interest rates. The Funds enter into interest rate swap contracts that may contain provisions whereby the counterparty may terminate the contract under certain conditions, including but not limited to a decline in a Funds net assets below a certain level over a certain period of time, which would trigger a payment by the Fund for those swaps in a liability position. At February 28, 2010, the fair value of interest rate swaps with credit-related contingent features in a liability position was equal to the fair value of the liability derivative related to interest rate swaps included in the table below for each respective Fund. The value of securities pledged as collateral, if any, for open interest rate swap contracts at February 28, 2010 is disclosed in a note to each Funds Portfolio of Investments. The non-exchange traded derivatives in which a Fund invests, including swap contracts, are subject to the risk that the counterparty to the contract fails to perform its obligations under the contract. At February 28, 2010, the maximum amount of loss the Funds would incur due to counterparty risk was equal to the fair value of the asset derivative related to interest rate swaps included in the table below for each respective Fund. Counterparties may be required to pledge collateral in the form of cash, U.S. Government securities or highly-rated bonds for the benefit of a Fund if the net amount due from the counterparty with respect to a derivative contract exceeds a certain threshold. The amount of collateral posted by the counterparties with respect to such contracts would also reduce the amount of any loss incurred. The fair values of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) and whose primary underlying risk exposure is interest rate risk at February 28, 2010 were as follows: Fair Value Asset Derivatives Liability Derivatives Alabama Fund Futures Contracts $  $ (35,122) Interest Rate Swaps  (29,102) Total $  $ (64,224) Arkansas Fund Interest Rate Swaps $155,451 $ (88,922) Total $155,451 $ (88,922) Georgia Fund Futures Contracts $  $(108,539) Interest Rate Swaps 89,896 (129,341) Total $ 89,896 $ (237,880) Kentucky Fund Interest Rate Swaps $  $(125,393) Total $  $ (125,393) Louisiana Fund Futures Contracts $  $ (18,773) Interest Rate Swaps 46,690  Total $ 46,690 $ (18,773) Maryland Fund Futures Contracts $  $(106,370) Interest Rate Swaps 102,439  Total $102,439 $ (106,370) Missouri Fund Futures Contracts $  $ (79,277) Interest Rate Swaps 112,892 (59,011) Total $112,892 $ (138,288) Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Fair Value Asset Derivatives Liability Derivatives Tennessee Fund Futures Contracts $  $ (76,617) Interest Rate Swaps 64,112 (97,006) Total $ 64,112 $ (173,623) Virginia Fund Futures Contracts $  $(459,697) Interest Rate Swaps 141,464 (80,030) Total $141,464 $ (539,727) (1) Amount represents cumulative unrealized depreciation on futures contracts in the Futures Contracts table above. Only the current days variation margin on open futures contracts is reported within the Statement of Assets and Liabilities as Receivable or Payable for variation margin, as applicable. (2) Statement of Assets and Liabilities location: Payable for open swap contracts; Net unrealized appreciation (depreciation). Statement of Assets and Liabilities location: Receivable for open swap contracts; Net unrealized appreciation (depreciation). The effect of derivative instruments (not considered to be hedging instruments for accounting disclosure purposes) on the Statement of Operations and whose primary underlying risk exposure is interest rate risk for the six months ended February 28, 2010 was as follows: Change in Unrealized Realized Gain Appreciation (Loss) on (Depreciation) on Derivatives Derivatives Recognized in Recognized in Fund Income Income Alabama $ 17,587 $ 7,822 Arkansas 306,163 (52,864) Georgia (142,643) 322,470 Kentucky 49,723 112,746 Louisiana (115,618) 133,387 Maryland (186,207) 239,175 Missouri (231,203) 350,351 North Carolina (199,754) 165,515 Oregon (249,266) 206,540 South Carolina (150,242) 124,490 Tennessee (105,401) 238,492 Virginia (25,731) 175,283 (1) Statement of Operations location: Net realized gain (loss)  Financial futures contracts and swap contracts. (2) Statement of Operations location: Change in unrealized appreciation (depreciation)  Financial futures contracts and swap contracts. The average notional amounts of futures contracts and interest rate swaps outstanding during the six months ended February 28, 2010, which are indicative of the volume of these derivative types, were approximately as follows: Futures Contacts  Interest Rate Swaps  Average Notional Average Notional Fund Amount Amount Alabama $ 3,900,000 $ 900,000 Arkansas  7,662,500 Georgia 8,500,000 5,612,500 Kentucky  5,000,000 Louisiana 1,500,000 837,500 Maryland 10,600,000 1,837,500 Missouri 7,900,000 3,850,000 North Carolina  209,000 Oregon  261,000 South Carolina  157,000 Tennessee 6,000,000 4,150,000 Virginia 36,000,000 5,012,500 12 Fair Value Measurements Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including a funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At February 28, 2010, the inputs used in valuing the Funds investments, which are carried at value, were as follows: Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Alabama Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $56,738,618 $  $56,738,618 Total Investments $  $56,738,618 $  $56,738,618 Liability Description Futures Contracts $(35,122) $  $  $ (35,122) Interest Rate Swaps  (29,102)  (29,102) Total $(35,122) $ (29,102) $  $ (64,224) Arkansas Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $70,013,334 $  $70,013,334 Total Investments $  $70,013,334 $  $70,013,334 Interest Rate Swaps $  $ 155,451 $  $ 155,451 Total $  $70,168,785 $  $70,168,785 Liability Description Interest Rate Swaps $  $ (88,922) $  $ (88,922) Total $  $ (88,922) $  $ (88,922) Georgia Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $92,928,187 $  $92,928,187 Total Investments $  $92,928,187 $  $92,928,187 Interest Rate Swaps $  $ 89,896 $  $ 89,896 Total $  $93,018,083 $  $93,018,083 Liability Description Futures Contracts $(108,539) $  $  $ (108,539) Interest Rate Swaps  (129,341)  (129,341) Total $(108,539) $ (129,341) $  $ (237,880) Kentucky Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $54,232,360 $  $54,232,360 Total Investments $  $54,232,360 $  $54,232,360 Liability Description Interest Rate Swaps $  $ (125,393) $  $ (125,393) Total $  $ (125,393) $  $ (125,393) Louisiana Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $39,479,468 $  $39,479,468 Total Investments $  $39,479,468 $  $39,479,468 Interest Rate Swaps $  $ 46,690 $  $ 46,690 Total $  $39,526,158 $  $39,526,158 Liability Description Futures Contracts $(18,773) $  $  $ (18,773) Total $(18,773) $  $  $ (18,773) Maryland Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $99,739,394 $  $99,739,394 Total Investments $  $99,739,394 $  $99,739,394 Interest Rate Swaps $  $ 102,439 $  $ 102,439 Total $  $99,841,833 $  $99,841,833 Liability Description Futures Contracts $(106,370) $  $  $ (106,370) Total $(106,370) $  $  $ (106,370) Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Missouri Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $101,987,978 $  $101,987,978 Total Investments $  $101,987,978 $  $101,987,978 Interest Rate Swaps $  $ 112,892 $  $ 112,892 Total $  $102,100,870 $  $102,100,870 Liability Description Futures Contracts $(79,277) $  $  $ (79,277) Interest Rate Swaps  (59,011)  (59,011) Total $(79,277) $ (59,011) $  $ (138,288) North Carolina Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $120,639,146 $  $120,639,146 Total Investments $  $120,639,146 $  $120,639,146 Oregon Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $159,092,747 $  $159,092,747 Total Investments $  $159,092,747 $  $159,092,747 South Carolina Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $169,643,374 $  $169,643,374 Total Investments $  $169,643,374 $  $169,643,374 Tennessee Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $57,415,857 $  $57,415,857 Total Investments $  $57,415,857 $  $57,415,857 Interest Rate Swaps $  $ 64,112 $  $ 64,112 Total $  $57,479,969 $  $57,479,969 Liability Description Futures Contracts $(76,617) $  $  $ (76,617) Interest Rate Swaps  (97,006)  (97,006) Total $(76,617) $ (97,006) $  $ (173,623) Virginia Fund Quoted Prices in Active Significant Markets for Other Significant Identical Observable Unobservable Assets Inputs Inputs Asset Description (Level 1) (Level 2) (Level 3) Total Tax-Exempt Investments $  $147,000,105 $  $147,000,105 Total Investments $  $147,000,105 $  $147,000,105 Interest Rate Swaps $  $ 141,464 $  $ 141,464 Total $  $147,141,569 $  $147,141,569 Liability Description Futures Contracts $(459,697) $  $  $ (459,697) Interest Rate Swaps  (80,030)  (80,030) Total $(459,697) $ (80,030) $  $ (539,727) The Funds held no investments or other financial instruments as of August 31, 2009 whose fair value was determined using Level 3 inputs. 13 Name Change Effective December 1, 2009, the names of Eaton Vance Alabama Municipal Income Fund, Eaton Vance Arkansas Municipal Income Fund, Eaton Vance Georgia Municipal Income Fund, Eaton Vance Kentucky Municipal Income Fund, Eaton Vance Louisiana Municipal Income Fund, Eaton Vance Maryland Municipal Income Fund, Eaton Vance Missouri Municipal Income Fund, Eaton Vance North Carolina Municipal Income Fund, Eaton Vance Oregon Municipal Income Fund, Eaton Vance South Carolina Municipal Income Fund, Eaton Vance Tennessee Eaton Vance Mun i c i pal Income Funds a s o f F e b r u a r y 2 8 , 2 0 1 0 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Municipal Income Fund and Eaton Vance Virginia Municipal Income Fund were changed from Eaton Vance Alabama Municipals Fund, Eaton Vance Arkansas Municipals Fund, Eaton Vance Georgia Municipals Fund, Eaton Vance Kentucky Municipals Fund, Eaton Vance Louisiana Municipals Fund, Eaton Vance Maryland Municipals Fund, Eaton Vance Missouri Municipals Fund, Eaton Vance North Carolina Municipals Fund, Eaton Vance Oregon Municipals Fund, Eaton Vance South Carolina Municipals Fund, Eaton Vance Tennessee Municipals Fund and Eaton Vance Virginia Municipals Fund, respectively. Eaton Vance Mun i c i pal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 27, 2009, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Contract Review Committee of the Board (formerly the Special Committee), which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Contract Review Committee reviewed information furnished for a series of meetings of the Contract Review Committee held in February, March and April 2009. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed, and any changes in portfolio management processes and personnel; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. Eaton Vance Mun i c i pal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD In addition to the information identified above, the Contract Review Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2009, the Board met eighteen times and the Contract Review Committee, the Audit Committee, the Governance Committee, the Portfolio Management Committee and the Compliance Reports and Regulatory Matters Committee, each of which is a Committee comprised solely of Independent Trustees, met seven, five, six, six and six times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Contract Review Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Contract Review Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Contract Review Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Contract Review Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance Alabama Municipals Fund Eaton Vance Arkansas Municipals Fund Eaton Vance Georgia Municipals Fund Eaton Vance Kentucky Municipals Fund Eaton Vance Louisiana Municipals Fund Eaton Vance Maryland Municipals Fund Eaton Vance Missouri Municipals Fund Eaton Vance North Carolina Municipals Fund Eaton Vance Oregon Municipals Fund Eaton Vance South Carolina Municipals Fund Eaton Vance Tennessee Municipals Fund Eaton Vance Virginia Municipals Fund (the Funds), each with Boston Management and Research (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Contract Review Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Contract Review Committee as well as the factors considered and conclusions reached by the Contract Review Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the investment advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds, and recent changes in the identity of such personnel. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. Eaton Vance Mun i c i pal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD Specifically, the Board considered the Advisers large municipal bond team, which includes portfolio managers and credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to each Fund by senior management. The Board also reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission and the Financial Industry Regulatory Authority. The Board considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds, including the ability, in many cases, to exchange an investment among different funds without incurring additional sales charges. The Board considered the Advisers recommendations for Board action and other steps taken in response to the unprecedented dislocations experienced in the capital markets over recent periods, including sustained periods of high volatility, credit disruption and government intervention. In particular, the Board considered the Advisers efforts and expertise with respect to each of the following matters as they relate to the Funds and/or other funds within the Eaton Vance family of funds: (i) negotiating and maintaining the availability of bank loan facilities and other sources of credit used for investment purposes or to satisfy liquidity needs; (ii) establishing the fair value of securities and other instruments held in investment portfolios during periods of market volatility and issuer-specific disruptions; and (iii) the ongoing monitoring of investment management processes and risk controls. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreement. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the one-, three-, five- and ten-year periods ended September 30, 2008 for each Fund. The Board considered the impact of extraordinary market conditions during 2008 on each Funds performance relative to its peer universe in light of, among other things, the Advisers strategy of generating current income through investments in higher quality (including insured) municipal bonds with longer maturities. On the basis of the foregoing and other relevant information, the Board concluded that the performance of each Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by each Fund (referred to as management fees). As part of its review, the Board considered each Funds management fees and total expense ratio for the year ended September 30, 2008, as compared to a group of similarly managed funds selected by an independent data provider. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged for advisory and related services and the Funds total expense ratio are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and relevant affiliates thereof in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Eaton Vance Mun i c i pal Income Funds BOARD OF TRUSTEES ANNUAL APPROVAL OF THE INVESTMENT ADVISORY AGREEMENTS CONTD Economies of Scale In reviewing management fees and profitability of each Fund, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board reviewed data summarizing the increases and decreases in the assets of each Fund and of all Eaton Vance Funds as a group over various time periods, and evaluated the extent to which the total expense ratio of each Fund and the profitability of the Adviser and its affiliates may have been affected by such increases or decreases. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. The Board also concluded that, assuming reasonably foreseeable increases in the assets of each Fund, the structure of each advisory fee, which includes breakpoints at several asset levels, can be expected to cause the Adviser and its affiliates and the Fund to continue to share such benefits equitably. Eaton Vance Mun i c i pal Income Funds OF F ICERS AND TRUS TEES Eato n Vance Municipals Trust Officers Trustees Thomas M. Metzold Ralph F. Verni President Chairman William H. Ahern, Jr. Benjamin C. Esty Vice President Thomas E. Faust Jr. Craig R. Brandon Vice President Allen R. Freedman Cynthia J. Clemson William H. Park Vice President Ronald A. Pearlman Adam A. Weigold Vice President Helen Frame Peters Barbara E. Campbell Heidi L. Steiger Treasurer Lynn A. Stout Maureen A. Gemma Secretary and Chief Legal Officer Paul M. ONeil Chief Compliance Officer This Page Intentionally Left Blank This Page Intentionally Left Blank This Page Intentionally Left Blank Investment Adviser Boston Management and Research Two International Place Boston, MA 02110 Fund Administrator Eaton Vance Management Two International Place Boston, MA 02110 Principal Underwriter* Eaton Vance Distributors, Inc. Two International Place Boston, MA 02110 (617) 482-8260 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent PNC Global Investment Servicing Attn: Eaton Vance Funds P.O. Box 9653 Providence, RI 02940-9653 1-800-262-1122 Eaton Vance Municipals Trust Two International Place Boston, MA 02110 * FINRA BrokerCheck. Investors may check the background of their Investment Professional by contacting the Financial Industry Regulatory Authority (FINRA). FINRA BrokerCheck is a free tool to help investors check the professional background of current and former FINRA-registered securities firms and brokers. FINRA BrokerCheck is available by calling 1-800-289-9999 and at www.FINRA.org. The FINRA BrokerCheck brochure describing the program is available to investors at www.FINRA.org. This report must be preceded or accompanied by a current prospectus. Before investing, investors should consider carefully a Funds investment objective(s), risks, and charges and expenses. The Funds current prospectus contains this and other information about the Funds and is available through your financial advisor. Please read the prospectus carefully before you invest or send money. For further information please call 1-800-262-1122. 445-4/10 12MUNISRC
